                                 ~   '~

           Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 1 of 265 Page ID #:1
                                                                                       CLERK, U.S.
                                                                                               m   Di ~~ T COURT

    ~ ~~        ~S
         a 13~~boq~3                                                                       JUG 2 02020
    ~3a3s(3t~gc l~ , (r~1-- ~~
          ~ 3 ~ —~~r                       iJNITED STA I'ES DISTRICT COURT        BY Tom'
                                                                                         DISI'RiCT OP CALIFORNIA
     ~ S~ _             SS ~-~                                                  . ..
                                                                                .
                                          FOR THE DISTRICT OF CALIFORNIA                                 ~~.
                1 C~
                                                        ~. _~                             ,~ ~s~ ~~rn
    (~         LISA DOUGLASS and others so situated
               UNITED STATES OF AMERICA                     CIVIL ACTION NO
    f ~~
,
Z              v.
                                                             COMPLAINT —CLASS ACTION                         "
                                                                                                             `
                                                                                                              O      ~N

/fS            UNITED S'I'ATF,S OF AMERICA                  .IURY DEMANDED                                           N~
                                                                                                              t~.~   o~
~l                                                                                                                   ~o
               US DEPARTMENT OF JUSTICE                     MONOPOLY
 r., ~         ROTHSCHILD & CO                                                                                       J
 y             EDGAR BRONFMAN                               FIRST AMENDMENT RIGHTS in
               JEWISH TELEGRAPH AGENCY                      Religious Observance and Freedom of
               C3E f3EER~ CONSl7LS[?A"TEt ~4                Speech Online and Elsewhere

               ERIC GARCETTI,CITY OF LOS                    UNFAIR EMPLOYMENT PRACTICE
               ANGELES MAYOR                               (HIRED FOR MAIMING AND
                                                            RAPING); GENOCIDE
              ARTHUR LEVINSON CEO
              CALICO(GOOGLE'S LABORATORY)                   MONEY LAUNDERING
              & HEAD OF                                     FALSE IDENTIES; FAKING DEATHS
              APPLE,INC
                                                            NON CONSENSUAL HUMAN
               SUSAN WOJICKI                                EXPERIMENTS; GANGRAPE;
               LARRY PAGE                                   TORTURE
               GOOGLE,INC
                                                            GANGSTALKING
               LAS WEXNER
               L BRANDS                                     CHILD TRAFFICKING; TORTURE
                                                            AND RAPE
               RICK BUkKLE
                                                            MURDF,R FOR HIRE
               NANCY PELOSI
                                                            Violations of the Thirteenth Amendment
               ADAM SCHIFF                                  SLIVERY AND GENOCIDE
               MEDTRONIC
                                                            Fourteenth Amendment Violations
               Michel Moore, Chief of POlice
               Los angeles police department                18 U.S.C. § 15Q3 obstruction by
                                                            m ufiilation &rape and ovary theft and
               GAVIN NEWSOM,GOVERNOR OF                     lobotomy ordered by Xavier Becerra
               CALIFORNIA                                   claiming infilatian allowed it in



                                                                                                     1
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 2 of 265 Page ID #:2




                                         retaliation of my claims {thus ordered
    UNIVERSITY OF CALIFORNIA BOARD       the rape anti torture in retaliation of
    OF REGENTS                           my stag court claims(.AFTER I
                                         SUED THE STATE while I was an
    PRIYANKA BHANOT                      employee of the state)

    SHARON MCCUTCHEON                    RICC7 §1962
                                        § 80~. hiarassrnent or abuse in debt
    AMY PASCAL                           ~rali~cti~an by cutting ifi cut o~ victirris
    SONY MUSIC ENTERTAINMENT            (NAVIENT,BANK OF AMERICA,
                                         CITIBANK, NA,USAA FINANCIAL
    MARVEL                               SERVICES)

                                         18 U.S. Code § 091. Genocide : 18
    MARK KNOWLES
    AMERICAN ACADEMY OF DRAMATIC         U.S. Code § 241. Conspiracy against
    ARTS(KATARINA OTTER)                 rights:18 U.S. Code § 1591 Lynching;
                                         FOURTH AMENDMENT
   PHILIP MORRIS INTERNATIONAL INC.,
                                        1983 of the Federal Civil Rights Act
   ANDRE CALANTZOPOULOS, MARTIN
                                        (42 U.S.C.§ 1983), Violation of
    G'                                  Constitutional right to bodily integrity
    KING and JACEK OLCZAK
                                         1983 of the Federal Civil Rights Act
                                        (42 U.S.C.§ 1983), Violation of
    MARK RUBIN                           Constitutional Due Process to bodily
    HARVARD CORPORATION                  integrity
   ERIC GARCETTI,CITY OF LOS
                                         18 U.S. Cody § 24J; SATE crime against
   ANGELES MAYOR
                                         white Christian women
   ARTHUR'~EVINSON CEO
   CALICO(GOGGLE'S LABORATORY)             ~~
   & HEAD OF
                                         !•                  ~ •
   APPLE,INC
                                                            ~'l~         _- 1/ 1,
   SiJSAN WOJICKI
   LARRY PAGE                           1983 of the Federal Civil Rights Act
   GOGGLE,INC                           (42 U.S.C.§ 1983), Unlawful seizure

   WRITER'S GUILD                        1983 of the Federal Civil Rights Act
                                        (42 U.S.C.§ 1983), No knock warrant
   SUE PETERS AKA SUE KAWASHIMI          with intent to cause bodily harm AND
                                         RAPE
   JOHN DOUGLASS AKA JOHN
   STEHNDAL                             VIOLATIONS UNDER BIVENS
                                        EIGHTH AMENDMENT
   DINA DOUGLASS AKA ANDRENA


                                                                                        2
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 3 of 265 Page ID #:3




    DOUGLASS                                  . ~ra~r►~s r~s~r ~~t~d Vtli~ ir~ The ~pec~ai
                                             ~tlaritime .~s~ri~ ictic~ra Of The t1.5. (1
    EXXON                                    LJ e.7.6.. /y .&.   ~ t .&..5, `~$ g   .$~.d.p .3.~1. d.p 1L.lS,E.y

                                             X031, ~ ~.1,~
    LOS ANGELES COUNTY BOARD OF
    SUPERVISORS                     28 U.S.C. § 994 note Sec. 280003,
                                    requires the United States Sentencing
    AND THEIR AGENTS AND AFFILIATES Commission to increase the penalties
    UNDER LA COUNTY'S AFFILIATE     for hate crimes committed on the
    AGREEMENT PER BRAD SPELLBBERG: basis of the actual or perceived race,
                                    color, religion, national origin,
    THE WALT DISNEY CORPORATION
                                    ethnicity, or gender of any person.
    CREATIVE ARTISTS AGENCY                  POLICE SEIZURE
                                             18 USC §1343; 18 USC X1346
    PEW RESEARCH(HATE CRIMES)
                                              a l lll~ [ ~- (~;;~ 1'1 1 \~~~i '~ll:)~-1~t~T
   NICOLE KELLY
                                             Toriure; Rapp i~7 tt~~= Unit~aci States is
   ETHOS LABORATORIES & UC
                                             defined by the €~~artr~er~t ~f lust~~e ~~
   REGENTS
                                             `~Penetra~~r~r~, ~s~ ~tt~r t~~w sli h~t~ f
    RUPERT Mt1RDOCH                          the uagir~a ear ~~,~~ vuit ~r~y body park
                                             ar object, ~r r~r~l ~~~r~~ r~ y a sex
   POPE FRANCIS                              organ o~ are t ~~ ~z rsc~r~, # i~: ~t the
   THE VATICAN                               consent o~ ~ ~~~ ~i~;~i .,"
                                             121CC) 18 U.S. ;~,~~~ ~.        ~~cat~i i~
   GORDON GETTY                              activities ; .~ I,~.             0 - Arte x.20.
                                             Rape ands s~~a~~ ~~~~a9t generally
   CITY OF LONDON CORPORATION
                                             ASSET SE11€ ~ = ~~                       ~~ ~~ ~~~.l E 1~
    ANDREW CUOMO, NEW YORK GOVERNOR          VIt3L.EN~` i~l s~+l~a

   De Beers Uk Ltd (agent Colin McGuiness)
                                             OBSTRUCTION INVOLVING CHILD
   LEIGH ROTHSCHILll                         TRAFFICKING

   ROTHSCHILD PATENT IMAGING                 Bad faith in insurance

                                             PUBLIC LYNCHING

   JOHNNY DEPP                               5 ~ ~t~ 2 40A-~-- "s~~~:,.~~ ~~ ~~~~~f Fes.
                                             U.S.0 TITLE 18 —CHIMES ANll
    WORLD BANK GROUP                         CRIMINAL PROCEllURE
                                               • ~e;eti<>>i I~3~1 --Protection ~l~
   EXXON MOBIL CORPORATION
                                                        unborsr c•tiild~~ei~        Section
                                                        1 8 1 ---F'rotectic~~~ c~l~ unbc~rr7



                                                                                                                   3
                                                  t, Page 4 of 265 Page ID #:4
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20



                                                  c~_r~i Ic!_~-~;:n.(a)(1) Whoever engages
    MICROSQFT                                     in conduct that violates any of the
                                                  provisions of law listed in
                                                  subsection (b)and thereby causes
   ELON MUSK                                      the death of, or bodily injury (as
                                                  defined in section 1365)to, a
                                                  child, who is in utero at the time
   ELSEVIER,INC.                                  the conduct takes place, is guilty
                                                  of a separate offense under this
   DAVID MISCAVAGE                                section.
   CHURCH OF SCIENTOLOGY                         (2)(A) Except as otherwise
                                                  provided in this paragraph,the
                                                  punishment for that separate
   EXXON                                         offense is the same as the
                                                  punishment provided under
   NEW YORK BOARD OF FINANCE AND                  Federal law for that conduct had
   RETIREMENT                                    that injury or death occurred to
                                                 the unborn child's mother.
   (:~~~et:chc~n Whitn~er
    MICHIGAN ANIMAL HUMANE                 ~.5 U,S, Code § 2. M~r~~rpa~INxi~g trade
    SOCIETY                                felony; penalty
                                           18 U.S. Cade § 2340A, Torture
   NEW YORK PSYCHIATRIC INSTITUTE
                                   Title 18, U.S.C., Section 245
   NICK CAVE                       Federally Protected Activi#ies ;Title
                                   18, U.S.C.> Section 242 -Deprivation
   ANNHEUSER BUSCH                 of Rights Under Color of Law;
                                   18 U.S. Cady § 151.3 ~ Reta~iatir~g against
   WILL FARRELL,DOCTOR OF HLiMANE a witness, victirr~, r ...:
   LETTERS USC(ZEROVILLE CO-ACTOR) DISCRIMiNAT#U!V A~AI~dST AGE,
                                   GENDERA A(V~ DACE {CAL~,1N~a t1S
   HARVARD CORPORATION             WHITE TRASH !N W ~YN~FlINC
                                   DOCUMENTS); 18 U,S.
   GWEN STEFANI                    S~~t~ r~        ~x~aal Ak~u~~~
                                   Section 2241. Aggravated Sexua9
   Gurmukh Kaur Khalsa             Ab~se5Q U.5. Cade 1520x. ResYrict~ans
   Gurushabd Singh Khaisa          on use of human sub~e~ts for testing of
                                   chemical ar bioiug~cal agents
   GOLDEN BRIDGE YOGA

   KANYE WEST
                                          War-Crimes
   BABAK ~:ZZISADEH                        8 U.S. fade § 1Q30
   LA PEER PEDIATRICS                     STOLEN BABIES; STOLEN ART;
                                          STOLEN OVUM; CRIMES AGAINST
   PARIS REVIEW                           HUMANITY
                                          HOAXES AND FRAUDS
   The University Board of Trustees       CONSP[RACY AGAINST RIGHTS


                                                                                       n~
                                                                                       .
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 5 of 265 Page ID #:5




    Maharishi University ofManagement                 UNLAWFUL SPYING FROM WITHIN
                                                      MY BUILDING BY UCLA EMPLOYEES
    California Comrr~is~is~r~ n Peace Officer         MONOPOLY
    Standards Anc~ T'ra~~airs ---- PAST—torture of
    children                                          Unlawful ovum theft, and unlawful
                                                      torture, harassment and spying by
    THE WALT DISNEY CORPORATION                       placing people inside the building and
                                                      paying them to report on me after
    UC BOARD OF REGENTS                               sterlization, gang rape and cutting out
                                                      my facial bones for money
                                                      CONSPIRACY AGAINST RIGHTS
    XAVIER BECERRA, ATTORNEY                          RACIST POLICY
    GENERAL(MURDER FOR HIRE)                          Identity theft

    ROTHSCHILD IMAGE PATENTING                        18 USC §§ 1030(a)(7)(C) and

    NEW YO~:K STATE                                   18 U.S. Code § 1523. Retaliatir~~ against
    HILTON HOTEL INTERNATIONAL                        a witness, victim, ar an i~,i~srs~a r~~
                                                     (c)(3)(A)(B)(C)(D)(E)-(i).
    ROCKEFELLER FOUNDATION
                                                     GENOCIDE AGAINST WHITE
    NEW YORK                                         CHRISTIAN NATIONALS; TORTURE

    STEVEN MANDEL,MD                                 FAILURE TO INVESTIGATE
                                                     BLACKLISTING IN SCHOOL
   Their agents:

    DEL WESTON,AOF FILM,                             HATE CRIME AGAINST WHITE
    INTERNATIONAL                                    CHRISTIAN REPUBLICANS; CIS-
                                                     GENDERED WOMEN; AND
   KENNETH LONIBINO(AKA MR                           GENOCIDE AGAINST WHITE
   FERRARI)                                          CHRISTIANS;
   MERRILL LYNCH                                     GANGRAPE; OVUM THEFT;
                                                     KIDNAPPING
   RABBI SCHLOMO
                                                     LYNCHING
   EMILY GREEN FOR UC REGENTS                        To amend title 18, United States Code,
                                                     to specify lynching as a deprivation of
   ESMA YOUNIS                                       civil rights

   BONEI OLAM (stolen babies)                        FRAUDS AND HOAXES
                                                     FRAUD AGAINST THE FEDERAL
   SAN ANTONIO MILITARY                              GOVERNMENT

   DUPONT CORPORATION                                CONSPIRACY AGAINST RIGHTS BY




                                                                                               E
                         ,'
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 6 of 265 Page ID #:6




    LOCKHEED MARTIN                                ESPIONAGE.

    INDIAN HEALTH                                  HUMAN TRAFFICKING FOR RAPE,
                                                   TORTURE,SLAVERY AND
    DR LANE THAUT,MD                               HARVESTED BODY PARTS IN
                                                   DEFIANCE OF CHRISTIAN RIGHTS,
    MICHELE LATIOLAIS                              BELIEFS AND WISHES,FORCED
                                                   STERILATION BY GOVERNMENT;
    NATHAN OLSEN                                   FORCED MUTILATION ORDERED
    U.S. AIR FORCE                                 BY GOVERNMENT'OFFICIALS;
                                                   VIOLENT DEPRIVATION OF
    CORDON GETTY                                   RIGHTS,STALKING,
                                                   SURVEILLANCE IN THE
    THE GETTY TRUST                                APARTMENT

    Wells Wey-rnouth ,                             CIVIL RIGHTS UNDER BIVENS
                                                   SPOILATION OF EVIDENCE by
    La ne `I'haut ,                                STATE OF' CALIFORNIA; UCLA;
                                                   USC; RACHEL GREYBILL; KENNY
    ALFR~ WOODARD                                  CARROLL; LOS ANGELES CITY
                                                   COLLF,GE; AND THEIR AGENTS
    N ESTOR CAMBELL
                                                   PUBLIC FRAUDS AND HOAXES
    PAZ VEGA                                       JURY TRIAL DEMANDED

    ROI3 LOWr                                      TORTURE OF CHILDREN
                                                   Torture(18 U.S.C. 2340A)Section
    Nathan ~Ison                                   2340A of Title 18, United States Code,
                                                   prohibits torture committed by public
   CUREUS(HUMAN TRAFFICKING AND                    officials under color of law against
   TORTURE)                                        persons within the public official's
                                                   custody or control. Torture is defined
   Saudi Arabia's Crown Prince MoF~ar~atr_, iecl   to include acts specifically intended to
   l~ir~_S~~Im~~r~                                 inflict severe physical or mental pain
                                                   or suffering

                                                   FEE EXEMPT
   CALIFORNIA DEPARTMENT OF
   INSURANCE (intent to commit crimes
   agasint me)

   FOX SPORTS(SELLIN('J WHITE
   CHWSTIAN WOMEN AS SLAVES FOR
   TORTURE AND RAPE)

   LA COUNTY BOARD OF SUPERVISORS


                                                                                         C~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 7 of 265 Page ID #:7




    LA FOLLETTE JOHNSON

    GIL BURKWITZ

    Cordence Worldwide

    PATRICK CAIN

    MARIA HOVSEPIAN

    ALICE GAMBRELL

    CEDARS SINAI HEALTH CARE
    FOUNDATION

    SONY MUSIC ENTERTAINMENT


    MARK URATA,MD

    CITIBANK, N.A.

    BANK OF AMERICA

    USAA Financial Services

    NAVIENT

    ALDY DAMIAN (FAILURE TO PAY FOR
    CAR ACCIDENT AS ACTOR FOR USC)

    NETFLIX(RACE CRIMES)

    KAISER FAMILY FOUNDATION

    JONATHAN SHAW

    LOCKHEED MARTIN

   CAROL ANN EMQUIES
   BLACK CHIILD
   PRODUCTIONS

    JIMMY IOVINE




                                                                        7
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 8 of 265 Page ID #:8




    DAVID GEFFEN



    NEVA KAYA(PUERTO RICO BUS FOR
    LAUNDERING FOR THE STATE OF
    CALIFORNIA; STERLIZED AND
    ORGAZINED TORTURE UPON ME
    FROM AA; playboy and Disney AND NHS
    EMPLOYEE)


    NEW YORK TIMES
    MUSIC CARES
    LOS ANGELES TIMES



    COLIN MCGUINESS

    MARK BURNETTE
    MGM RESORTS



    NATIONAL AMUSEMENTS

    NBC UNIVERSAL MEDIA

    LOS ANGELES MUSEUM OF ART

   BRITISH MUSEUM OF ART


   CREATIVE ARTISTS AGENCY


   ON DEMAND,INC


   UNIVERSAL MUSIC

   ALCOHOLICS ANONYMOUS WORLD
   CONFERENCE

   L BRANI~S       __



                                                                        :~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 9 of 265 Page ID #:9




    J[MMY IOV[NE

    THE GETTY "TRUST

    LOS ANGELES COMMUNITY COLLEGE
    BOARD OF TRUSTEES

    LOS ANGELES UNIFIED SCHOOL
    DISTRICT


    BRAD SPELLBERG


    NATIONAL FOOTBALL LEAGUE


    KAREEM ABDUL JABAAR


    NETFLIX


    MARK ZUCKERBERG
    FACEBOOK



   CHIA SOn

   DAMONE ROBERTS

   GREG LAUREN

   CAL-QUAKE


   NIKE

    MGM RESORTS

   PLAYBOY

    WARNER BROTHERS
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 10 of 265 Page ID #:10




     MICROSOFT

     PARIS REVIEW

     INTERNATIONAL BUSINESS
     MACHINES

     KANYE WEST

     KAREEM ABDUL JABAAR

     LOS ANGELES TIMES

     CLV HOLDINGS

     ALICE GAMBRELL



     MARK GOLDSTEIN
     CENTRAL CASTING
     ENTERTAINMENT PARTNERS
    (SLAVERY AND SELLING SLAVES
     WHO THINK THLY ARE GOING for JUB
     INTERVIEWS)

     SUE DOUGLASS AKA SUE PETERS
    (CALIFORNIA PHYSICIANS SERVICE;
     USC; AND FISA COURTS)

    JOHN DOUGLASS AKA JOHN
    STEHNDAHL

     RONNIE HOLMAN

     G.P.P.,[NC. d/b/a
     GUARDIAN INNOVATIVE
     SOLUTIONS,

    FRANK GIBSON
     GUARDIAN PROTECTION
     PRODUCTS,[NC., RPM WOOD
     FINISHES GROUP,INC.,


    GIDON ROSMAN


                                                                        10
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 11 of 265 Page ID #:11




    ~ RPM INTERNATIONAL,INC

     FRANK KAMER,MD

     CAMPUS LIVING VILLAGES,INC
    (AUSTRALIA AND TEXAS)

     DINA DOUGLASS

     MIKE CO?JLTER

     WOLFE AIR

     VINH HA
     BOEING

     LES WEXNER

     ANDREW FRANKEL

     LUCIAN ION

     JUDGE TERRY GREEN (Obstruction OF
     RIGHTS)

     RABBI SCHNUR

     YOSEF GOLDBERGER
     CAL-QUAKE

    SHELLY PERLUSS

    TRiNA SAUNDERS

     LOUIS DEHAAS

    SHELBY MINER

    KYLE TODD

     Narbeh Bagdasarian

    DANIEL AHN




                                                                        11
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 12 of 265 Page ID #:12




      Defendurts.




      And 1-1000 does
      Defendants

      LEGAL DESCRIPTION; torture and violent
      sexual assault with a military weapon and ar:
      with intent to eradicate a race; Warcrimes of
      gangrape and holocaust; head injury and spin
      crushing; gangrape and ovum theft;
      LOBOTOMY BY KAISER
      LYNCHING ORGANIZED BY KAISER

      OS -135 9967(DEATH)FAKE

     HIGUERA OFFICE, LLC
     S l 5 S. FIGUEROA STREET STE. 1600, LO
     ANGELES,CA
     90071

     YITAL IDA REALTY,LLC 515 S. FIG
     STREET,STRE 16 ~ F{ FLOOR,LOS
     ANGEL~,S
     CA 90071
     IDSC-YJV,LLC

     YI"TAI REALTY INVESTMENT USA,LLC
     IDS REAL ESTATE GROUP

     APPLE INC 1 INFINITE LOOP MS-17-1
     CUPERTINO,CA 95014

     EXXON PATENTS STOLEN FROM
     INNOCENT AMERICANS
     87546809; 1412809;1415453;2902588

     PATF,NTS AND OTHER LEGAL
     DESCRIPTIONS of property seized

     SCPViMcWFBCa



                                                                        12
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 13 of 265 Page ID #:13




      Family Dwelling, No Ylan Check)

      Permit #15041-90000-15554(Electrical 1
      Family Dwelling, No Plan C




      2134569.5
       868125
       87

      849 S. Shenandoah Street (all parties)

     #: 26678840(MADE 1N USA STOLEN ASSE'
     Legal Description:
     Document Numbers)
     65544
     Record Description
     Record ID: 71105257
     Doc Type: CONVEYANCE COMMERCI
     Sub Type: LOAD TESTS
     Doc Date: 03/02/2015
     Status: None
     Doc Version: None
     AKA Address: None
     Project Name: None
     Disaster ID: None
     Subject: None
     Product Name: None
     Manufacturer's Name: None
     Expired Date: None
     Receipt Number: None
     Case Number: None
     Scan Number: 5000313201700104124
     Dwelling Units: None

     Taslimi Construction Demolition
     20150993364

     STOLEN OVARIES

     Permit #15041-10000-30386
     Permit #15041-10000-26066
     Permit #15041-10000-38937
     868570 (installed by Andy Anderson)
     Air West Mechanical Construction Inc


                                                                        13
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 14 of 265 Page ID #:14




     INSTALLATION LEGAL DESCRIPTION
     CHIP INSTALL SERIAL NUMBER:
     994697
     T 9640342
     280818
     838229(USC LOCAL ADDRESS)
     868922 USC(MY MOTHER'S HAWAII
     DOCS CF FAKE DEATH--HAWAII)

     4417 Waverly

     Property Addresses)
     3551 TROUSDALE PKWY
     Legal Description:
     Document Numbers)
     130345

     Record Descriution
     Record ID: 71073970
     Doc Type: CONVEYANCE COMMERC
     Sub Type: REINSPECTION REPORT
     Doc Date: 01/31/2015
     Status: None
     Doc Version: None
     AKA Address: None
     Project Name: None
     Disaster ID: None
     Subject: None
     Product Name: None
     Manufacturer's Name: None
     Expired Date: None
     Receipt Number: None
     Case Number: None
     Scan Number: 5000313201700105781
     Dwelling Units: None

     Property Addresses)
     3551 TROUSDALE PKWY

     Legal Descriptions)
     Tract:
     Block:    Lot:    Arb:
     Modifier: Map Reference:
     Memorial ID, 71073979

                          uments


                                                                        14
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 15 of 265 Page ID #:15




             ~t
      986047(UC CAPITAL SYSTEMS—IE. A
      PERSON)

      CASE NUMBER BC 648115
          85219261
     (Contract for install)
      Johnson Controls, Inc. Fire &Security
     991547740(FLIGHTCAR REPORT)
     514208AB0100 located at 2:x()9 !'arl< l..i~

      Shipment For 27 pieces of personal
      Effects (2015)(IE. my bones and eggs and
      m uscles and blood)
      Document Numbers)
      137398
      • Heaton Robert B +Barbara —
      C21362913030600030located at 3                      I l E7
                                                         ____~
       'r~i~s~~c~ct_A_v_e_L.<3(c~~_I'1,~~_cic1... ,3t3r~
      • Juteram-mohammed Glenda —
      494128HH0080located at f~22() S~~ili-ise
      I,~~lc~~s ~31vd Sun rise 33322
      • Mousseau Benoit R — 514110101100
      located at 7504 Clevc~i~~ud St }~ic~ll ~:vood

      Record Description
      Record ID: 74667101
      Doc Type: CONVEYANCE COMMERCI
      Sub Type: REINSPECTION REPORT
      Doc Date: 03/04/2019
      Status: None
      Doc Version: None
      AKA Address: None
      Project iVame: None
      Disaster ID: None
      Subject: None
      Product Name: None
      Manufacturer's Name: None
      Expired Date: None
      Receipt Number: None
      Case Number: None
      Scan Number: 1060422201975521
      Dwelling Units: None

      Property Addresses)
      3501 S TROUSDALE PKWY


                                                                        15
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 16 of 265 Page ID #:16




    ~Legal Descriptions)
      Tract:
      Block:       Lot:    Arb:
      Modifier: Map Reference:
      LEGAL DESCRIPTION: DEATH
      COUNCIL FILE; 14-0582
      Permit #15045-90000-00277(Pressure Ves
      Commercial, No Plan Check)
      120696
      LEGAL DESCRIPTION; GRAND LARCENY;
      CONVF.RSION
      Oil and gas leases legal description:
      Cllr 8e C7A5 CEASES;
      MF109998
      Included tracts: 150611-Land type 08
      150618 Land Type 08
      150619 Land Type 0£3
      150622 Land Type 08
      150623 Land Type 08
      150626 Land Type 08
      150629 Land type 08
      150630 Land type 08
      150631 Land Type 08
      150632 Land Type 08
      150635 Land Type 0$
      150666 Land Type 08
      Firearm Safety Certificate: 224416          ~
      Legalfile # 169151 (Cedars-Sinai    Medical
      group; Physicians Services
      Legal description:file number 53279
      Legal description Concurrent oil and Gas
      MF109998
       Warrant: 131548163(magnolia health)
      Tuttle Gregory Brann.
      Account number Harry Schein: 114004599
      Aeshtetic Plastic Surgery
      1499 S. Harbor City blvd.
      Ste. 301
       Melbourne, FL 32901
      PATENT:24499416
        244994
         1S
      Jeffrey Hoops; Revelation Engergy
      Chapter 11
      332807018


                                                                        16
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 17 of 265 Page ID #:17




     11-27-18-HDA-HI
     11-8-1S 5758
      N0. BR-093-1(028)
     (Tissue clanality of de
      ndrit+c cell subsets and emergency DCpniesi
      revealed by multicolor fate mapping of D~
      progenitors (illega{ gene editing and cloning
      without consent)
     86437060
      1665534;3151010;3786977;AND QTHERS
      LEGAL DESCRIPTION:FORFEITURE AND
     SEIZURUE OF BONES, TISSUE, EGGS AND
      BLOOD FROM LIVING HUMANS WITH
      INTENT TO MAIM;personal effects
     Stolen currency
     & sell ovum to make a baby without legal
      authority or consent to do so
      Legal description: Sexual assault with a
      violent weapon

      59c Station

     Legal Description; M.B 188-1 (legal
     description)
     Legal Description :849 S. Shenandoah St. #1
     Los Angeles, CA,
     Legal Desciption: XEA900241821
     Legal Description: Content ID 16271616
     Legal Description: Content ID; 16271514
     Legal Description: Content ID; 16271373
     All Fraud taking place from 849 Shenandoah
     Street. Los Angeles
      VENDOR Checks 124720414
     506 SW 113 WY
     Building 11
     Pembroke Pines, Florida 33025
     Legal Description: CRFA
      DEA seizure
      1 /29/2015 & 11/27/20]8
      Legal Description: DO NOT'BUY LIST
     (blacklisted fro sale of art and redlined from
      healthcare by Koch Ind. And Carol Ann
      F,mquies for UC Regents and LACMA)
      Transplants taken on 1/29/2015 at Lasky
      Clniic
     ! D 16271616


                                                                         17
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 18 of 265 Page ID #:18




      L11M3M'I'(.)52;i6-01 (VACt;INES;'t'ERM1N/t
     ID 16271514             _
     ID 16271373
      Live Baby belonging to Lisa Douglass made
     from egg taken on 1/29/2015 and sold
     according to CDC ART technologies report
     Transplants &CURRENCY taken on
      l 1/27/201.8 at Weymouth clinic in the United
      Kingdom
      Brain, facial muscle, facial bone, eggs and
      blood
      SPINAL IMPLANT BY MEDTRONIC
      INTERNAL MASK TO PREVENT
      BREATHING AND SMILING
      CHILDHOOD SEXUAL ASSAULT AND
      TORTURE BY PARENTS ; LAt1SD; LAVS
      KAISER AND OTHERS
      SF.CI'ION 3. Section 17-5-560 of the 1976 Code is
      amended to read:
      "Section 17-5-560.        (A) 'The coroner, deputy
      coroner, medical examiner,or deputy medical examinE
      must, in any case investigated,complete and sign the
      medical certification portion ot'the death certificate
      within twenty-four hours after being notified cif the
      death.




      death report must include:
             the decedent's name:
             the decedent's date of birth:
             the location of the decedent's death:
             the date of the decedent's death: and
             the cause and manner of the decedent's death.
     (~3}~ The coroner or medical examiner must, at the
      time cif releasing a body to a funeral director or person
      acting as a funeral director,or as soon as practical afte
      releasing the body,execute and sign the medical
      certification of the cause of death on the prescribed foi
     (~~ [n any case where autopsy is scheduled and tl
      coroner or medical examiner wishes to await its gross
      lindings to confirm a tentative clinical finding, the
      coroner or medical examiner must give the funeral
      director notice as to when he expects to have the medic
      data necessary for the certification of cause of death. Il
      the certificate cannot be signed ~~ ithin the prescribed
      time set forth, the coroner or medical examiner must
      i nclicx~e that the cause vl' death is pending and sign the
      certification accordingly. Immediately after the medic
      data necessary for determining the cause of death has
       been made known,the coroner or medical examiner
       m ust, over his signature,forward the cause of death to
      the registrar and notify the funeral director involved th
      this action has been taken.
     (~1..}~ As used in this section, the terms'si~n','signc



                                                                         A:
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 19 of 265 Page ID #:19



      ~ir 'si~_nature' mean ~i ~~~riticn signature or an clectroi~ic
      tiign~iture auth~~rizcd in the F,lectronic Commerce Aci,
     ('haptcr 5.'fitlr 26.••
      SI-:(' I~ION -1. 'this act lakrs cf~fect up~m apprcn•al h
      the (i~i~~crnor.

      Sim ('huro~>mi ~vhilc unliccnsccl raped and cut <~ut my
      facial h~>nes, brain and o~~ary as an agent of('LV
      H~~Iding, l6SC' and others on this list.

       ~~ati ru~cd and t~~rtured f<>r S years by the federal ~o
      vernmcnt here and u~~crticas.

      Install cif a permanent mask l~~ prc~~cnt hreathin~ and
      smiling

      `GI00,000 state court fees rind costs nss~~ciated ~viU~
       F3('6~8 I I i




     Defendants and 1-1000 co-conspirators


     Between 1919 and 2020, United States's government, and Department of Education,

     Department of Transportation, Rockefeller Foundation, New York Times, Los

     Angeles Times World Bank, Exxon, Creative Artists AGENCY, Warner Brothers,

     U niversal NBC, Universal Music Group,Sumner Redstone, Harpers Collins, Planned

     Parenthood, National Health Foundation (England using California); GOOGLE and

     The Vatican—through Alcoholics Anonymous CONSPIRED WITH others ON this list

     and others unknown, carried out a deliberate, calculated attack on White Christian

     A merican Women and Men to eradicate the species, targeted them to burn and

     maim women and steal their eggs AND ovaries and facial bones in surgical

     procedures after paying people to gang stalk them and bully them (calling it

     Lynching of White Trash in WB documents which will be proven in court), ostracize

     them and make up lies about them in the press, education facilities and in their

     social circles. Thereby enacting institutional racism with intent on maiming



                                                                                        19
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 20 of 265 Page ID #:20




     innoncent White Chrisitan Nationals and with intent on eradication of the species

     COMMITTING genocide and slavery upon us. Further, the documentation of

     University of Southern California shows that the plot included getting the women to

     take abilify to "get to publically lynch them." USC's documentation of Jeffrey

     Doucette and Ronee Uyeshiro will show plot against white women,targeting by age

     and bullying organized through the Writer's Guild, CAA, On Demand WB and many

     other corporations. Debeers policies to eradicate White Christians is barbaric.



     LACCD, Creative Artists Agency, Warner Brothers, Sony Music Entertainment,

     MARVEL, Disney, UC REGENTS, used racist practice to target White Christians for

     mutilation and experimentation by withholding rights to work, harassing them,

     targeting them,then deprived them of healthcare, mocked them in the press after

    "murdering them" at the Superbowl,after years of gangstalking.



     City of London is one square mile in London and conducts many studies in Los

     Angeles and uses procurement policies that violate slavery, torture and other laws

     of international conscience. Given my state court refused to tell us who had our

     documents, I make the assumption,since I was raped on London Soil, and stalked by

     the Head of Defense of Saudi Arabia for dissection and torture, that the World Bank,

     and City of London and Vatican are involved with my rapes as a child and stolen

     ovaries and brain and maiming. These facts are of of my personal experience being

     trafficked and torutred by my parents and by USC, Keck and others on this list. After

     I sued, many of these agents spoiled records, including Fox Sports(Tom Henson aka
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 21 of 265 Page ID #:21




     Tom Benson); NFL, USC, UC Regents, CIA, Yosef Goldberg, Scientology, Greg Lauren,

     Damone Roberts and their agents).



     When LA COUNTY's Brad Spellberg bragged that LA county could afford to pay the

     victims of criminal actions, a fact l got on recording while at City Hall in a public

     Space, he claimed that LA county covered the co-conspirators in the "Affiliate

     Agreement," but that does not include genocide, baby theft and torture that the

     other agencies were engaged in.



     Or, Google's and LACCD's unlawful discrimination againt me as a whistleblower who

     retaliated•while 1 was working as acreator- on Youtube and a teacher for the state of

     California.



     However, I will list all the co-conspirators at the bottom of this complaint. As I

     cannot practicably sue each one, according to Brad Spellberg, these were LA County

     Affiliates and LA County should pay out those who conspired to conduct violent

     actions, illegal spinal surgery, illegal lobotomy,stolen ovaries, stolen eggs and

     withholding of rights to medical care and employment and slavery of White

     Christian American people. Systematic lifelong discrimination in the schools that

     receive federal funding? Or faked deaths? Or laundering stolen money? Not sure his

     affiliate agreement will cover that. Still, those involved, who profited and exploited

     white Christians for Genocide, those persons should be investigated, yet no one did

     investigate anyone. Not for rape. Not For stolen ovaries. Not for obstruction,



                                                                                             21
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 22 of 265 Page ID #:22




     lobotomy or gangrape even when criminal child trafficking took place. Does Brad

     Spellberg's agreement cover RICO violations and Kareem Abdul Jabaar's influence

     on my family to torture me? Ur the church's involvement? If so, as Affiliates, please

     disgorge the profits from each name who stole and plotted against White Chrisitans.

     Those listed and those unknown. As during covid- those that laundered money for

     California will show a plot against America itself.



     Mark Goldstein to commit his crimes, forced women to tell their age at Central

     Casting. He owns Central Casting and Entertainment Partners. Then if they were of

     age, he would send them on jobs to be procured by celebrities, Paz Vega, Rob Lowe,

     Alfre Woodard all spoke to Lisa and studied heron jobs like State of Affairs for

     procurement for NBC Universal and Warner Brothers. These jobs were for

     procurement for bullying and gangrape and mutilation. For Public Lynching, which

     is bad faith in employment.



     After lynching the women by falsifying their deaths and cashing out life insurance

     policies (a fact that would not have taken place without the plot of employers,

     teachers, Nicole Kelly and AA friends), LA County and USC and their agents Debra

     Diaz, Jennifer Walby, Mark Rubin (who thanked the US Government for providing

     me for rape and sterilization) perjured themselves in state court. The list of their co-

     conspirators, is believed to show intend to commit genocide upon us. 1 cannot sue

     all of them, but will list them and their participation and assume according to fact

     these acts were under the orders of LA COUNTY Board of Supervisors, Rupe►-t



                                                                                             22
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 23 of 265 Page ID #:23




     Murdoch and David Geffen. Thus, by Brad Speliberg's admission, he includes each

     act by former employers? Each act by friends who conspired against me? Each

     deprivation of legal rights my parents engaged in? Brad Spellberg himself is a rich

     man, and knows policy and has abused it to torture white women with intent on

     eradicating a race. He did not act alone. He acted with Johnny Depp and Walt Disney

     and NBC and LA Times and UCLA and with my own parents, whose torture of one

     daughter is so sinister !was trafficked as a small child and deprived all rights in

     America. Does Brad Spe(lberg's Affiliate agreement handle Iggy Pop? And Marilyn

     Manson acid Alfre Woodard and Allison Janey and Mark Burnett? Because if it does,

     1'll also ask, if it covers pornography sent by his own agents? Sex Acts to torture?

     People posing as boyfriends before the rape and torture. Does Brad Spellberg's

     affiliate agreement include slavery by Great Britain's City of London? Violent acts

     conducted by Nicole Kelly for UClrvine and Gavin Newsom? What else does it

     include? Planned eradication of a race? No. An Affiliate agreement cannot include

     crimes of the Vatican or the stolen children. Brad Spellberg, is wrong.



     When 1 was trying to build my channel on Google's Youtube, they showed bad faith

     as I paid for my documents naming Arthur Levinson on the destruction documents

     for Taslimi Contruction—Arthur Levinson runs Google's Calico and is the CEO of

     Apple, Inc.



     Arthur Levinson hired someone to destroy my face and body and for longterm

     harassment for my gender and race and Christianity, I do have proof that they



                                                                                            23
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 24 of 265 Page ID #:24




     targeted white Christians for Genocide.



     In the WB,White Trash Mermaids Rewrite plotting to commit a public lynching

     against a white female. I also have documents that mention me by name. All facts

     and acts were under Google's enormous umbrella. As they conspired with other

     named defendants to rape and torture a►ld mutilate White Christian women for

     planned destruction, then flagged their charts to get permanent indentured

     servants. 'ihen censored them on Youtube and withheld their right to monies they

     had earned. Ronee tlyeshiro and Jeffrey Doucette's documents will reveal that not

     only did they work for Google, but Ronnee worked for the U.N. and wrote the most

     disturbing messages of intent to cut women up for money for a Jesuit cause.



     [n my state court case BC648115 Maria Hovsepian, Kyle Todd, Daniel Anh, Patrick

     Cain, Narbeh (LA County's attorney and California State attorney) conspired with Gil

     Burkwitz and many others to withhold documents so I could not get health care,

     then conspired with others to kill me, rape me and mutilate me overseas, by my

     Judge forcing me to say who my ovec-seas doctor was. Not only did the lawyers

     violate the law but the conspiracy shows my lawyers took money to throw my case

     in violation of the code of conduct American Bar Association Rule 3.4 prohibits a

     lawyer from destroying or assisting another in destroying evidence pertaining to a

     case. Likewise Title 18 of United States Code Sections 1503, 1510, 1512 and 1519

     prohibits a party from destroying or assisting another in destroying evidence, and

     provides for criminal prosecution against the wrongdoer. Under Title 18 United



                                                                                          24
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 25 of 265 Page ID #:25



     States Code Section 1519. Further the lawyers acted to conspire with the Judge to

     murder me overseas as I told the Judge they tried to kill me and he forced me to give

     up the name of the doctor overseas even though I told him I was in physical danger

     by the US Military and USC agents, at which point the lawyers and others contacted

     that doctor to get me to travel for rape and torture and to co►~~mit brain death by

     lobotomy by USC agents and the Military AFTER I sued the State of California, USC

     and Andrew Frankel and Lasky Clinic, which has always been owned by Frank

     Kamer who works for my bank and for Pa►-amount to use the facility For gangrape,

     torture and barbarically cutting off the upper jaw of innocent Americans for Exxon's

     plot against America.



      ° ~ C;d~y ~f .os s~ng~l~s has a treaty w'sth the City of London ara though they claim oe~

     ~~~~ir sits: fllfodern Sia~r~ry S~~s~ rz~~nt




     The City Corporation's first Modern Slavery Statement brings together the roles, remits,

     commitments and all work undertaken to tackle modern slavery and human trafficking by

     the City of London Police, Department for Children and Community Services,

     Community Safety, Port Health &Public Protection, HR, City Procurement, the

     Barbican, City Bridge Trust and Heart of the City. Does Brad Spellberg's affiliate

     agreement include child rape and slavery? Withholding of medical care for those his

     agency harmed? Plots against Americans? As this, is Treason.



     California however, is enslaving white women and men through the treaty by using

     governments in other jurisdictions to allow rape, torture and human slavery, after



                                                                                                  25
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 26 of 265 Page ID #:26




     Ic~ngterm gangstalking and deprivation of right to work. When Lisa reported her rape,

     stolen ovary and torture to the British Museum and the Commonwealth of Great Britain

     that w~lawfiully claims peopole are mentally ill anci then incarcerating them permanently,

     The City of London has evaded modern slavery lawsuits only because people first try to

     sue those who exploited them. However, when 1 sued the CIA for records, Judge Wilson

     claimed to not have jurisdiction. Thus the lack of allowance for a suit to go forward when

     [ was rape:l and tortured, my ovaries stolen and my spine crushed and lobotomized and

     facially maimed,shows that someone else has jurisdiction.



     Through use of th UN and World Bank, these government are keeping people as slaves

     and stealing their eggs, ovaries acid babies after human torture organized by their own

     schools and employers.



     1 sue pa►•t~es mentioned unde►~ the doctrine of Respondeat Superior as the City of Los

     Angeles, Los Angeles County and State of California not only allow Florida, Texas,

     Australia, China, the UK and Newyork to violently harvest women while sleeping,

     but they themselves as government entities perju~~ed themselves in court, tampered

     with rights and defamed me publically through mutilation, rape and torture and USC

     publications.




     The Judge not only tampered with my rights in court and denied due process but the

     Judge's wife took money From NBC Universal which I believe was a bribe to hurt my

     case, Judge Green deprived me of due process in case number BC648115 for over

     two years and fo►-ced me to say who my overseas surgeon was even after f told him




                                                                                               26
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 27 of 265 Page ID #:27




     my life was in danger. Enabling other parties to .try to murder me and lobotomize

     me and rape me and steal my only remaining ovary on orders by Xavier Becerra.



     After telling the Judge who my overseas surgeon was, Keck School of Medicine and

     The US Military with UCLA and othe►•s came and raped and lobotomized me and

     disfigured me overseas while I was owned by the World Bank, a~1d NHS and Apple

     and by extention the federal government. Therefore all acts of the Judge were to

     obstruct justice, not in his capacity as a judge.



        EXXON'S DISCRIMINATION AND VIOLENCE TOWARDS HETEROSEXUAL WHITE

     CHRISTIANS for planned ERADICATION OF US AS A SPECIES AND TO UNLAWFULLY

              PROFIT ON STOLEN OVARIES, BRAIN TISSUE, FACIAL TISSUE AND SLAVERY



     1N A letter related to unlawfully raping and torturing me, Exxon opines that they

     treat all sexes fairly, but they do not. I was hired and chosen for the role of rape and

     torture, by Exxon's agents. They employed harassment, sexual exploitation and their

     agents sent me pornography and bullied me, in order to steal my facial bones and

     get patents from my body and did not pay me for the role they chose me for.

       hus. due to the recent change ~>1~ l .S. federal la~~. the Company has nc~~~ taken precisely the
     action rei~uested b~ the Proposal to "~im~i~d its t~ritten e~~ual emplo~~ment opportunity polio
     t<~
     cx~licitlti pr~~hibit discrimination hasecl can se~;ua! c+rientatii~n and gender identity" and has
     ;1~5(~
     rnacJe the same amendment to the C`«mpany'~ related Flarassment Policy.




                                                                                                     27
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 28 of 265 Page ID #:28




     Exxon's inhumane torture of women is revealed in their letter to the FCC related to

     their hidden "proxy materials" where it states:

    "rHr PROPOSAL
    'I~he Proposal states:

     Resolved: "i'he Shareholders request that E:xxonMobil amend its written equal
     employment opportunit~~ policy to explicitly prohibit discrimination based on
     sexual ~~rienlation and fender identity and to substantially implement the policy.
     A copti' of the; I'ropos4~l, as ~~~e.11 as celate;d correspondence from the Prc~pc~ncnts. is
     attached t~ this

     letter as Exhibit n.

     t)n the date cif Lisa's kidn~p}~in~ rape and torture, Exxon writ this enact letter to the

     Chief Ct~unsel ofthe Corporation finance related to the propose( of the State of Ne«:~

     York ()fficc of the Cot~iptroil r Securities F xchanbe E1ct ofi 1 934 Rifle. 1 4a-8. f lowever.

     it is ~~erified that Exxon's Celia Flores asked to injure me in front of the CALTRANS in

     C'aliti~rnia t~vo days befi~re the letter eras approved, Metronei was fined millions foi-

     unla~~-fu1 spinal Surgery. ie. Planned mi~til~ztion, planned spinal torture, planned against

     White Christians, cape and torture, ste;rilzationa ai d mutilation with a fire ~~ea}~one to

     make nione~~ for New York. Claiming I ~~~as a ~~~ide 3oad that needed to be cut do4~~n.

     Vdithout my consent tc.~ bodily intc~;rity, not oniti' slid Celia Flores acting fc~r all ~vho rapid

     and. tortured me not let me leave the laciliy knoc~~ing they intended to rape cut ofFmy

     bones, knowing i was an actress, fc~botomi~c me fi r Steven Mandel's ~~ed~e fund but

     signed up for that mutilation two days prior, in a plaiu~ed Lynching chat included the VVB,

     S.4Ci-A}~'1~IZA, IJCI.~,'I.AC'CD and c>thrrs on this List.[~hus, the 1'i•oYy materials will

     reveal the government KNOWINGLY accepted torture t~f a white Christian against her

     Christian Faith, did order Lisa sterilized after stealiii~; her eggs and mutilating her, then

     accepted fife hidden I'rox}- Materials as co-ci~nspirators in her plan~ied lynching.
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 29 of 265 Page ID #:29



     Vt.=1 E;-MAIL: to slur•eholde3~pru}x~sa/si~t~sec.~ov
    (?t~1-ice ot~('I~ie;fi Counsel
     I)i~ ision of Corporation f~ in~ii~ce
     Securities and Exchange Commission
      1 00 F Strr~et. NE
     ~'ashin~;ton, I)C' 2059
     12e' l~.xxon Mobil C"cn•p~~ration
     ~ . x:11';.11!"t:l~~i"

     t :? ~): ifi31~ ~l::li(ili~1 c~'. i' ill;f i':C




     Shareholder Proposal of the State cif Ne~~- York Office c~f~the Comptroller
     Securities E,xch~n~e qet of 1 9i~ Rai%e 1 ~a-8
     I.,~idies and Gentlemen:
     ~I~hiS letter is tip intt~rm ~~c~u thin ~;hxc~n Mobi} ('c~rporatioi~ ("E x~ot~Rlc~~il" or the
    "C'c~ia~pany")
     intends to omit from its prox~~ ~tatenlent aucl form of~ra~y for its ~Ol ~ Annual Meeting
     c~t~
     Sharehc~laers (ec~lleetiv~ ly, tl~e "2t)I ~ 1'rox~~ i~latecials") a shareholder p~•opusal (the
    "!'rc~pUs~il")
     and ~tate;ments ir7 support thereoi`receiveci 1i•om the Slate oPNe«~ Yorl~ Office of the State
    (:'umptroller, as trustee of the Ne~v York State (.;ommon Retirement Fund and
     adi~~i~3istcative
     heae~ ol'the New York State anti Lc>ea] Retirement S~•ste~n. ~~s lead filer, and by the
     Unitarian'
     lJ~~ivc:rsalist Association, the I't•ide Fc~u~~datit>n, anti "I~rilliu~n Asset Mana~emcnt, <.~n
      behalf cif
     l.,ouise 13. Rice, as co-tilers (collectively, the "Pcc>pc3nents"}.



     Ft.TRTHLK, Exxon knowingly t~~rs~eted White Christians Nationals even tllou~ll their

     statements claim they do not discri~nin4ite. they do iti terms «f human trafficking human

     sl~ivery~ sexual acts fi~c money and gan~;st~~ll:in~ and dicl not pay the -omen they exploited

     any money fc~r their hiran~ for ``rnutilativn, l~~izchin~ and banb .rape a~ad st~rlization aftcc

        tealin~ their eggs'. E1xc>n Mobiles practice to hide the proposal of'~~hite ~eiiacic~e,

      makes l~hem ces~~on~ihlc with all on this list its t~~c pl~~~t a~ait~st Amci•ica. I~. '1'rcasot~

     against ~~'ltite Christians.
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 30 of 265 Page ID #:30



     V~'~ hereby r~5pcctl~ully request that. the Staff concur in i~ur vieti~~ that. the P~~oposal nay be
     excludcci fr~~~m ~~xxonNlc~bi('s ?Ol S (~'roxy 1~1atcrials pursuant t~~ i2ule 14a-8(1)(101
     b~ cause tli;,
     C:o~iipany has substantially implemented the Proposal. It has alp°ays been the Company`s
     policy
     to ~~rohi h. it any firm of discrimination or haeassme~it including that on the basis of sexual
     orientation or ~cndcr identity. Uue to a rece~~t change i~~ I.I.S. fede;rai law, those
     categories have
     become enumerated protected categories and in line with the Company's Lang standing
     practice,
     both categories have no~~ been specifically listed in our (JS. Equal ~:mployrnent
    ()~~Ol'~ lUliI:y`
     P~licv.

     E;XXt7~1'~ ti~:~It)C'[[:)( . I'I.{)'T~ IS It~1{)~~ I~It~i_.l' riding frc~r~~ il~e public, l~e~~, York's

     tiTll~i«ii~l    ~►se c~4~C"~~ri~tian 1-letci•c~s~~.l~s~l b~~I~iti~ t.~<tllli)i't11i:1T1S 1() (:111'11 lT1i111C~' ~Ul'tI1e11~

     ~~rtir~rt~c:r~t, 1~~ stri~pir~~, ~~iitni ~~('td~cir ri~;l~t tee earn.. ~ar~7~iagate atuj liv (r~e(y~, ~P~~t~~ York

     w~ncl their ~~genCs keep ~~'hite C'hristiai~s enslaved by p1iiC11iL 1:I3~111 Ill C'li~~ic~;l l~t•ials

     ~~ithuut consent a:llc~~~in~; }~ar~nt: to s~;ll tl~e child~•c:r~ tier rape; ai d torture and iii~lclet~

     pr~>}.7aals incl~dc rrin7cs a~t~ir~st hurna.z7ity.



     [ lar~~arci C~ort~paratii~n toc> admits tt3 C'ritii;al 'U~'hite titudies. ~1 lh bites are being targeted

     fir exti~lctia~~.



     I13 f.I1(~   Ictt.~;r tc~ t..~5 I~actio«, I ~~coi,~ Iurt~re:r a~Irrtits that this tyke i.~f process i5 "r~~utine;..,

     I lore c:~n mz~rder. raps and tart~ire 4~~1d ly~~cl~in~ be C011llll~`?

     Rule 1Via-8(1)(10) permits a company to exc(ucje a shareholder proposal ficum its proxy
     materials
     if'the company t1a5 5ubstantially i~nplemenied the proposal The Commission stated in
     1970 that
     the: pr~decessar to Rule 14a-$(i)(1 t)) ~~as "designed to avoid the possibility of
     shareholders
     ha~~ing to consider matters ~~hich alread~~ have been iavt~rably acted upe7n by the
     management.,,



                                                                                                                                    30
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 31 of 265 Page ID #:31




     Txc;han~e Act Release No. l ~598 (July 7. 1 t)76)(the "1976 Release")



     However dle foal of genocide, sexual sl~ver~, torture, and ongoing forced servitude

     cmploym~nt without pay, shows that the tivornen they ta~•~et~d ~4~ei•e nc}t ~~aid f~~i• their

     roles the~~ were cast for, ~~~hich was murder, life insurance cashing out, rape and torture

     and to ~;et continual monies from their torture by patenting and trademarkin~ their cut out

     flesh and bones, fu~~ther. l-~~xon"s patents 4vi11 reveal human traliicking so severe that

     ii~tcnd tc} eradicate a race by targeti~~~ women thinking they were bcin~ hived for acting

     jc.~bs ar having minor plt~stic surgery.



     Celia Flores actions ~~~ere so i~ijumane a5 to constitute treason against tlmerica and she

     kno~vitlg exposed mc: to rape ~~nd torture as a~~ a~ertt toc those ot~ t(tis list.



     Sa any claim of Exxon's Essential Objective, which includes ~an~rape, sterlization and

     lyncliin~ should not be hidd~~~ in proxies as Exton Tr•eely admits this is common practice

     and their proxy materials hide ccimcs agai~lst White C:'hrisitans and exE~ose genocide acid

     hate crimes so severe t$ey must be substantially penalized, their profits disgorged and

     their ~~bents repcimai~dcd fc~r crimes against A~ne;ricans.



     tiivne: the New York State retic~ment fund :s unla~~~fully violently cE~ttinb ~~ut facial hones

     o(~ ~~cnnen to pay For tlYeir retireinerat, buy the~~ are exertiri~ jurisclirti~m in Calii:arnia to dca

     so, thi•c~u~h I:?amore Itobcc•ts. ~~ will be proven, is unla~~~ful and unfair to use {'a(ifi~i•i~ian

     Christians and V4'hites as craps to harvest ti~-llile liviri~.




                                                                                                         31
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 32 of 265 Page ID #:32




     DAVID MISCAVAGE is the head of the Church of Scientology and even though they

     claim to not believe in slavery have a covenant that says, You can hurt someone

     for a cause.



     This covenant has stolen rights from millions of people through targeting and

     pyramid schemes using USC's Clinical Trials which ties non-consenting vitims to

     being a cash cow For those that exploited and raped and stole eggs from.



     Scientology's financial pyramid scheme and practice of cutting out flesh bones brain

     and eggs, then installing MASKS so the persons carrot breathe is a disturbing torture

     on American soil and their open gateway policy employs other countries to do such

     conduct through a bullying scheme so sinister that the church must be named a

     CRIMINAL GANG. This torture is considered 'oberservance" of Scientologys's credo

     of harming people for "a cause." They have siphoned trillions of dollars from

     American Citizens ANb profit indefinitely through the scheme and hidden their

     Facts, through bullying and stalking online and in person using men to seduce

     women they want the eggs bones and brain from. They use methods of sexual abuse,

     abuse of rights nad their own members target friends and their own children for

     torture. This is not fair to Christians and represents crimes against Children. David

     Miscavage has profited and ru►1 the organization based on the credo "hurting people

     is okay, for a cause," to allow people to make up any cause they want to steal bones




                                                                                         32
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 33 of 265 Page ID #:33




     brain and eggs and bodily integrity from innocent victims. His organization targets

     people using self-help groups like AA to "set up victims" for torture.



     Through the City of Los Angeles' Mission of Evangelistic policies and practices of

     rape and torture, they themselves ordered "murders, public lynching" and profited

     off commercial sex acts of women sold into slavery for their profit. Facts that will be

     proven are tied to My parents house in Malibou Lake to hide USC's criminal conduct

     of violent,rape and torture. The conspiracy against rights started in my childhood as

     my parents sold me as a slave and tortured me and used my hair to make products

     for LA County's gifted torture program which deprived righs of White Christian

     Female Children, ordained by the Vatican to be slaves.



     The Judge to obstruct these facts and acts and acted with state and federal agents,

     which included my mother Sue Douglass, Kyle Todd, my former lawyers and others

     on this list to violently injure me. I found Shelby miner(my lawyer at the time)

     taking 20,000 firom a New South Wales organization to tamper with my rights. After

     Maria Elovsepian, Andrew Frankel and Lasky Clnic, the clinic where I was raped for

     Department of Defense interests, the lawye►- admitted to having ACGME intern

     Trauma records at Lasky, the judge told me she said she did not have it. 1 did a

     motion to compel and her reply still said she had those records and he claimed it did

     not. He actively obstructed justice knowing 1 was raped. Mocked me in the

     courtroom for my missing bones, claiming they were bones and tissue I didn't really

     need and conspired with Patrick Cain to deprive me of the legal right to subpoena



                                                                                           33
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 34 of 265 Page ID #:34




     records acting with lJS Legal's Yolanda Huff to make up lies about me and my friend

     who was a witness and my process se►-ver at the time. This is defamation and

     conspiracy agai~Ist rights.



     There is no jurisdiction in State Court and 1 dismissed it because it is a military

     training program that seizes assets with Los Angeles City, however, they are coming

     after- me f.~r $40,000. Ogletree Deakins perjured themselves in state court as well to

     hide criminal conduct of the military and Scientology who are g~.ng raping women

     after stalking them for- torture.



     In retaliaion of my lawsuit the State of California and USC Keck got my doctor

     oversease to lure me back so Elon Musk and the US Military could rape and injure

     me again. This is sadistic as they already received lifelong patents from my stolen

     eggs and bones and did this in retaliation of whislelblwoing while I worked as a

     teacher for the State of California, lobotomized me for speech. Installed a mask

     internally to prevent breathing and raped me and covered me with silicone to

     disfigure me. The military knew who I was, as 1 wrote hundreds of letter about being

     gangraped at Lasky Clinic. Which Exxon, Cedars and others use to torture women

     unlawfully. This document shows telemedicine without consent at the point of care.

     San Antonio Military lied and performed tissue theft overseas and cuased me to

     travel to rape me. They sent the Saudi Department of Defense Leader to stalk me at

     Cavendish, so he could see who his team would be mutilating and raping. As an

     agent for she World Bank, Saudi Arabia's Crown Prince Mc~hainmed bin Salman



                                                                                           34
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 35 of 265 Page ID #:35




     stalked meat Cavendish where they lied about my missing bones. Cavendish works

     to hide criminal conduct for the British Museum and police who are seizing bones

     and eggs from innocegt Americans.




                             Open Access Original
         Cureus              Article                                                   DOi: 10.7759/CureuS.3662




                              t~vells Wf~t°mouth " ,[aanc Th~~ift , Nathan t)isc~n


                                Emergency Nteciici~~e, San Antonio Military ~41e~ical Center, San ~.ntpnio.l~SR


                                 Corresponding ~elis Weymouth,~tieymouthmdtir~gmail.com
                              t)isrlosures can be fc dditicmal Information at the end cf the :article             +!'




     Each act was at the behest of Disney and National Health Service of Great Britian

     who Frank Kamer and World Bank sold me to as a slave, as property to be raped and

     gifted to Islam, UNIVERSITY OF SOUTHERN CALIFORNIA, Los Angeles Community

     College Strategic Plan, NBC Universal, Warner Brothers, CAA, Netflix, arranged and

     employed agents to target, hire, surround,feign friendship, have sexual

     relationships, send pornography to, harass, gangstallc and paid out from California

     Physicians Service many of these agents WITH explicit intent on LYNCHING white

     Christian women, Neva Kaya, Nicole Kelly, Gordon Getty, David Geffen, Father Greg

     Boyle, Vinh Ha, Jeffrey Guzenhauser, James Goodwin, Milce Coulter, NBC Universal,

     Alfre Woodard, Allison Janey, Mark Urata, Yosef Goldberg, Chris Gibbs, John

     Douglass, Sue Douglass aka Sue Kawashimi Peters, Kat Okomoto,John Stendahl,

     Rabbi Schnur, Maya Lazar, Jake Anthony, Robert Nagel, MU,Celia Flores, Stephen



                                                                                                                    35
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 36 of 265 Page ID #:36




     Mandel, Kenneth Lombino,Jamie Anisko, Eddie Anisko, Sonja Kinski, Kelly

     McDonald, Luka Pecel~, Joe Ryan, Jonathan Shaw,Johnny Depp, Iggy Pop, Marilyn

     Manson (aka Brian Warner); Lydia Lunch, Mike Coulter, Ronee Uyeshiro, Jeffrey

     Doucette, Kenneth Carroll, Rachel Greybill (Bosley and Nike),PAUL BEAHAN,LA

     FOLLET'FE JOHNSON, MARIA HOVSEPIAN,THE GUARDIAN

     PATRICK CAIN, ALICE GAMBRELL,KYLE TODD,DANIEL l-.HN, GLADYS

     SANTILLES, LUKE LEGRAFF, Mike Corridori, Jim Friedl,

     SHELBY MINER,Tho►t~as M. Pris~:~lac, California Reproductive Associates,

     CEDARS SINAI MEDICAL CENTER, STEVEN POPLAWSKI, Lucian Ion, Leslie

     Stevens, Behrooz Torkian, Rand, Richard Mcleese, Ed Ringle,

     NORM BLOCK, Micheal Moore, chief of Police, Andra Hoffman, SCHLOMO BEN

     ARBON, Jerusalem Auto Repair, Edgar Bronfman, Jeremy Landau, Scott Lazarus of

     Office Furniture Group, Luke LeGraff, NATHALIE BAST-ZION, Kanye West, Thomas

     Henson, Jerrod Cornish, Fernando Cerrvantes, Sharon McCutcheon, Priyanka Bhanot,

     CC Wright, Jenny Dubasso, Mark Burnett, Bradley Bello, Robert Fulps, Andrew Vega,

     Stephen Hilton, Mark Rabkin, Janice Dickenson, Kenneth Schiffrin, Michele Latiolais,

     Leslie Fleishman, Christina Janssen, KENNETH HICKMAN, Yolanda Huff, US Legal,

     Duke DeHaas, Colin McGuiness, Chandra Dyani, Linda Medvene, Tony Moore, Nico

     Fedderer, (for gang rape and torture) all acted in conspiracy against my rights.



     1 sue judge Green for Acts that were not judicial. For defamation, telling me my rape

     wasn't really rape, for obstruction of justice, for telling meI was not allowed to

     subpoena, for making me serve Sim Choroomi in New South Wales who while an



                                                                                             36
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 37 of 265 Page ID #:37




     unlicensed student at itSC was a fellow that allowed rape and torture and did conduct

     surgeries without consent admitted to in state court.



     Judge Terry Green found the judicial process to be one of mockery of individuals raped

     and tortured by Univversity of Southern California Students who wf~ile under jurisdiction

     ofthe City of Los Angeles were told to violently torture white Christians on orders of

     Eric Garcetti, Nancy Pelosi and Gavin Newsom, and Adam Schiff, while two others are

     suing for violent crimes right now.



     USC is illegally using facilities with LA County to seize bones and eggs without legal

     consent and performing lobotomies and spinal crushing surgeries with Microsoft, NFL

     and Chefs who are called the GMC Player Experience.



      But, Judge Green made sure I could not get my records, so I could get well, he made fun

     of my injuries repeatedly on the record . USC performed the same tampering conduct on

     a Geoffrey Keyes/Kate Marchioni Lawsuit whereas they dissected a woman's chin while

     she was living. This is torture and by reading the legal description you can see USC is

     conducted the torture. [nstead, LA Court's assign us to judge's that hide criminal

     conduct. LA Court's hide Chia Soo's stealing of facial bones. LA Court's do not let real

     criminal actions and torture to advace. USC and Judge Green engaged in obstruction of

     justice and Judge Green's wife took money from NBC Universal during my case, and

     Judge Green bought a property tied to USC,called marina properties and hid money with

     his wife and daughter. That is not judicial but criminal corruption. I sue for nonjudicial




                                                                                               37
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 38 of 265 Page ID #:38




     acts of mocking my rape and torture, claiming the bones stolen from my jaw and cheeks

     were not bones I really needed and for mocking me so that USC agents could then write a

     mockery piece about me. Judge Green went behind my back to ask Kyle Todd my former

     lawyer to come in to lie to the court about an email that Patrick Cair. and Kyle todd

     Admitted to having. Judget Green went out of his way to make sure I could not seek

    justice, forcing me to tel who my doctor overseas was so they could try to murder me

     oversease after telling him that they tried to kill me at Andrew Frankel's offices. That is

     not judicial acts. That is conspiracy to maim.

     Realize you may sue for non-judicial acts. Non-judicial acts are those acts which
     are not normally performed by a judge. F Some acts which have been found "non-
     judicial" include:=~~


        • making repeated racially-charged comments about a party with the hopes of
          getting people,including the party's attorney, to distance themselves from
          the party
        • making repeated derogatory comments to the media about a party
        • trying to get a party fired from his or her job
        • physically assaulting one of the parties in the cou~~troom.


     Further I sue for costs in State court—in the amount of $100,000, while University of

     Southern California agents defamed me and failed to turn over any documents except the

     ones proving that while an unlicensed student, Sim Choroomi, a USC agent, performed

     unlawful surgery, went into my vagina for rape or and watched those involved steal my

     eggs and mutilate me with fire weaponry and rape and sterilization with others and stood

     by while I was raped and mutilated FOR A RAND STUDY which allowed children

     under age to observe rape and torture, as WB documents will prove, publically lynched

     me as "White Trash".




                                                                                                   :~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 39 of 265 Page ID #:39




     Given Navient was my loan officer and Bank of America USAA and Citibank my banks,

     I had debt'though I had never defaulted or missed payments. Yet Bank of America

     through the World Bank uses Frank Kamer to illegally seize assets by cutting it out of

     victims, who though were in debt had not defaulted or not paid. Further, Navient's

     scheme includes fake names organized with Cedars, Children's Hospital and their

     foundations, hiding the fact of asset seizure for a debt. California department of insurance

     took out a Criminal Policy to violently steal my assets, yet I stil owe Navient, Bank of

     Ameirica, USAA and Citibank my former debt. Not only did these entities each

     unlawfully conspire against me for the right to rape and torture me for their profit, but left

     me with debt even though they made billions of dollars on theu laundering, extortion and

     violent scheme of bone, muscles„ plasma nad tissue theft which in this case included my

     eggs to sell them through California Reproductive Associates. At all times relevant the

     scheme was executed by University of Southern California and their agents, it was USC

     who paid, Disney who paid all on the list who paid for the right to rape and torture Whtie

     Americans. To make matters worse, Emily Green aka Emily Perlman, Katarina Otto and

     others seem to have 25 jobs whereas certain citizens are not afforded right to work. This

     is unfair competition organized by California government itself.



     I am currently being sued by Maria Hovsepian for USC agent Andrew Frankel even

     though she conspired to withhold my rights in state court and hurt me overseas by

     together with Judge Terry Green forcing disclosure of my doctor so they could hire him

     to lure me for military rape, lobotomy and torture. This event caused me to travel

     overseas internationally for the acts which LAPD refused to investigate even though Eric




                                                                                                39
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 40 of 265 Page ID #:40




     Garcetti ordered me maimed in documents, claiminig he didn't "want" exotic people in

     his community but wanted me sterilized, lobotomized and mutilated for his profit?



     All those who acted USC agents AND actively withheld my documents in state court

     after admitting to have them in relation to Trauma studies performed by ACGME interns

     who studied at USC, UCLA Harbor, UCLA and LACCD. Though Maria Hovsepian

     conspired with Judge Terry Green to not let me advance my case, and is now suing me

     for $40,000. Judge Terry Green acted for the State of California and the County of Los

     Angeles to conspire with the other Lawyers and workers for US LEGAL against me and

     made accusations related to my character in open court which was later published to

     defame me by USC agents.



     Maria(and others lawyers Shelby Miner, Kyle Todd, Jacob Emrani took bribes to

     actively hurt my case as will be proven). The Judge's Wife took money from NBC

     Universal, which was a conflict of interest and he failed to recuse himself. I watched the

     Judge deny women rights in his court again and again using charm while working for

     USC as a teacher during my case. Then USC published defamatory statements in the

     Press about my allegations.



     Before ra~eing and mutilating me, Colin McGuiness flagged me online by saying Stick

     the F-eking Kettle on. I-fie used the phrase under all my photos on Faceook to alert others

     I was to be mutilated and gangraped. I asked him what the phrase meant and he lied.

     Later he was seen to have patents related to my injuries as an agent of DeBeers and Sony.




                                                                                              40
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 41 of 265 Page ID #:41




     McGuiness was not a citizen of America at the time, thus Los Angeles County frequently

     brings treasonous traitors to America to vote on others' injuries, commit espionage by

     violent cutting, to gangstalk and to use sexual manipulation or fake friendship through

     Alcoholics Anonymous which is really a gang operating to target one invididual by

     ostracization, sexual manipulation, and torture. He pretended to be my friend in AA,

     acted with Kent Geib to extract a naked photo of me,then made up lies I had slept with

     his girlfriend Carrie Westbrook who works for Playboy.



     The City used AA and my parents(my mother works for the Police) to torture me,target

     me, send me pornography, have men pose as lovers when really they ordered me

     murdered to Cash out my life insurance in banking, and deprive me of legal rights in

     education, employment and in insurance (Kaiser, State Farm USAA all insured me,

     profited on my injuries and withheld fair treatment for the disaster they themselves

     profited on---MY PUBLic lynching).



     California Department of insurance to strip white Christians of money,filed a criminal

     case to get to rape and hurt me. Thus, all acts of Banks, who are now suing me, Citibank

     and Bank ~f America, USAA were at behest of a larger criminal enterprise and did

     launder money for that enterprise of bone and tissue theft and egg theft and did then sue

     me for money owed after the State of California seized my assets by Bankruptcy.




                                                                                               41
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 42 of 265 Page ID #:42




     I do not know if my mother and father kidnapped me, but I do know they told those at

     Malibou Lake I was a gift to Islam, which my father organized with Kareem Abdul

     Jabaar, Michael O'Brien and Black Sparrow Press and would be injured someday and

    "gifted" as a slave to Islam, which will be proven.



     1 do know my Mother and Father, Sue Peters and John Douglass faked crimes and faked

     deaths and used fake names for University of Southern California and UCLA and others

     in conspiracy to lynch healthy American White Women for what seems to be a cult

     focusing on torture and cruelty.



     WHEREAS THE facts and acts are their own,they are at behest of Los Angeles

     Community College's Strategic plan, LA COUNTY'S AFFILIATE AGREEMENT and

     the LOS ANGELES POLICE DEPARTMENT using Google, Facebook and AA to

     procure victims, which includes bullying and sexual manipulation ofstudents that they

     want to exploit. This strategic plan targets White Chrisitan WITH intent on torture to

     install a device to cause permanent waterboarding so the women cannot breathe. Exxon

     Agents stole the ovaries and mutilated the Women.



      Joe Ryan as their agent exploited me in class and plotted to do so while at Los Angeles

     Community College. I was not there for a writing class but for intent to gangrape and cut

     open my face and body after he was through with the class bullying me with Netflix and

     Rupert Murdoch and Disney Agents. He used agents like Luke Legraff, Jerry Stahl and

     Jonathan Shaw to meet his goal of gangrape and torture of a student.




                                                                                              42
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 43 of 265 Page ID #:43




     Leigh Rothschild has a patent imaging trademark that allows deletion of an image, this

     trademark is being used tor• criminal conduct and rape and torture of American Christian

     National Women. Thus, when I went in to flndrew Frankel's otiice I told l~im I didn't

     want photos taken car any tissue removed. And 1 was mutilated, burned and raped and my

     ovary stolen. USC knowingly uses the patents to delete tissue as the trademark admits to

     it as I proved in State court, Istar shows they illegally disclose HIPPA and do not get

     consent to steal tissue and bones and ad~~lit in the document it will hurt patients. They

     violate HIYPA as not only do they flab our charts to prev~;nt further healthcare but they

     disclose us by name so we cannot work.




     Further, in State Court the lawyers acted in ethical violation of the law and withheld

     writings that they admitted to having in emails about my case, showing a conspiracy

     with my lawyer Kyle Todd. Patrick Cain conspired with Judge Terry Green as did

     others TO limit my rights to subpoena. The Judge actively worked to prevent my

     healthcare or gaining of records knowning I had been lynched by Los Angeles

     County. V1/hat should have been a cut and dried fact of ACGME documents, was

     withheld the ENTIRE case. He forced me to spend money again ~.nd again trying to

     serve the fellow in New South Wales who watched my rape and mutilation or

     conspired to cut out my facial bones and brain on 1/29/2015 when [tried to leave

     the clinic and did rape me. f sue University of Southern California under Respondeat

     Superior all who acted under them. Andrew Frankel worked for them as well to

     conspire to gain bodies to dissect for the state of California he was their fellow and

     USC used the facility and was in control of Andrew Frankel who used a form


                                                                                                 43
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 44 of 265 Page ID #:44




     claiming no one else would touch us, when that was not true as it was a public

     lynching. Frank Kamer worked to hide criminal conduct for the university. All acts

     discussed were at the'helm of USC, the Trojan Horse of America who conspired to

     commit genocide upon white Chrisians through a labyrinth of bullying and

     contracts.



     [n 2015 I had what I thought was a minor sw,gery at plastic surgery clinic where [

     consented only to my bridge of my nose being slightly taller a Fact 1 was talked into

     by Andrew Frankel, who knew 1 would be raped and tortured there. Instead of the

     agreed procedure, he cut off my entire nose, but not only that, rented his fiacilty to

     Disney, Microsoft, USC, UCLA, which acted as an Exxon Refinery to commit crimes

     against women.



      During the procedure my upper jaw was severely shortened to steal bones and

     m uscles, spinal surgery was performed and I was raped and tortured by intentional

     disfigurement and my ovary was stolen ---as will be proven. I was also lobotomized,

     then to disfigure me they covered mein silicone. Microsoft documents reveal we

     were also exposed to HIV and to Coronavirus.



     I was kept there againt my will by Celia Flores of Exxon. But, there is a conspiracy

     that got me to go to the clinic that is insidious and organized USC, UCLA, and LACCD,

     and Alcoholics Anonymous to target, bully and then drug someone for gang rape and

     to gamble on the person by betting supported and advocated by LA Phil, and other



                                                                                              44
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 45 of 265 Page ID #:45




     Los Angeles torture missions as will be proven by documents and testimony.

     Defendants and agents however tell students to t7ag the charts to prevent healthcare

     after they injured women and men. Google used Calico's hidden scheme to torture

     women at the facility by ordering them Destroyed in conspiracy with all on this list

     and those unknown. Jeffrey Doucette worked for Google at the time of the

     conspiracy and signed an NDA which wil be proven in court.



     GIVEN the acts of autopsy while living have to be approved by the state governor

     and the state claims on my date of"death" that a black girl went missing on a public

     website and a black man died a day later, our governor acted with the LAPD to

     deliberately falsify crimes hide crimes against white women as both

     disappearances snared the date of my rape and torture. 1/29/2015.



     My state case is numbered BC648115. Patrick Cain, Alice Gambrell, Maria

     HOvsepian, Kyle Todd,Shelby Miner and the Judge himself tried to stall my case so I

     oculd not get medical charts or care. Patrick Cain acted so badly in lower court and

     Maria organized someone from a legal transcription firm to make up lies about me

     claiming l was going to her house and unless someone broke into my computer, the

     J udge joined in on abusing me and my rights to records claimgin I did not have the

     right to subpoena when I had been raped and violently cutup. All took money

     related to my case. 1 eventually dismissed the case due to Federal Aspects of the

     events and the obstruction organized by the lawyers and the Judges.




                                                                                         45
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 46 of 265 Page ID #:46




     The documents of autopsy while living are approved by Gavin Newsom, but he is

     also providing our bodies to State of Michigan's Humane Society, State of New York

     Employment Development(according to Damone Roberts douments) State of

     Florida, Great Britian, Australia, and Oregon and Canada FOR egg theft and other

     crimes. This is unfair torture and abuse of Caucasian Christian women and he

     targets them through "casting calls" and "job interviews" to hide his criminal

     conduct and need to violently rape and torture women by withholding their rights..



     When 1 was little My family trafficked me for sex acts to OHIO,and I sue for those

     crimes, as I was at Immaculate Heart as a child which is connected to the Vatican

     and all acts and facts of Los Angeles are using Vatican laws and Evangelical scripture

     to injure and commit genocide on white Christians.



     In Lawsuit BC648115, Lisa told the judge she had been sexually assaulted and he

     repeatedly told her it wasn't "really sexual assault". Lisa subpoenaed RAND, LA

     COUNTY, USC and they all committed perjury in court, EVEN though Lisa had the

     documentation proving that RAND did a study forcing children to watch while she

     was raped and sterilized SO children could write observations on that Fact, they

     asked the judge to seal the query to hide those facts from public view.



     Further, after the study—Lisa's employers the State of California's Xavier Becerra,

     they then tried to kill Lisa overseas using World Bank, USC's Keck Medicine and her

     physician overseas to lure her back to remove a torture device placed by Elon Musk


                                                                                          .~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 47 of 265 Page ID #:47




     in 2015 and this time caused her to travel overseas on 11/27/2018, whe►-e the

     Military of the United states acted with UCLA to cut out brain tissue and incarcerate

     her in Mennonite Virginia Rehab ordered by NEW YORK's Pyschiatric Institute. Lisa

     was raped at the second facility and her bones and facial muscles cut out and then

     those that committed the act bragged about all over the Internet using Boeing

     claiming they wanted to kill her and finally did kill her.




    I~eu~sche Nigh Income Cagp►artunities Fund, Inc. gave
    navient over a billion dollars on 1129/241x. This fund
    looks suspicious as ali of the documents thrown aut
     frr~ Cedars and i7 Chad the name Navi an t~ie~n.
    Michelle Navi. Ryan Navi etc. Fake Charities were
    also set up through Deutch and Cedars to steal fr. om
    public p►er~~   th~~r currency to pay for ~lavie~
    loans.



     'The US Military was there to rape and torture and cut out Lisa's brain tissue again

     after she had complained about her gang-rape at Lasky clinic and facial mutilation.

     The US itself never prosecuted or did anything to Andrew Frankel who lured the

     (15) women and men'for torture and to steal their genetic material, facial bones and

     eggs. The government knowingly covered up facial bone theft, currency theft and

      other kinds of cri►nes against humanity committed in part by their agents.



      The US Government lied repeatedly about why Andrew Franitel was listed on

      government subpoenas withholding rights to 1-ecords as Autopsy while living is are


                                                                                            47
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 48 of 265 Page ID #:48




     "exception" as was "racial healing lynching" an exception that Lisa later Found proof

     of in a spoiled record revealing USC organized lynching of White Women with CAA,

     WB and others.



     Lisa was beaten up by the police in 2011 while teaching in Graduate school at UC

     Irvine. The LAPD claimed she battered them but they had never investigated any

     rape or beatings conducted by their agents every time she reported a crime. Victoria

     Pynchon beat Lisa up within her own home, while Llsa was an employee and when

     lisa reported this crime or any other crime the LAPD refused to conduct any

     investigation, as Lisa was on a list to be tortured by the Police and to be used by the

     city for gangrape and torture flagged by her own mother who without cause made

     her a ward of the state using rights from the Archdiocese and Immaculate Heart and

     USC while she was a child so she could not get ahead financially. Given Lisa was

     trafficlted as a child overstate lines, Llsa's parents did commit child trafficking as

     well as ongoing torture in the home as agents for- the NHS and the Vatican. They

     forced their daughter Dina to have sex when she was only 13 as a rite with the

     Seventh Day Adventist church. Lisa was not raised as a Seventh Day Adventist, in

     fact she was not allowed to go to church even though she was Christian and wanted

     to attend.



     Sue and John and Dina made up crimes with the I.APD to affect policy and used these

     crimes to steal money located within the American people and injured Llsa's unborn

     baby. For example, Sue posed as Sue Kawashimi Peters and pretended to be dead



                                                                                              ,;
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 49 of 265 Page ID #:49




     and took money for fraud. A crime that Chia Soo also committed for the City of Los

     Angeles to steal currency from others to unlawfully profit For her Bone Biologics

     corporation which makes products For NASA out of stolen bones, which she calls

     fixtures.



      It is believed that all act were commited at request of the Los Angeles City Council,

     their agents, UC Regents, their agents and a labyrinth of others that commited

     unlawful extortion of~a something of value in exchange for destruction of a

     protected,computer avd with intent on committing genocide on the white race.

     Lisa's knowledge of facts to hurt White Christians caused the mi~itary to want to

     lobotomize her in retaliation, and the State officials ordered her beaten claiming

     rights to "inflation." Sheila Jackson was on those orders prior to her retirement.

     Thes are hate crimes against a race. And genocide.



     UTA, CAA and Disney's packaging deals show violent nonconsensual acts to pay for

     their shows, targeting women by race, age, reliious faith and gender after hiring

     them or interviewing them for- work, which is antitrust and bad faith and RICO.



     Given Lisa was in debt to Bank of America and UCLA's Navient, but had not missed

     payments on either, this is debt collection by cutting out Lisa's bones brain and eggs

     to sell them.



     When Piers Morgan's manager- contacted me, John Ferriter, he suggested [speak



                                                                                          49
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 50 of 265 Page ID #:50




     with Jim Moret of Inside Edition related to my case of violent harms at what I

     thought was a plastic surgery clinic, but which was really where LA County

     performed deaths on innocent victims and after stopping their hearts, dissected

     them while living to steal bones and tissue. When 1 looked into Mr. Moret, and after

     speaking to him, I reaEized Inside Edition is primarily controlled by CBC VIACOM.

     Sumner Redstone's National Amusements (aka paramount where 1 v~~orked from

     time to time as an extra before I was injured). Thus Jim Moret was calling to "check

     what I knew" not to support our' case against University of Southern California and

     their agents, which was bad faith. Suddenly after speaking to Mr. Moret, John

     Ferriter died suddenly. He was not sick.



     Reality Church is in London and in Los Angeles and their Shepard is Jesus. When

     1-eading their mission one can instantly see an issue with targeteing individuals to

     "feed the woi-Id." f was brought the LA Reality Church by CC Wright and met the

     pastor, who looked exactly like Father Greg Boyle, a Jesuit who is in the right clubs

     reforming gangs with the slogan about "lethal hope."



     The City of Los Angeles's PENIEL Mission TRANSFORMAT[ON CENTER includes

     rape and torture and violently and ba~~barically cutting off the upper jaws of

     innocent Caucasian Women's so they cannot smile orbreathe----callling it

     "Transformation" as per the city's religion. Claiming to support evangelical

     "operations" Los Angeles City's Penial Mission, but organizing a conspiracy against

      rights shows tht the city officials are engaged in human trafficking, R1C0 crimes,



                                                                                            50
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 51 of 265 Page ID #:51




     commercial sex acts and did receive money for the maiming and sterlization by

     allowing people to bully and send pornographic images to Lisa and to violate the law

     after- stealing Lisa's eggs and did allow people to rape her and did take money for

     such "reform."



     Lisa sued for human mutilation and disfigurement that included loss of function of

     her spine and face, but University of Southern California and their agents perjured

     themselves in court as did Los Angeles County who used Lisa's parents house to

     commit illegal clinical trials without consent upon Llsa.



     l do believe our City and their agents are murdering individuals and that John

     Ferriter's death is ve►-y suspicious As is River Phoenix's and Heather O'Rourke,

     Phillip Seymour Hoffman and others. The fact the LA County coronor and their

     medical examiners are committing crimes with Jeffrey Guzenhauser and Cedars,

     who unlawfully falsified my "death" then threw out documents proving who was

     involved,'=hrough a bullying scheme that ends in mutilation, and torture is a

     violation of constitutional rights. Yet instruct LA Times to never report on crimes

     aginst white women in plastic surgery and conspire against them in court.



      Our City officials engaged in conspiracy to murder, conspiracy to maim and did so

      with international corporations, then shipped out properties as will be proven in

      federal wire fraud, did receive money for illegally stolen cultural objects as will be

      proven in Damone Roberts, Greg Lauren, Kenneth Carroll and Rachel Greybill,



                                                                                               51
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 52 of 265 Page ID #:52




     Ronnee Uyeshiro and Jeffrey Doucette and Tom Hansen documentation,. At all times

     relevant, the acts, omissions and facts were at the Planning an Co-operation of City

     of Los Angeles and School officials who used Lisa's friends to target her to rape her

     for money and to extort through the mails things of value in connection with

     destruction of a protected computer.



     Microsoft, NFL engaged in genocide by their actions by using the facility without

     consent of the women who were injured in the facility. As did Google.



     Incalculable numbers likely in the millions of white chrisitan women according to

     documents have been sterilized, tortured and enslaved through these programs that

     violate conscience by refusal to investigate our stories, refusal to report on our

     stories and then mock us in the press as will be proven before a jury.



     Further, not only has Google, WARNER BROTHERS, NBC UNIVERSAL, UNIVERSAL

     M USIC GROUP, CREATIVE ARTISTS AGENCY, Meryly Streep's Women on the Verge,

     UCLA, USC LACCD and their agents acted to monopolize the industry and unfai►•ly

     discriminate against white Christians, but they, together with others, used fake

     names, false interviews for• jobs, to screen for "maiming" innocent actresses who

     are White Female Christians to fund their projects, thus displaying bad faith in

     employment or interviewing for maiming while the women and men were seeking

     lawful employment or placement for their writing. Using proxy corporations like

     Paramount International and Newscycle to hide the c►-iminal targeted of white



                                                                                            52
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 53 of 265 Page ID #:53




     chrisitan nationals, did discriminate and call in "actors" for screening to ultimately

     "maim them" lynch them and otherwise harm them, according to fact.



     I n California's gifted program the Los Angeles Unified School District, children were

     chosen to for severe torture, by deprivation, deprivation of rights, sexual assault and

     molestation of teachers, babysitters and were trafficked by their parents and others

     in power for sex acts while Under Age. Lisa was chosen to be deprived of all rights

     by her parents who trafficked her and profited on patents and trademarks made

     from her torture, her hair• and her psychological and physical abuse. Her mother put

     her in a study whereas she was deprived all rights and her sister was given

     knowledge and worked for the City of Los Angeles in music and photography. The

     abuse was so severe in the home, Lisa came to school with broken arms and black

     eyes. Before this she was trafficked when she was five years old to Ohio, where her

     father and mother signed up to work for the National Health Service for England.

     Under the circumstances of severe and violent sexual abuse and deprivation of facts

     of life, Lisa was subjected to torture by her father as an agent for Los Angeles

     County, and the Rockefeller Foundation. He forced her to listen to tapes where there

     was a trigger• word,so later in life after the City ostracized her and blacklisted her

     right to work,she would feel she needed surgery after being bullied for her facial

     features repeatedly by City of Los Angeles paid agents through Alcholoics

     Anonymous and UCLA and LACCD. These persons included Netflix Luke LeGraff and

     Gladys Santilles and her friends Jamie Anisko, Eddi Anisko, Sonja Kinski, Bradley

      Bello, Jonathan Shaw and Kamil Koros.



                                                                                              53
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 54 of 265 Page ID #:54




     Lisa t►•ied.to get work repeatedly and signed up for Central Casting. Central Casting

     using unlawful disctiminatory practices, forced the women to gi~ie their real age for

     "targeting" for "a scheme of torture, rape and cashing out life insurance policies."

     Facts that can be proven.



     At the very least screening for• lynching BY feigning employment interviews or rights

     to extras violates the spirit of the law and conscience, mutilation, rape and torture is

     unconstitutional, but represents crimes against humanity in a global network that

     includes Jawbone Publishing, LA TIMES, New York Times, Disney, Paris Review's

     insane use of journalistic freedom to cut off the upper jaw of innocent men and

     women and maim them for "sport" or "radical selfies." Being gangraped is not only a

     violation but to be targeted by friends and teachers and family? Another thing

     entirely.



     Sony's Amy Pascal's letter related to RAND's unlawful use of terrorist attacks on to

      fund a project, shows that even Korean Directors felt their tactics were inhumane

      and "an act of terrorisXn".



      Google, the online platform hired and supported Jeffrey Doucette, a Nurse, an Actor

      and a pros;ram runner For WB, Newscycle, CAA and Google, by acting fraudulently

      against White Chrisitans NATIONALS with intent to maim them and Green Light

      their projects using the body parts and eggs, without consent by "teaching students"



                                                                                             54
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 55 of 265 Page ID #:55




     who were underage, to conduct surgeries and violent maiming on the victims, so

     they could not be held accountable and without ever informeing the victims they

     were at a training facility posed to Maim and Mutilate and in fact, according to

     Ronnee Uyeshiro and Jeffrey Doucette, maim and lynch white "hitchockian blondes."

     Further, the WB,CAA documents detail writings reflecting hate speech against

     White Caucasian Americans Nationals women calling them "White Trash" or

     admitting to a planned "Public Lynching," of innocent White Christians.



     This lynching, is really holocaust as we were burned with arson according to

     holocaust documents that allow burning of women.



     Lisa was working for Central Casting at the time of being targeted after being

     blacklisted by UCLA, whose Mark Richard (Exxon) mocked subjecting Lisa to A

     sucker- punch during a writing award she thought she had won. Mark Richard works

     for Exxon and flagged her for torture while she was studying at UCLA. Later she was

     sent on productions with intent to target her to maim her after being able to find no

     other work, began working for Central Casting as an extra (and entertainment

     partners became amember ofSAG-AFTRA). On one occasion she was sent to Illiad

     Bookstore on location by Central Casting for example which is owned by Daniel

     Weinstein of Jams. This shows the convoluted unreasonableness of being targeted

     by location, age, color and gender through work and discrimination in employment

     to target someone for rape and torture and lynching. And unconstitutional

      placement of judges, on locations whereas women went to earn money to support



                                                                                        55
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 56 of 265 Page ID #:56




     themselves. The blacklisting WB,CAA, USC, LACCD and the City of Los Angeles and

     State of California UCLA engaged in used extortion tactics while Llsa was at Squaw

     Valley Writer's Colony, whereas Gavin Newsom holds the concession agreement

     which presents intentional misuse of political power to target women for torture

     through Squaw Valley as detailed in Gordon Getty's slave documents which will be

     presented later in court.



     While in Grad school, Lisa was forced to attend Squaw Valley where one of the

     methods'was to extract childhood secrets to use against her later—using

     extortion and interview techniques. Lisa was not comfortable attending the

     conference or the class and was told she "had to" by Michelle Latiolais who is

     an agent of Exxon,and CHABAD and worked as her advisor at grad school.

     Squaw valley's targeting scheme where we were forced to attend,then

     subjected to extortion methods by agents and Authors,shows bad faith.



     Michelle Latiolais's husband also died suddenly in conjunction with Kaiser

     and given Michelle's evil plot against Lisa (while a student) to target her for

     torture whilie under the auspices of University of California Baord of Trustees

     that death should be investigated as well as it seems LA County is haphazardly

     engaged in murder of innconet children and other victims to gain access to

     their barbaric transplant program through a labyrinth of selling off licensing

     for reproduction,cloning an stolen lives and cashed out life insurance by

      Metropolitan Life and Johnson controls effectivel stealing years from innocent



                                                                                          56
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 57 of 265 Page ID #:57




     American Caucasian Nationals. The letters from Julep Marketing cruelly claim

     to target white hitchockian blondes for upwards of 1000 clinical trials per

     month. Literally enslaveing the women permanently to turn them into forced

     servitude and strip them of rights in America.



     Further, the State of California Unemployment Division engaged in Fedel-al Fraud as

     they removed the stimulus right (in two verifiable cases) and would not address

     why the FEDERAL moneies were removed or withheld. The State of California has

     engaged in a federal fraud to siphon off stimulus money granted by our Federal

     government during Covid-19 GRANTING US RIGHT TO SUE for intentional

     emotional distress dugring a national emergency.



     Jeremy Landau of UTA is using addresses on Sycamore and works for the Jewish

     Telegraph Agency in a federal fraud so enormous that all the regular suspects have

     evaded capture and continued to eradicate White Ch►-istians with the help and

     assistance of David Geffen, Rick Burkle, Rupert Murdoch, George Soros and the

     Jewish Telegraph Agency and other publishing houses because our LAPD refuses to

     look into why we were mutilated and gang raped ie. Lynched for being White

     according to WB and CAA, Google, NEwscycle Jeffrey Doucette and Ronee Uyeshiro

     docu►nentation, .



     The State of California has the authority to order women and children murdered by

      cashing out life insurance and ordering the women raped and sterilized. California



                                                                                       57
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 58 of 265 Page ID #:58




     took out a Criminal insurance policy then ordered LIsa bullied repeatedly through

     Alcoholics Anonymous and through her employers and while at school unlawfully

     using knowledge gained while Llsa was at UCLA studying writing and withheld

     normal rights in education and employed actors to have sex with Lisa, pretend to

     date her and send her pornographic images with intent to harass her. State and City

     officials engaged in distribution of pornography (through Neva Kaya, Scott King,

     Andrew Vega, Kate Lubahn, Robert Fulps and others), child sex trafficking and

     commercial sex trafficking through their "fight clubs," and failed to investigate

     gangrape, lynching of White Chrisitans as they are referred to in WB documents

     "White Trash".



     Whether or not Department of Defense is allowing rape and torture of innocent

     Americans or eradication of the species, this is holocaust and genocide. Lisa

     repeatedly sent documents of her torture to the Federal Department of Justice

     before having evidence of illegal name use, illegal faked deaths and illegal postal and

     wire fraud committed by NFL agents like Tom Hansen and UCLA's Emily Green aka

     Emily Perlman.



     California Governor Gavin Newsom, Nancy Pelosi, Eric Garcetti, Kamala Harris who

     has misused the law, allowing Department of Commerce, Mighigan, Oregon and New

     York and Florida and Texas and Oregon to profit on the theft of Californians (White

     C}irisitans Nationals) honey, ie. their• currency located within their bodies. In no

     way was this currency "trash" or "abandoned" as it was located within the bodies of
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 59 of 265 Page ID #:59




     the victims and cut out barbarically to line the pockets of politicians and friends of

     the victims. Ie. Sonja Kinski, Bradley Bello, Nicole Kelly, Robert Fulps, Neva Kaya and

     parents Sue Peters and John Douglass, and sister Dina Douglass(who works for

     Disney, Canon and others) who used Lisa's home address to enslave her and other

     victims of clinical trials without consent through an elaborate scheme that involved

     Johnny Depp, Marilyn Manson,aka Brian Warner, Iggy Pop, Lydia Lunch and Jerry

     Stahl and their publishers, Harpers Collins.



     Lisa was naked to call Harpers Collins by Janice Dickenson who she met while in AA.

    'Then targeted in a maiming mutilation scheme by the publishers thtat included CAA,

     WB, USC, UCLA and the State withholding rights to employment and blacklisting

     Llsa while using Netffix agents Luke LEgraff to bully her while at LACCD in Joe

     Ryan's writing class. ]oe Ryan invited witches to the class to cast spells and it is the

     only class Lisa has ever attended where al( of the attendees started singing their

     submissions. Singing is spells and was used by Joe Ryan to target bully and injure

     Lisa.



     The State of California, to accomplish their goals hired men and women to send

     pornographic images to Lisa to harass her through City organized Clubs like the

     Breakfast Club, which will be proven in Court. As actors for Blue Shield of California,

     Disney, and Ethos Laboratories aka California Physcians Service, Neva Kaya, Mike

     Coulter, Robert Fulps, Scott King, Anthony Moore, Andrew Vega, sent and

     distributed pornography and images of penises to Lisa with intent on severe



                                                                                              59
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 60 of 265 Page ID #:60




     harassment, ostracized her in AA and targeted her for giant organizations like

     Wolfgang Puck and Scientology, who her parents were members of.



     The State'of California has a bullying scheme so severe that they organize

     ostraciztion through the schools, employers to commit crimes against humanity

     even though these schools receive federal funding, they withhold rights to White

     Chrisitan children, blacklisting them from ever advancing financially and grant these

     same rights capriciously to other races while torturing, trafficking and intentionally

     harming White Chrisiants For holocaust and eradication---and used federal funds to

     do such conduct against Whtie National Christians when they were underage and

     later.



     At all times relevant Sue Douglass, aka Sue Kawashimi, aka Sue Peters, did sign

     illegally documents of fake deaths and was paid as an employee, affiliate and

     associate of California Physicians Service and the FISA courts---thus a State and

     Federal Employee who targeted and trafficked her own child when she was under

     age and later. Sue Peters and John Stendahl also engaged in trafficking of their

     child—Llsa--- and an ongong bullying Scheme with Malibou Mountain Club while

     she was a child of6 years old, denying Lisa all rights as she grew up, where she was

     severely abused in th2 family and severely abused in the community. All of those at

     the Lake knew of the seheme and defamed her, lied about her and Lisa was

     trafficked for commercial sex acts when she was only 5 years old as agents for the

     State of California, Los Angeles County and Los Angeles City College, and the



                                                                                          .1
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 61 of 265 Page ID #:61




     Rockefellers according to their book, the Lost Language.



     Further, due to the financial ruin that University of Southern California and UCLA

     and LACCJ,State of Califo►•nia engaged in, Later when Lisa got pregnant, Sue Peters

     ordered her to have an abortion (because Lisa did not have money or the means to

     take care of the baby due to Sue and john's depriving her of financial rights, Lisa

     could not afford or figure out how to afford to have a baby without money or a job,

     There is a Transfer of money that looks like it was associated with the State of

     California for Lisa's abortion in the amount of $500,000. This shows a criminal

     intent against rights of children and against reproductive rights. That Sue would

     mock Lisa for not malting a good living when she conspired with the County of Los

     Angeles to withhold rights in Education and Employment to her daughter, she did

     such conduct with a malice that is not normal in society.



     The ongoing cruelty of Llsa's parents of Lisa showed organized criminal bullying by

     USC, AA, and the State of California through schools systems that take federal funds,

     showing inequitable treatment of White Chrisitan Americans and speicifically those

     that are women, as Llsa's eggs were stolen and created the first Live Birth according

     to Disney and CDC documents. Working under Reproductive Biology Associates and

     Califortlia Reproductive Associates.



     INTENTIONAL PAIN AND SUFFERING AC"PIONS DURING COV1D BY THE STATE OF

     CALIFORIV[A (WITHHOLIND FEDF,REIL FUNDS) AND GOOGLE, INC.



                                                                                           :~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 62 of 265 Page ID #:62




     Lisa has a YouTube Channel along with Alice Down the Rabbit hole. Both are

     Republican, very active and supportive of~ Donald Trump and actively post related to

     trafficking of children and crimes against Americans, Google routinely, for no

     ascertainable reason, demonetizes their sites and to this day keeps money from Lisa

     in the amount of $5300, during COVID with intent on causing pain and suffering.

     Llsa informed the site she had been hacked by an agent identifying themselves as a

     Google Employee last year approximately 3/1/2019, which was really a UNITED

     PARCEL SERVICE EMPLOYEE who hacked her site so she could not get paid. This

     U nited Parcel Service Employee stole money and rights to get viewers by

     systematically deleting viewers and their comments. James Fourcette claimed he

     was work~ng for Google, however,after Google was informed they never followed

     up or gave Lisa any indication of how to recoup the stolen money. After Lisa

     informed google, they never gave her the 5300 dollars. Lisa lost money for a year

     d ue to James attack of her site as a United Parcel Service Employee.



     U NITED PARCEL SERVICE[SAN authorized Government provider for the federal

     government and given the amounts of payouts to lawyers, it is likely James was

     hired by federal agents to hack Lisa's site.



     Google admitted in writitng Lisa's had been phished and instantly her site shot up to

     17,000 viewers with over 50,000 hits a day on her site—but Google never offered

     her a way to get money stolen from her site or provide her with reasonable legal



                                                                                         62
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 63 of 265 Page ID #:63




     avenues f;~r the stolen 5300 per month, which would not even include the active

     growing of her site for 2000 Percent growth per day.




     Google to this day has withheld Lisa's money,then capriciously took down her

     monetization claiming she disobeyed rules----firing her from the Youtube Partner

     program, without warning in retaliation of her whistleblowing status. When their

     own rules claim they must warn the creators of what they are doing wrong and Lisa

     did not have such a warning or any strikes on her account. Then,she found out they

     did it to another Truther channel, Alice Down the Rabbit Hole and did not give either

     creator reasons.



     LATER, Lisa found the NDA documents related to Google's employment of Jeffrey

     Doucette, showing that they censored her site not for legitimate reason but for

     retaliatior: of whistleblowing during Covid-19.



     When querying why, Google does not respond, but does say, maybe or maybe not

     they will have their legal team contact the women. Further, Llsa's unemployment



                                                                                        63
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 64 of 265 Page ID #:64




     and PUA from the federal government has been withheld from her without cause.

     Given Lisa knows another' person who California is unlawfully withholding Federal

     Monies, she sees this as a hinderance and obstruction to child trafficking the state

     has beeen engaged in.



     Alice Down the Rabbit Hole has 100,000 followers, no small feat in Googie's

     antitrust economy. Girltown is a smaller channel but has 50,000 hits a day.



     FEDERAUDEATH FRAiIU AND HOAXES --- The boy named Jack SAKE PHoenix

     N ick Phoenix ran a fight club out of SAKE on La Brea claiming their child is dead and

     the organization allows a D. Savage to "make art" in memoriam. This fight club

     seems to have a photo of the same person associated with Yosef Goldberger aka

     Jossph Goldberger's son Simcha. I have photos of children and tried to give them to

     the police as this looks to be a child t►~afficking ring, where fake deaths and real

     missing children disappear at the same time, yet in court, no one would let me

     advance my case and the LAPD and BH Police would not allow me to show the

     photos of the children that someone had thrown into the garbage, their clothing or

     their toys,



     The LAPD and BHPD obstructed justice to hide criminal conduct of rape and

     maiming (as will be detailed in WB documents, of a planned Lynching" for Lydia

     Lunch, Jonathan Shaw, Johnny Depp, Nicole Kelly, Vinh Ha and Joe Ryan of LACCD

     among others. With intent to gangrape Lisa and "melt her Face" according to NBC



                                                                                            64
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 65 of 265 Page ID #:65



     documents related to a Katy Perry Superbowl halftime event.



     This is government fraud and fraud to allow men to rape women through a

     gambling ring that allows women to be tortured and gangraped by gambing and

     gaming methods.



     119 S. Sycamore Av. is unlawfully using one location to commit government federal

     fi-aud using Joel Fish, Yosef Goldberger; Simcha Goldberger and many others who

     are actually Israeli Citizens.



     In a discarded computer, it is clear, Ronee Uyeshiro is licensed by University of

     Southern California and that UNIVERSfTY OF SOUTHERN CALIFORNIA themselves

     ran a trafficking ring designed to torture White Chrisitan Women and men for

     holocaust of the species. At latest count 60 million White national are interned

     falsely through the scheme, whereas they cannot get work or move freely in the

     country.



     Lisa's Youtube Girltown, which has been blocked by a man who accessed her site

     claimng to work for google, when in reality it looks like he was a hired contractor

     through CAA, UPS and other affiliates to severely injure Lisa's right to make money.

     CAA, WB, USC have targeted white Christian women for violent rape and torture and

     unfair employment practice. The documents will prove a laundering scheme

     through the corporations that involve millions of dollars th►~ough UBS, and using



                                                                                           65
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 66 of 265 Page ID #:66




     fake names like Lia Stango (to name just one) to launder and steal money From the

     American people. These fake names laundered litereally billions of dollars from the

     American people, which will be proven. And will be proven that iISC lied in State

     court, perjuring themselves when L[sa asked for her documentation of injury.

     Claiming they were not responsible even though all the payments go directly

     through their Ronee Uyeshiro and Jeffrey Doucette and Yosef Goldberger funds

     Rochester, Damone Roberts and Greg Lauren.



     Further, CDC admits openly to stealing eggs from innocent Americans, which again

     can easily be proven through Technicolor's agreement to "reproduce" material. The

     schem is so large, and unfair and represents a holocaust and genocide as well as

     government fratad and financial crimes as well as planned rape, planned torture and

     planned bullying after Lisa went for a job at CAA, worked at Universal and Warner

     Brothers, Entertainment Partners and Central Casting, all oEwhich who targeted her

     for maiming by age and race and gender and was procured by friend Jonathan Shaw

     for Disney through her school LACCD where her own teacher engaged in bullying.

     Later Joe Ryan's contract fell into Ms. Douglass hands which will prove targeting

     women through school systems, hidden in books, publishing, films and music, those

     that profited on I,Isa's rape and torture, did so knowingly and with intent to kill,

     cashed out her life insurance policy, withheld her legal right to State Farm insurance

     after a Lyft accident which involves Aldy Damian of USC, who intentionally withheld

     rights through paymept to Jacob Emrani. Not only this but her own sponsors in

     Alanon, Nina Bergman (of NBC Universal) ostracized her with others yet somehow



                                                                                            ..
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 67 of 265 Page ID #:67




     was involved in her injuries with AA friend Mike Coulter. Whether it be the City of

     Los Angeles, or CAA itself, these employment practices not only prove to he bad

     faith but also endanger women who are exposed to rape and maiming to fund CAA's

     projects. That the city of Los angeles, CAA and USC and LACCD, UCLA reeive federal

     funding, the U.N. and World Bank run the slavery section of the projects to hide the

     truth From the American people.



     Lisa's parents also engaged in fraud, hoaxes with LAPD tocreate fake crimes to affect

     Democratic policy.



     G000gle, repeatedly takes their sites down for expressing viewpoints, along with

     their- audience, against Google's Democratic, BLM support. Lisa's site is Girltown,

     but, when presenting the monopoly scheme in court, including Newscycle and News

     Corp and the HEarsts, it will be clear that these companies knowingly defrauded the

     federal government with intent to eradicate the white race, target women,and

     violently rape them in plastic surgery clinics through the fraudulent scheme.



     The documents available came directly from a computer which was in the hands of

     Jeffrey Doucette, who also goes under the name of Ronee Uyeshiro, these documents

     will show diaries intending to cut open women for many different agencies and

     Jeffrey Doucette, Maya Lazar and others are placed in 25 positions to monopolize

     the market, then spied on Lisa at her home, at school and through her computer.




                                                                                           67
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 68 of 265 Page ID #:68




     These acts were violent, dehumanizing an involve banking fraud, housing fraud,

     insurance fraud, education loan fraud, illegal espionage, child rape, child torture and

     involve attacks at home,stolen babies, stolen body parts, at school and in the family

     as well as in education.



     Not only did USC, UCLA, Exxon, Philip Morris and others knowingly mislead patients

     to gain access to the human body as detailed in USC's ISTAR documents which prove

     that not only did they steal body parts but did so without regard for the health an

     well being of patients and in violation of military protocols and in violation of H[PPA

     protocols, then flagged the charts of the women at urging of Federal Agency

     Department of Transportation ensuring the women and men would not be treated

     fairly in employment, education and medical facilities for the remainder of their

     lives, in violation of free speech,freedom of religion did target White Christians for

     "eradication" of the species.



     Further, they used a person to pose as a plastic surgeon to gain access to allow egg

     theft, gangrape and, torture, and sterlize women without regard for constitututional

     rights, employing Bullying protocol, pornography being sent to Lisa, and actual men

     who posed as lovers who were trying to GROOM Lisa For torture and did such

     conduct through directives from Eric Garcetti, Alcoholics Anonymous and Lisa's own

     employers, Les Weinstein, Victoria Pynchon, Anne Laborde, UCLA and LA Valley

     College and did perform Sex acts as part of the bullying torture scheme at urging of

     state officials, in violation of commercial trafficking crimes did such conduct to gain
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 69 of 265 Page ID #:69




     access to inhumane experimentation, non consensual experimentation and

     auctioned of the women for rape and torture through gaming facilities like Union

     and SAKE on La Brea under LA County's inhumane trauma training protocols.



     Given the amount of oppression against White Republican Christians after torturing

     them, Google, Inc, has limited popular Youtubers to earn on the platform even after

     beign stripped of other earning methods. Not only was Lisa's site taken down, but

     there was no warning related, in fact she only had one warning and never a flag on

     her' profile. When she reported she had been phished, Google's, Youtube refused to

     pay her what was earned and would not invetigate. When Lisa reported abuse

     related to her disability and her race, and gender, Youtube took away her rights to

     earn on two occasions even though it was she who had been harassed and Google,

     LLC is listed on her original injuries. Other youtubers claimed the same

     discriminatory treatment.



     Given Lisa suffered a hate crime from students with the help of UC Irvine, advistor

     who encou►-aged bullying and then mocked L[sa later in a book, after she had been

     targeted by African Arrmerican "friend" Nicole Kelly and AA friend Andre Roberts and

     Dimitrius of Monchuka---whose website boasts crimes as "anything else is history",

     who wanted to harm her and enslave her' as "African Rights, then laughed about it in

     Podcasts.' Nicole Kelly posed as a writing partner after Lisa had left UCI and no

     longer worked there. Nicole Kelly asked Lisa to do a project, naming it, incl•edibly

     Wonderland. Nicole told Lisa that she had joined the Binders, an online writing



                                                                                            .•
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 70 of 265 Page ID #:70




     group and encouraged Lisa to Join, so she could get thousands to vote on Lisa's

     maiming and murder.



     This treatment by Youtube shows systemic policies to eradicate ability to earn for

     White Creators---they even have Christian as a blocked word on their site. Not only

     was there no warning, about removing Lisa's channel but when Lisa reported

     harassment on two occasions they demonetized her. Once after she had been

     phished and once with 5,000 dollars sitting in the bank. Refused to address the issue

     and withheld her earnings or back earnings eventhough those that targeted her

     were proven to have told her they worked for' Google. Lisa's page was demonetized

     and stolen from by actors working with the federal government at UPS and Google

     and Black Child productions.



     On July 2, LIsa was notified that her entire site was demonetized without warning.

     But, her followers had requested she do "transinvestigations." Google seems to think

     any exploration of trans or trans issues are harrasement, when they themselves are

     sterilizing, maiming and torturing White Chrisitans through a complex labyrinth

     that will be proven.



     Recently as June 2020, YouTube CEO Susan Wojcicki shot down the allegations

     d ui~i~~~._z Wasl~in~tc~_r..,~._.~'c~st Live e~~J~~~i.t. "It's not like our systems understand race or

     any of those different demographics," she said. Yet Youtube's reason for removing

     monetization for entire site stated that Lisa had threatened protected groups and



                                                                                                          70
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 71 of 265 Page ID #:71




     attacked them,even though LIsa was raped as a child and is in a protected group

     herself, Youtube refused to look into the harassment and hate speech related to her

     race and disability (which cannot be recognized as the Federal Government is

     stealing brain and then refusing to allow disability insurance for their own hate

     crimes against White Cflristians), Lisa's site monetization was removed for

     violations against "protected groups." The claim of Youtube that a substantial part of

     Lisa's videos were violating the terms, did not reflect that ANY videos had been

     taken down but one, and she received only one warning which did not reflect the

     same situation, that was a video about the JFK Assassintaion—which she had also

     been asked to do. Thus, Lisa did not attack or' harrasss any group, nor did Youtube

     Articulate which group was attacked, instead she questioned many different

     theories of fake news or slavery of whites by such giants like Facebook, education

     and the Press who failed to report on any of them. This attack of her and others

     Wojiki, claims that her systems do not understand race, yet, the site routinely

     removes any speech related to oppression of White Christians. And Christian is even

     a blocked word on the site. Wojicici cannot now claim she does not know the actions

     of Calico, their lab division that routinely through Apple orders a person maimed

     and destroyed for profit. Wojcici and Page cannot claim that these targeted attacks

     on Chrisitans or the White race are legal in any way of that they do not know about

     Arthur Levinson's actions aagainst White Chrisitan heterosexual women,attempting

     genocide. Lisa has been deprived legal counsel. Her own lawyers tools 20,000 from

     an Australian firm to stop her lawsuit, then Xavier Becerra ordered her murdered.

     An order Our military tried to carry out by crushing her face, lobotomizing her again



                                                                                           71
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 72 of 265 Page ID #:72




     overseas and raping her.



     All of these facts and acts were ignored by LAPD and the Department of Justice.




      v            }*-}•in j ~ C   8 A           -        !dc;o~           ;s    rat ~           st       ~?                  A~    :,~^, x   ~.   2         t G<   <~
                                            ~~

                 C',   ~     r yovtube.com:sv,:_cs'v:~X      E; ;~?,:i.-                                                                               ~'i     =J        s~;




                                                                                Comments on '~    °,e What the Ever Loving f is
                                                                                THIS? Shame Dawson'


                                                                                         Angie 5~1 minutes ayn
                                                                                         That guy is NOT Shane at comet ping pong. wow this is
                                                                                         getting ridiculous. People thvow out videos without fact
                                                                                         checking.

                                                                                         t'~1 ~             ~   '~            REFIY

                                                                                             View *replies from Giritown anA ethers

                                                                                                      HighiigMed rep9y
                                                                                                      Aby Herrera r~ m:n~;°rs, ac7t
                                                                                                  !uGir{tawr= You're going to report her for having an
                                                                                                  opposing opinon? And yes it is a opinion, because
                                                                                                      you failed to provide evidence. Are you going to
                                                                                                      report me karen?

                                                                                                      s              '•       ~       RtatY

                                                                                                                          1 seccr:~{ t3go
                                                                                          ~~r~
                                                                                                      ~arlby Herrera i am going to sue her for working
                                                                                                      for texas instruments and for bullying me. i am
                                                                                                      screenshotting this as well. for bullying me for
                                                                                                      race. see you both in court.
       Shane Dawson Transvestigation                                                                  ;~~                 +        REF'LV

          7,364 views ~ Jan 31,1019




     The photo indicates two women,one who works for Texas Instruments as detailed

     on her page and the other who works for Skate USA, both corporations involved in

     holocaust and genocide crimes against whites. Yet, Aby Herrera refers to Lisa as


                                                                                                                                                                    72
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 73 of 265 Page ID #:73




     "Karen" a derogatory term related to the white "race." Lisa has been attacked for

     wanting her race to survive, when Los Angeles City College and UCLA's Umoja Back

     porch allows violent dissection of White Christians while living and engaged in a

     bullying scheme with their agent Joe Ryan while alive in plastic surgery and their

     communication departments encourage ignoring the violations of laws and

     constitututional rights of students."Angie" has been blocked before from Girltown's

     channel for hate speech, yet any time I report her hate speech, calling mean idiot,

     when I am disabled, Youtube's reaction is to demonetize me and withhold my

     money that I earned.



     When Lisa pointed this out, Youtube took down her monetization (again) on July 1,

     before paying her her'earnings of $5,300, claiming she had disparaged others for

     their physical properties. Though Lisa has done several Transinvestigation Videos

    (most likely because she was asked to do so by Google's Staffing), none were

     reported dnd she was careful to never say For sure if she knew what was true related

     to the Trans investigations..



     This is an educational investigation, not hate speech, yet Youtube, who owns Calico

     Labs and is listed on Lisa's criminal rape and torture at Lasky Clinic, claims that a

     substantial number of Lisa's 1.000 plus videos reflect such harassment, when

     "Girltown" has only done three or four such investigations, thus that could not be

     true. Most of her site deals with being raped and tortured and having her bones and

     brain cut out at Laslcy Clinic, a lab that Calico Lab uses.



                                                                                             73
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 74 of 265 Page ID #:74




     Lisa did say she would sue bullies as she is disabled and being bullied for her brain

     damage,gender and race and in a protected class due to being raped as a child and

     satanicall y abused by her parents, yet, this harassment on the site is largely ignored,

     but that is not a threat, it is fact and did not come out of the harrassers gender or

     race, only their speech calling her racial slurs and mocking her disability.



     As cyberbullying is ongoing and Llsa has been deprived any other means to make a

     living due to her parents evil actions of flagging he►- so she could never be hired or

     make a legitimate living-----acts that violate the credo of the pledge of allegiance„

     claiming all have rights to liberty and justice, yet our federal government turned a

     blind eye against us for their financial interests and keeps us as slaves permanently.

     Slaves attached to University of Southern California's agents address, my parents.



     Youtube Failed to conduct any investigation related to the phishing and withheld

     money so she could not be paid for her work.

     Yet, Ms. Wojicki claims the following is true:

            But she said the fairness of machine learning algorithms is a "huge area of

            work" across the industry. "We always want to make sure that our machines

            haven't by accident learned something that isn't what we intended," she said.

            "If we ever find that it did, then we will retrain our machines to make sure

            that they now have the right, that whatever that issue was has been removed

            from the training set of our machines."



                                                                                              74
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 75 of 265 Page ID #:75




            Without ever investigating why she and another White Christian were

           demonetized. Thus, this is untrue and unfair discrimination, one Ms. Wojicki

            has no intent on changing. Ms. Wojicki also knows Lisa was called White

           Trash in the WB documents for Apple and Calico's destruction. Thus an act of

            hate against her for the color of her skin according to Google's agent, Jeffrey

            Doucette and Ronnee Uyeshiro.



     During Covid-19, those that conspired against White Christians to commit holocaust

     upon the race and commit genocide, did spoil evidence in Los Angeles County which

     prove criminal egg theft, sale of eggs through Kaori Aikawa, violent torture diaries

     by Ronne~Uyesishiro, Robert Fulps and Katarina Otto, and multitudes of

     documentation of torture intended against Christian Whites For their eradication.



     Not only did USC routinely launde~~ money but they used fake names for the City of

     Los Angeles, Rochester Fund, and UBS. For• Example Lia rose Stango is Stango

     Electronics. The amount of money stolen from the federal government to murder

     and steal eggs, is continually overlooked as their participation and earnings from

     these hate crimes is enormous.



     Subverting separation of state and federal government, Lisa was targeted through

     employers and education facilities and Alcoholics Anonymous to be gangraped and

     tortured to maim her after severe bullying. Her parents trafficked Llsa when she



                                                                                            75
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 76 of 265 Page ID #:76




     was only 5 years old as agents for USC, UCLA and the State of California as Sue

     Peters works for the Fisa courts, NASA and the NHS and California Physicians

     Service, is a federal agent and did traffick, target and deprive any rights to Lisa by

     selling her as a slave to the state's gifted program and did conspire with LAPD to

     create fake crimes with them, Sotheby's and Interpol to hurt the White Population

     from its survival and milk them by faking deaths and stripping them of financial

     rights.



     VOTER FRAUD; ID FRAUD



     I have proof that LA County, and the U.N. issues fake [D's to hide their criminal

     conduct as actors of the Vatican, the UN,the World Bank, Israel and Great Britain,

     then use those same names to VOTE,and to affect VOTER fraud. Further, they use

     these same names to provide unemployment to those that work for them, rather

     than the citizens who deserve it. Uses fake names, employs parents to bully and

     torture their daughters, to falsify crimes to affect policy, to fake deaths to steal rights

     of the citizens For paid for prostitutio►1, drugging and raping innocent Americans for

     Sport as Fox Sports calls it and NFL's illegal use of spinal crushing injuries and

     murder of US children and citizens For their Half-Time show and rape of women

     who think they are having minor plastic surgery after a systematic gangstalking

     took place through their schools, churches and social groups.



     Yet, no matter how many times we reported our' rape, torture, and holcaust against



                                                                                              76
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 77 of 265 Page ID #:77




     us, the Department of Justice did not seek monetary compensation for the raped and

     maimed women and totally disabled women, nor order their insurance to provide

     rights to healthcare, under title III of the ADA or attempt to cure the vast violations

     of civil rights against White Christians to preserve our race. The Attorney General is

     authorized to seek civil penalties and monetary damages pursuant to 42 U.S.C.

     'il/z§ 12188(b)(l)(C), but instead organized to murder Lisa after she reported the

     crimes with Xavier Be~cerra claiming she could be raped and tortured for money for

     his Dreamers program, wheras his display of hatred of white women and organized

     bullying of a race, is a federal crime and a crime against humanity. This time though

     he caused her to travel ovel-seas for the promise of the doctor to remove the torture

     device installed to prevent breathing and smiling.



     [n this way,the Department of Justice, Department of Education and other Federal

     agencies did display violations of ADA by disabling women targeting them by race,

     age and gender who were white and Chrisitan with intent to eradicate a race. Then,

     forbade their stories from reaching the Press who was actually organizing

     gangstalking and violence against White Christian women for their profit. Given the

     protocols of military training claims to not affect finances of those they injure and

     prohibits non disclosure of the training taking place, the government used Facebook

     to procure women to enslave and used Facebook, NFL, California-Quake as

     passthroughs to hide laundering activity for the CIA's Shelly Perluss.



     Using unlawful intent to defraud and cause phsycial harm to innocent pateitns and
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 78 of 265 Page ID #:78




     innconent workers, Warner Brothers Pictures, NBC Universal, Disney, USC, UCLA,

     the City of Los Angeles, The World Bank and others listed took fede►•al fu~lds to

     conspire to enslave innocent American Christians, for forced servitude and currency

     theft. Further, the Department of Justice knew the disabled women and tortured

     women ad sexually trafficked women were being deprived health care and disability

     insu►~ance rights, yet failed to investigate child torture, gang rape and Shelly Perluss

     and his gang laying in wait to burn and maim the women alive to steal their bones

     and eggs, thereby permanently enslaving the women that Apple, Calico, Google and

     the World Bank owned against Constitutional rights that Forbid slavery or targeting

     of a race.



     This is holocaust to allow members of the community, AA and education and

     employment to target a women for murder, maiming and to steal her eggs.



     Union, Chris Gibbs Corporation is a hub for Michigan State Treasury, Department of

     Commerce and New York State to target innocent White Chrisitian Californians

     using a myriad of LLC's to hide R1C0 violations in our own government in the state,

     using Nike, Converse and Ugg's and STAMPD to hide what they are really selling,

     which is human body parts.



     Yet, the Department of FBI and Homeland Security refuses to allow any case of rape

     or torture to go forward as they themselves study the rape and torture and Satanic

     Abuse of children. And to study means, these children have no rights in America
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 79 of 265 Page ID #:79




     Forever. This is unconstitutional and they broke their covenant of liberty and justice

     for all, the Pledge of Allegiance we learned in school. Further, there is no Bill of

     Rights that allows such violent targeting, yet they employ Nicole Kelly to stalk and

     arrange a maiming calling it "radical media".



     Further, Homeland Security mentions they use social media to target innocent

     Americans. And use others to send a message to their target, thus the ultimate

     blame should be Eric Garcetti, Nancy Pelosi, Kamala Harris, for targeting white

     Christians for eradication but it is our government using them as a shield for

     wanting to eradicate white Christians and use them as crops.



     Not only does Homeland Security Advisory admit to using social media, education

     and employers and friends to target innocent Americans but only targeted white

     Christians for eradication and holocaust, thus, the scheme is unlawful holocaust and

     genocide of a race. Under Judge William H. Weber, many women and men and

     children were murdered, maimed and raped. But, these all were stripped of

     anything human by his policies for the federal government to disallow fighting back

     or showing proof of the crimes.



     U NIVERSITY OF SOUTHERN CALIFORNIA, acting with publishers, banking,

     education facilities, did promote holocaust against white Christians, then prohibit

     them from working or healthcare to gain permanent slaves and indentured servants

     in clinical trials using Lisa's Parents address in Malibou Lake.



                                                                                            79
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 80 of 265 Page ID #:80




     If any of the treaties between Great Britain, Israel and Australia and Canada involve

     fake ID's, fake Social Security cards, multiple persons using the same name (Yossi,

     Yosef Goldenberger has four names and Shelly Perluss is a CIA agent, who has

     abused American White Christians and committed crimes above and beyond his

     role) whereas women al-e raped in plastic surgery clinics and tortured and their

     eggs stolen.



     Further, these crimes include my being trafficked for sexual acts when I was a small

     child under authority of Christian Science Monitor, Exxon, LA County's USC and

     UCLA and the World Bank by my own parents, Sue Douglass and John Douglass aka

     Sue Kawashimi Peters and John Stendal, the most cruel and inhumane parents alive.



      have recorded evidence of a County of Los Angeles official bragging about

     indemnification of those responsible, referring to rape stolen eggs. Facial burning

     and maiming and torture by LA County's Brad Spellberg, claiming there is no

     i nsurance for crimes against humanity but LA county has enough money to pay out

     victims—;yet instead of providing the victims the actual documents when they sue,

     the government tampered with Llsa's rights in state court BC64i3115, then USC

     published defamatory remarks about her to mock her after they themselves profited

     on selling her for a commercial sex act and violent maiming.



     At all times relevant the World Bank engaged in federal fraud, Identity theft, human



                                                                                        :1
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 81 of 265 Page ID #:81




     slavery fake Identifications a►Id hid their conduct through LLC's and the U.N.

     Affiliate programs through the schools, churches and self help groups like Alcoholics

     Anonymous. Not only was their gangstalking illegal, they created illegal social

     security cards, birth certificates and names to hide such holocaust against White

     Christians and enslaved them and organized violence and gang rape claiming right

     to "radical selfies" and "hate crimes against Republican Crhistians" through Pew

     Research.



     After suing for two years in a stonewall by Judge Green and his co-conpsirators at

     University of Southern California, which included perjury, USC published

     defamatory statements about Lisa and the US government arranged with Xavier

     Becerra to have me raped and killed overseas and caused me to travel to

     maim me and lobotomize me. Organized through the World Bank and UCLA's

     Telemedicine to trick me to steal brain and bones and then mocked me in the press,

     using San Antonio Military to gang-rape me and traffic me for money.




                                                                                          t
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 82 of 265 Page ID #:82




     Even though Llsa was a very popular Facebook user, Mark Zuckerberg lied to

     congress about using his platform to sell humans as slaves for rape and torture and

     did such conduct with a smile on his Face and took 45,000,0000 after Lisa's rape,

     facial mutilation and torture for his police academy.



     Yet they then tried to murder me for my speech, by Xavier Becerra claiming inflation

     allowed more rape and torture, while he was my employer and I worked for the

     state as a teacher for Los Angeles Valey College, then I lost my job without ever

     telling me what 1 did.



    'The hate Xaveir Beccerra has against White Chrisitans. This is sexual commercial

     sex acts that occurred through fraud, through Saudi Arabia, through Great Britain's

     scheme to violate international torture laws and mandates and Xavier Becerra acted



                                                                                         i
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 83 of 265 Page ID #:83




     in conspiracy with others to traffick me overseas for violent sex acts, lobotomy and

     crimes against humanity. In violation of RICO.



     I have printed grammatical evidence of plots of murder on the American people and

     intent to steal their rights and "close out a life." Stealing the ovaries of women to

     prevent them from reproducing is genocide.



     After what[consented to be a minor plastic surgery, my ovary was missing. When [

     mentioned this in court, the court did not see this as a human rights violation.



     With Final Cut being used as "everything else is history," or "everything else ends up

     on the cutting room floor, Hollywood,is a Satanic church of stealing, using

     gangstalking, Unfair employment practices and forced servitude by those they steal

     from as people like Tom Hanks readily adrnit at the Golden Globes.



     Basing their actions on racist beliefs that the only crimes worth reporting were

     against Black Americans or Mexican Americans or Japanese Americans or Jewish

     Americans, or Indians --- the media, education facilities like LAUSD and UC Regents

     and federal government organized a holocaust and genocide against White female

     Nationals by targeting them for bullying, rape, commercial sex acts, childhood sex

     acts for money and slavery, SEX inversion, ovum theft and exposure to chemical

     warfare (by Phillip Morris and Exxon) with intent on eradiction of a race and took

     federal funds to target these individuals through the school system, depriving them



                                                                                             ~'~t3
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 84 of 265 Page ID #:84




     of equal rights by law to equal opportunity and fair hiring practices.



     Using Race and media as a primary means to accomplish their goals, over 60 million

     White Women &Men lost their rights to reproduce, had their eggs stolen and faces

     maimed by burning (then Mocked in the Press by NBC who called Katy Perry's

     halftime show a MELTING of faces extravaganza) and are currently held interned

     without legal rights in America. This fact has been largely kept From the public by

     Jewish Telegraph Agency, Edgar Bronfman and 70 Faces, as well as other large

     m ultinationals that run the Media, and cur►-iculum in schools, teaching White Hate,

     White Privilege as a means to torture, and commit violence against the White

     Chrisitans who believe in God. Jewish organizations went as far as setting up blogs

     making Fun of Christians for- donating their bodies which were not donated but

     STOLEN from them, along with their rights and all things human.



     THE US DEPARTMENT OF Education taught curriculum and targeted white

     Christian heterosexual women students for unfair policy and treatment, and

     withheld legal rights to them in employment, education and in livelihood.



     After being Trafficked as a child by her parents as members of a cult and secret

     society for sex. L[sa was also targeted by the federal government and their• agents

     online in an onslaught of hate speech related to her protected class as a victims of

     child sexual abuse. Child T►-afficking and violent crimes that the government

     participated in—this is gangstalking by their agents and Google.


                                                                                            .,
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 85 of 265 Page ID #:85




     On July 1St, 2020, Aby Herrera made a racial slur related to Lisa's race as a White

     Christian as an agent for United Skates of Ameirca Corporation. Given The United

     States is doing the trafficking and flagged Lisa's charts so she could not make money

     and caused her to lose her jobs, this online onslaught resulted in her being taken

     down from Youtube's monetization Partner Program. The United States has

     attacked her profits other times with malicious intent to harm a child that they

     profited on violent measures, child trafficking and ongoing torture. The United

     States Government through United Postal Service also hired James aka The Sherrif

     to Youtube to Phish Lisa's account so she could not make money or build her

     channel. After which would repeatedly accuse her of crimes against protected

     classes, when gang rape, child rape, and disability gave Lisa the protected class

     status and her site never discusses protected classes in anyway derogatory. The

     United States Government used proxies as they had enslaved White Women for rape

     and torture and child trafficking and gave the women no way to fight back. Noway

     to work. Tools away their ability to travel and allowed gang rape by claiming

     "military rights" or "Indian rights" or "affirmative action" using BLM policies to rape

     and torture white Chrisitans, whcih is targeting of a class for eradication. At the time

     Lisa as Girltown responded to Aby Herrera it was clear both women worked for

     Texas Instruments but not clear they worked for the Federal Government, under US

     skates, Incorporated.
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 86 of 265 Page ID #:86


                                              Comments on "(~ _ 4 ~ What the Ever loving F is
                                              THIS Shame Dawson'


                                                      Angie ri~1 n; t:utes <~g<:
                                                      That guy is NOT Shane at comet ping pong. wow this is
                                                      getting ridiculous. People throw out videos without fact
                                                      checking.



                                                      w   View 7 replies from Girttow~~ and other.^,
                                                     /:9     MighSighted reply
                                                    '~~
                                                            Aby Herrera b minutes a9c
                                                           (if (town You're going to report her for having an
                                                            opposing opinon? And yes it is a opinion, because
                                                            you failed to provide evidence. Are ynu going to
                                                            report me karen?



                                                                        1 3P.f,Q1?d ICJ;

                                                            ;n?Ahy Herrera i am going to sue her for working
                                                            for Yexas instruments and for bullying me. i am
                                                            screenshotting this as well. for bullying me far
                                                             race. see you both in court.

       Shane Dawson Transvestigation                         f;, :;:             F~~;,~~Y
       1,36 views ~ Jaa, s~: za1




     Their policies aslos show intent to eradicate Lisa for no other reason than her race

     and age and gender, which is unlawful under the First Amendment.



     NOT ONLY did Ken Widmer bully me oT~line as an agent for the Federal government

     but so did many others using hate speecha gaisnt Whites and disparaging my

     disability and sex trafficking that they profited From that they themselves caused by

     violent gangrape and lobotomy to sell my brain tissue to Musculoskeletal Transplant

     Foundation, which is unlawful under the constitution.


                                                                                                                 :.
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 87 of 265 Page ID #:87




           ~'~1 !n ',    C   8 s,    ~ )~,   a ~.`    NH.o;~     _ ~ rr   ~; +..   st   ~ Tt   AF   x   ~.   ": ' ~ Cs     si

                ~i      ~ youtube_cora~      _.      <, ~ t. ~J a_ ,.,.                                        ,,    :.[
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 88 of 265 Page ID #:88




     This said, all who acted, at first, Lisa assumed acted under Eric Garcetti's authority

     but now believe the child trafficking and sex trafficking over international warters

     was organized by the military, as San Antonio Military showed up in Great Britain

     under' promise to remove Elon Musk's torture device (a promise made by Lucian

     lon, a federal agent attached to Florida and CIA)..



     To bully me online for my race and the slavery of the White American People, the

     National Endowments of the Arts and Wells Fargo gave money to author, Claudia

     Rankine who received governent grants for works supporting and then, mocking

     violence against whites being kept as slaves and encouraged violence against

     innocent White Americans simply for their being white, claiming violence against

     them is correct, and urging others to commit such violence against white women.

     With George Lucas, Lucas Boolcs and others, did profit on the genocide and

     holocaust of White Chrisitans Women.



     Angie (Youtuber, has spoken in violence repeatedly on my page and she works fo►-

     Exxon and Texas Instruments according to her page). Though 1 do not know her last

     name, the gangstalking is from my own government and their agents for committing

     torture upon my person and withholding my rights to fairness in insurance,

     disability and even fairness during Covid and my exposing what is true.



     THE ISRAEL TREATY is not only unfair but illegal as I was gangraped and tortured



                                                                                              2
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 89 of 265 Page ID #:89




     using that law and the laws of the Holy See, but also the banking system was not

     legal. As the banking system of chattel was using fake ID's and multiple names

     through a~i Agency of Talent of the World Health Organization claiming people like

     Emily Green aka Emily Perlman is the not the same person. I have documentation of

     fake ID's, Israeli passports and Yosef Goldenberger using different faces on different

     ID's. Thus the contracts were fraudulently obtained, gangrape is not only terrorist

     tactics but the methods of the Vatican were illegal.



     The US Department of Educations resolve to eradicate white Christians population

     was so great that they provided others in school opportunity jobs and econonmic

     benefits yet withheld those same opportunities from White Christians Students with

     intent on bullying and inevitable torture and to keep them enslaved.



     Basing their actions on racist beliefs that White Privilege allowed them to enslave,

     torture, rape and burn them alive(BURNWG OFF FLESH ON APYRE)---Eric Garcetti

     ordered Lisa and othes sterilized, raped, maimed and tortured, resulting in suspicious

     deaths of Heather O'Rourke, Dominique Dunne, Asa Ferry, River Phoenix, Phillip

     Seymour Hoffman, Hunter Thompson, Heath Ledger(and many others) and falsifying

     many deaths and organizing accidents and fires to justify theft of rights guarded in our

     constitution, systematically engendered a Holocaust against White Christians globally

     and in America. Using a.riti~cn~i_tic icleolcr.~, NAZI warfare techniques and using ~~'c~rlc.1

     ~~'ar !1._ as a primary means to achieve their goals,these Hate Groups targeted White

     Christians as the main enemy, burning them alive on alters and stealing bones and eggs,

     then Placing these White Women and Men in false incarceration---effectively enslaving

     them for forced USC CLII~IICAL TRIALS servitude by use of clinical trials (in Lisa's


                                                                                                  ..
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 90 of 265 Page ID #:90



     case attached to her parents address in Malibou Lake where she was bullied and

     tortured since a little girl by an entire community (forced to be in plays where she would

     be mocked,called The Little clown, Noah's Ark and Bermuda Trianble that her own

     family told the community that she was to be sacrificed, asked them to bully her and

     withheld constitutionally guarded rights from her since childbirth), over 60 Million

     Whites who are kept as slaves through a complex scheme undertaken to eradicate the

     species. Along with many who were raped for money, had eggs stolen from them and

     many other crimes carefully hidden by false internment, gangrape, child torture, child

     murder and maiming of many actresses who appeared for audition not knowing the

     audition was for "stealing their eggs and bones and to murder them" using Alfre

     Woodard, Mark Burnett and Allison Janey,Paz Vega,Rob Lowe as screeners.



     Targeting these individuals through schools and productions, UCLA,Nettlix, LACCD,

     Exxon, Universal,CBS Radford, NBC,Warner Brothers, and Disney, Alcoholics

     A nonymous(aka General Services Administration) WARNER BROTHERS,SAG

     AFfRA,ENTERTAINMENT PARTNERS,NATIONAL FOOTBALL LEAGUE,

     CREATIVE ARTISTS AGENCY, IMAGINE ENTERTAINMENT,Microsoft, Kaiser,

     MGM,Playboy, Microsoft, NBC Universal, Universal Music Group,Blue Sheild

     California and Alchoholics Anonymous aka General Services Administration and all

     other defendants committed crimes against children, crimes against humanity and

     inhumanely maimed and stole rights and equity from many indivudals who went to work

     for these organizationgs or studied in their schools.These facts were kept from the public

     by LA Times, who published the intentional extrajudicial murders as and maimings hits

     in their Crosswords,the Guardian,The Atlantic and Jewish Telegraphic Agency,Paris

     Review to commit genocdice AND HOLOCAUST ON WHITE WOMEN and men but

     Yosef Goldenberger's documents show that the target of torture is Women and that the

     goal is 1000 clinical trials a month through his corporation Julep Marketing.


                                                                                              c• •
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 91 of 265 Page ID #:91




     Temples used Nike organizations as a shield to hide trafficking, violence and

     burning alive and targeting of women. Paramount overseas productions,Thomas

     Henson,Tickemaster use fake names,American Academy of Dramatic Arts,to hide

     torture,audition for murder and unfair employment and education practices,this

     group,targeted White Hitccgockian women for torture,gangrape (through gaming

     and betting) and mutilation of innocent Americans.



     SUE BETKA AND BRUCE MONBLATT delegated permanent imprisonment,

     permanent disfigurement, permanent lack of breathing,claiming no one could re-

     delegate fir set free those they enslaved.Sue Betka and Bruce Monblatt through the

     Department of Education targeted women by AGE and race to intern them

     permanently,traffick them for gangrape,steal their genetic heritage and exile them

     from their social circiles-----which is unfair practice in Education.



     It is believed that murders through the Superbowl,Lottery ssyterms and fight clubs

     that Los Angeles County ran and hired men to seduce,sleep with and infiltrate the

     lives of those they wanted to mutiale and maim.Then when the women sued as is

     their legal right,targeed them through their employers,through the Internet n an

     onslught of harassment to prevent money coming in so they could not make a living

     while suffering through Elon Musk's installation of a torture device to track and

     trace therm. The City Officials engaged Ina crime so disturbing,that the women had

     no idea that their own boyfriends were sent to sleep with them and took money to

     murder them (as will he proven by notebooks that describe criminal intent to

     murder, maim and totrute the women).The County Department of public Health

     after committing an ongoing bullying campaing with the help of federal officials

     through Genderal Services,ostracized,targeted,and destroyed the lives of women


                                                                                         .~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 92 of 265 Page ID #:92



     they wanted to maim and steal eggs from for money.City and County officials used

     the school system in California to provide women for longterm torture so they could

     profit and took Federal funds to deprive white women of the same rights as children

     of other ethnicities. Which is crimes against children through education. Using the

     Cremation society,Corrupt Police on the LAPD and BHPD force who refused to

     investigate gang rape at Andrew Frankel's Lasky Clinic by USC students,interns,

     Exxon interns, Microsoft, NFL and Elon musk, and Facebook Police Trauma

     training,stole upwards of trillions of dollars from innocent Americans,then flagged

     their charts so they could not get helath care, placed observers in their buildings

     and made up lies about the women for years of suffering. This conduct was done

     through AA,a self-help organization,LACCD,a school, UCLA,a public school

     whereas Exxon agent Mark Richard made fun of Lisa who was targeted for a

     bullying and smear campaign by her own advisors. Jeffrey Guzenhauzer and Mark

     Urata routinely falsified evidence and then destroyed evidence that could help the

     victims advance their cases. USC also made up lies and defamed Lisa in print and

     paid people to infiltrate her page on Youtube so she could not bring this case.



     Kenny Carroll,Susan Frankel,and Jeremy Perlin used the cover of Nike,Fleet to

     hide criminal orgaznized crime for LA County to steal equity and rights from

     innocent civilians that they wanted to have sex with for money,used innocent

     Americans for rape and torture,cutting out their facial bones and eggs then

     sterilizing them at the whim of Eric Garcetti, Xavier Becerra and Gavin Newsom's

     violent hate policy against white Christian women.Did deprive those women of fair

     rights to integrity of the body and fairness in employment and education.



     Plaintiffs Lisa Douglass and other's so situated(who are hesitant to come forward due to

     the maiming of Lisa Douglass BY her trusted ALCOHOLICS ANONYMOUS(AKA


                                                                                           91
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 93 of 265 Page ID #:93




     GENERAL SERVICES of the Federal Government)friend Mike Coulter, BRADLEY

     BELLO,JONATHAN SHAW,JOE RYAN-(OF LACCD)whose conduct through a

     school shows targeting through education, JAMES GOODWIN,NICOLE KELLY (for

     the Gettys and Kimilio Fellowship) and by Neva Kaya, ANDREW FRANKEL and others

     for the Nattioal Football League, Microsoft, Tesla networks during which she was

     burned, maimed and her upper jaw inhumantely sawed off to sell it, then gangraped and

     her eggs stolen by AGENTS of Jewish Networks and the CDC to create a live birth aka

     her baby stolen ON 1/29/2015 AND in the "murder for hire" in retaliation of her first

     lawsuit BC648115 Xavier Beccera claimed that Inflation allowed total mutilation and

     maiming and murder of Lisa's Face and poisoning through Phllip Morris (ie.

     Holocaust and Genocide by sterilizing, raping and torturing innocent white women to pay

     for his dreamers program and for African American programs--- and did so as Lisa's

     employer and in retaliation of her freedom of speech and whistleblowing hired her

     overseas doctor to trick her), UC Irvine AND through agents caused Lisa to travel for a

     commercial sex act and lobotomy and facial mutilation to prevent Lisa from testitfying

     as to the Capital crimes herein some which include child trafficking and war crimes

     against children enacted by LAUSD,LACSD,LACCD and USC and UCLA and Lisa's

     trusted advisors Michele Latiolais, Mona Simpson and Ron Carlson, her parents and

     sister and Jonathan Shaw who worked with Johnny Depp and Jerry Stahl and Joe Ryan of

     LACCD to conspire against Lisa with intent on rape and torture and burning alive to

     name a few.



     Rupert Murdoch owns Perennial and Harpers Collins and Janice Dickenson told me to




                                                                                             ~7
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 94 of 265 Page ID #:94




     call Harper Collins before the gang rape and mutilation.



     Mr. Rabbi Chaim Schnur, Gidon Roseman, and others at RPM management told Lisa

     they did not want her in her building due to rent control. Mr. Spinrad, their lawyer

     threatened her, Gidon Threatened her and stole her bike with a hacksaw. When she called

     the Police, the LAPD,they told her it was fine for a Landlord to violently steal, threaten

     or do whatever to her including death threats. As the LAPD targeted Lisa with City

     officials and her parents a long time ago and she was engaged in a battery by a police

     officer whereas Anthony Brooklier represented her and also showed up on other

    "curious" deaths as an associate of her boss, Carol Ann Emquies, aka Carol Ann Blinken,

     who unlawfully interned White Christians Women through her Democratic African

     Schoolhouse organization to enslave women she didn't like and make certain they could

     not get work, as a hate crime against her former employee, who watched Carol Ann

     Emquies Twins be neglected.



     Lisa was beaten by a police officer of the Los Angeles Police Department and when she

     reported it, the City of Los Angeles refused to look into it. She spent over 3000 to get out

     ofjail.



     Then the LAPD used that point against her when voting on her mutilation, gangrape and

     torture. However, they never looked into her battery by Victoria Pynchon or the threats

     by her Landlord, claiming unless she could sue, she had no rights. It was only later LIsa

     Found out Victoria Pynchon was part of the City, Jams, and ADR's intent to torture and




                                                                                              93
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 95 of 265 Page ID #:95




     enslave Lisa. More facts will be proven in the_jury that afte LIsa sued Victoria Pychon,

     Victoria conspired with All State or State Farm to withhold Lisa's money and then sued

     her. When the court's told her the suit was illogical, Victoria Pynchon did not tell LIsa

     that the 50,000 suit had been dropped. Thus ignoring the orders ofthe Court.



     FURTHER,LISA HAS Evidence offake names,fake social security cards and false birth

     certificates so the County of Los Angeles can commit fraud by stealing bones and eggs

     from innocent individuals who are Chrisitan and White while taking federal funds to do




     Using a prayer about hearts, those in the cult pray to enter the body as if a demonic

     possession..



     Johnny Depp.had agents Sal Jenco target Lisa with his son to infect LIsa With Lice

     after participating with Jonathan Shaw, Harpers Collins, News Corp in her violent

     rape and other mutilation injuries through Joe Ryan at Los Angeles Community

     college and Netflix orders. Gladys Santilles, Neva Kaya,Jamie Ghazal,Donald

     Hewitt, Robert Fulps, Steven Hilton, Laura Clery and others targeted Lisa to cash

     out her life insurance policy, using complex schemes of ostracization, slander and

     actual rape to attain their goals.



     Jonthan Shwaw told LIsa he liked her writing to target her through a class wherein

     Netflix Agents bullied her incessantly as did the Instructor, Joe Ryan who works for




                                                                                                 94
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 96 of 265 Page ID #:96




     LACCD and Netflix. Fred Spinrad sued Lisa and tried to evict her and is listed on her

     ownershia'~ documents as he owns Lisa as a slave for forced services.



     Eric Garcetti and the City of Los Angeles target women, withhold right to work and then

     lay in wait to cut out their facial bones and eggs, claiming racial healing or holocaust

     gives them the right to allow men to pay to gangrape them, burn and maim them and

     injure their posture. This is unfair racial targeting and targeting by gender. Frank Kamer

     owns the facility we were at and transferred us as real property selling us as slaves to be

     raped, mutilated and tortured. Facebook Mark Zuckerberg received 45,000,000 for rights

     to violently torture me. Kareem Abdul Jabaar who knew my father received 20,000,000

     to torture me. And JPL, Gettys, Geffens and many others received money for the right to

     rape, torture and place me in clinical trials with intent to kill me and study me like a lab

     rat.



     Lydia Lunch, Jerry Stahl, Iggy Pop, Marilyn Manson all contributed to the book they

     called "Our lady of Ashes" which actually has Lisa's name on the cover. They make fun

     of burning and maiming Lisa and of raping her and also glorify sex with underage girls in

     the book. Glorifying Pedophilia.



     After paying for grad school, Michele Latiolais made sure Lisa could not get work or sell

     her books, then made fun of her in a book she wrote after providing Lisa for severe

     bullying by a group in Grad school.




                                                                                                95
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 97 of 265 Page ID #:97




     After John D'Amico and Eric Garcetti hired others through AA to ostracize and bully

     individuals, he claims so many miracles took place after the women were raped and

     melted as NBC admits in a Katy Perry article at the NFL halftime. He steals their equity

     and gives it away and makes fun of his crimes in the press.



     Given thes relationship, targeting of Sonja Kinski, Bradley Bello, Demi Lovato, Kate

     Lubahn, Jonathan Shavy, Johnny Depp, Neva Kaya, John and Sue Douglass and Dina

     Douglass, Victoria Pynchon, Les Weinstein(who worked for Qualcomm and UCLA),

     and Carol Ann Emquies and then those that targeted her after like Sal Jenco, who gave

     her LICE ley asking if she could babysit his child. Literally they have destroyed Lisa's

     life for years yet are profiting upon her by stealing patents and raping her and taking out

     eggs and brain tissue for sale and then using Lisa for forced servitude. Given she went to

     their schools but was not allowed all the rights of the other children, this is crimes against

     humanity through education,family and a cult that the government protects as it allowed

     Sue and John douglass to sell Lisa for commercial sex when she was a child (only 5).

     Steal her reproductive rights by forcing her to abort a baby, then took $500,000 for that

     abortion, and many other crimes attached to University of Southern California that used

     their address to commit criminal clinical trials without consent and hide it in Utah.



     Kareem Aodul Jabaar's talk about theft of black culture, while empowering blacks to

     steal facial bones AND EGGS,THEN sterilizing innocent White Women,and the

     daughter of his friend ofinnocent whites calling it money and then interning the women

     with the help of our own school sytem where we were targeted and bullied not only




                                                                                                GI.'~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 98 of 265 Page ID #:98




     represents targeting of a group, but Kareem himself acted with Lisa' parents to enslave

     her for the World Bank and others.



     Further, before this "Sacred Spaces" expression of hate, and imprisonment, Michelle

     Latiolais encouraged bullying, sexual assault an then mocked Lisa in her book after she

     had been bullied for years and went to get plastic surgery to stop the bullying.



     Lisa was shunned, made fun of, and then placed on a do not buy list so she could not sell

     her work. Kat Lewin repeatedly told Lisa she wanted to kill her in various ways. Yet,

     Michelle Latiolais and Ron Carlson approved and even encouraged the bullying. The

     City orders a group that got paid after the war crimes against Lisa, to target, sexually

     seduce, send pornographic images to, by their agents in a group they simply call the

     Death Squad.



     LISA was trafficked fob her body parts(DRUG trafficking to steal body parts in an

     organized crime ring run against White Christian Females representing HOLOCAUST

     against White Americans who our city officials are ordereing raped and murdered IN

     violation Hof Eighth Amendment rights of cruel and unusual punishment and for

     commercial sex acts enacted through the Network of Universal, Fox, NFL, Microsoft and

     Tesla, Disney, UCLA and LACCD and LAUSD to commit war crimes and Holocaust

     against the White Female women by burning them alive then incarcerating them

     permanently so they have no legal rights in America.




                                                                                                97
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 99 of 265 Page ID #:99



     Kareem acted with the network which included Dina Douglass, Sue Douglass, Sue

     Kawashimi Peters, John douglass aka John Stendahl to fake deaths to steal people's

     organs while living. Dina Douglass worked for Disney, Canon and many others to help

     hide the criminal conduct. The facts, acts and targeting of Lisa Douglass who was born

     into slavery as her parents sold her with the help of USC,The Rockefeller Foundaiton

     and The LAPD and th World Bank is a holocaust, as this happened to millions of other

     people whereas these women are kept ensallved for continually rape and torture.



     . The Helm ofthe program is UC Irvine who fostered bullying, and accepted Lisa into the

     program with intent on sacrificing her, cashing out life insrucenand and cutting opern her

     face, in hate, interning her due to radical expression, and permanently imprisoning

     hundreds of white women.



     FURTHER,Lucian Iori promised to remove a torture device on 11/27/2018 and was paid

     by Kaiser and others to violently injure Lisa overseas and caued her to trave overseas

     through communications did intend on destroying a protected computer in exchange for

     money or other things of value (ie. her body parts) and did such conduct with explicit

     intent to torture Lisa AND LAUNDER such Instruments for Kaiser her own health plan.

     Lucian Ion caused a woman to kill herself after building her nose and tricking her and

     then cutting it off. He did this purposefully and tricked Lisa too with intent on providing

     her for a commercial sex act and for facial mutilation and to cut out brain tissue ordered

     by Keck Medical School, New York Pschicatric institutue and USC and UCLA. As you

     can see Kaiser, Ramiro Diazgrandos (the same exact name on my mother's documents),




                                                                                              .~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 100 of 265 Page ID #:100




      Bank of America(the bank that illegally cut out my body parts even though I had never

      missed any payments); 8201 Page Street is Paul Chiriac. Both Chiriac and Diazgrandoes

      are members ofthe Southern California School of Architechture.




                                                                                          ..
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 101 of 265 Page ID #:101




                   ~~::                               ~3 cif ~~~




                                                   search Results
             Click on air aecnunt nurnh~r rar ~nar~ in~ar~r~ataun araci e~ptians.
             Yrau will later bs uiv~~a lh~z t~r~vur~tunlfv fc~ recur» fr, tfiis /is2 tcs cht~r~s~   urn accov»is.



                                                        SUfi S~rV 1i:~ V+JY €3iL)r~ 11 PE. E~~If3Rt?K[:: ~INFS H 1.
        3.~47~.~~~14      IC3N~~~;tl, 6_!.){:iAN
                                                        331125




                                                                                                                      100
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 102 of 265 Page ID #:102




                 t,.31iTC?~~T313 ~L~[I~' LrCt~i~~"U1t~'1"




             ~       ~




         ~~i             Saure~; ~ T             F~ro~r~~.j I~: ~~~8~2'~~1~
         121~312{J~ ~


                                 +~
                                      +~   '~ k
                                             a ., ,~        ~
                                            ~:

                                                                 ~~ ,~.




         rr~~~e~, prc~p~r~~: carp ~ ~d ~rc~r~~ any ~~{~ of t~~
         ~rc~~ert~j li t~c~ ~~~v~. You r~~u ~e ~li~i~ ~ ~~ file your

                                                                              lc~~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 103 of 265 Page ID #:103




                                                                        102
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 104 of 265 Page ID #:104



                             rr .r v ~. it~   •.    a vw

                      ~ lil~c~rni~ t~t~ ~c~ntrc~iler




            ~~           ~       ~

                  ~              ~


            ►~_


             ~a~~.             ~ur~~~: ITT         ~r~p~r~~ ~~: ~~~~~0~~1




                         d r~s~.              ~~
                                    '~,~~                  ~~~

                  ~ ~~        ~~    ►Y
                         r~~ ~ ~: ~' T             i~~ ~~ 1   .



            ~~c~rc~in~ t~ cur r~c~rc s. v~u rr~~v b~ ~r~tit~~c~ t~ the


                                                                            103
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 105 of 265 Page ID #:105




       ,rl AT~T ~                                                        ~:~9 F~~                                    ~a3°%,

         ~':~~ r x ~                                              ~~ CJ~ ~~~
                                                                                                            ~ s. . .
                                                                          ~:~~ ~,1►




                                                       ~.
           ~ ~                         ~


           ~ ~~~




           12~2~1~~'~ ~




                            ~p~rt~~~ y~: CI E                                        d~U           ~"1        ~l~       ,'
                                         '~~I


          1'l rti .^. ..r ,~. r3 <.-. r~. ~s~. .ni ~r rr~~~„~
                                                           !~~~>~rE rr~~e•+   3 Ewa t vw r+. a Ga sr r~~l~i~~~~ 4rw #L•. ,~,
                                                         7
                                                         ~




                                                                                                                               1~~1
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 106 of 265 Page ID #:106




      ~~ccordi~lg to fact---The Underwater Dive Unit(UDU)of the LAPD counter-

      terrorism Unit is permanently staffed by a 1 Sergeant---Lietenant Timothy KALKUS

      and a select number of sworn personnel assigned to Metro. The balance of the cadre

      is comprised of officers assigned throughout the Department on an on-call basis.

      The UDU is responsible for investigations of underwater crime scenes in the City of

      Los Angeles, Narcotic vessel hull searches, Reservoir and Dam searches end

      inspections, Vehicle search and recovery operations, Offshore Oil Rig searches and

      investigations and missions involving Homeland Security in the Port of Los Angeles.

      The permanent employees, assigned to Metro, are responsible for maintaining the

      UDU boats, the call out response vehicle, and all dive equipment, as well as

      responding to dive searches and call-outs.'


      On April 5, 2020 lisa attempted again to report gang rape and torture at Andre

      Frankel's offices. The officer proceded to claim Llsa was mentally unstable even

      after she explained Andre Frankel did this to 14 other victims who have no rights.

      Lisa brought evidence of Child Trafficking and he still did not take her seriously.




      Accordingly ANDREW Frankel sold Lisa as real property, accused her of a crime to

      steal her body parts, as a slave to be killed by faking my death and falsifying a

      criminal action, which did not take place—he did this on January 7, 2015. Mike

      Coulter, Neva Kaya an others had already gangsta(ked me and abused me very

      severely in ~1A and outside for Caifornia Physicians Service aka Disney. Thus LAPD's




                                                                                            105
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 107 of 265 Page ID #:107




      claim I murdered someone is false. Did LAPD also claim my 14 White American

      Chsitian nationals also murdered someone"? AS they were mutilated by USC agents

      Sim Choroomi, Christian Paquet, Stephanie Culver, Michael Bassiri, Arik Park and

      many others who snuck in to ssteal their currency, ie. body parts. Thus the state

      profited on stealing our identity and our lives and the LAPD watched us be

      m utilated in a hate crime against ou►- gender and our age and our RACE and

      Religion.




      One of the victims spoke to an attorney to negotiate a deal For Andre Frankel's

      severe mutilation of 1?er face, then Ani Reddy paid him $28,000 to not take her case.


      Thus whwat was done to the women was not only unfair but unconstitutional as

      many paid off my former lawyer, Kyle Todd, Daniel Ahn and Shelby Miner with

      intent on murdering me overseas and causing me to travel overseas. Withheld

      correspondence that was proven to exist in state court and took money to kill me.




                                                                                          106
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 108 of 265 Page ID #:108




       .r   AT&T :'

                                                            38 of 263




                                                                  ~:, s~        ~)   {   1            6   y, YY


                                                                                               ~'~
                                            r..._._—_       ...       .. ....                ~.. J.       ~,~     _




                                          ...'+--~m'
                                                     r.+m
                                                                                                                           w
                                                                                                                          _
                                                                                                                          :S     ~
            /~       J~     j/'
                              ~~y
                                                                                                                                            ^g"
            V ~Vri    1~ I ~ S
                               ~rw 9YYM    ~i        S `d✓ B
                                                                  ~a ~     \~~
                                                                                                                      y




      D8te:131~1i2i119
                                          5twa:e:INT

                           C3wr?dr{s)?~~m~: L.lBER'~t7Ftl~ PHti.
                 Rcsported Ovo~ric,r A~ci~;~ss. CIU i2E_ W~NlCANTA                                                                         ~~;
                                                                   ~+~[.l1K,SNd77                                                ~      1 r~' ~
                                                UNtCNC)Wh1
                                                                                                                                         ~~'~`~:
                                               OUOflt~
                            7YPe of Prc~~~~rty CashaQr'~ Chffick~
                                                                                                                                              ~,
                                                                                                                                            fl.y.
                             Cash RPpc~rt~;ri S28,Q4C7.On
                               F7epz~~ia~ E3y~ MU G UNION BAidK N.A.                                                                        ~i
                                                                                                                                     ~„ s
                                                                                                                                ~~,
                                                                                                                               ~a~~




                                                                                                                                                    lU7
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 109 of 265 Page ID #:109




      After Boeing illegally cut off Lisa's entire nose and gangraped her overseas at Weymouth

      wells with UCLA,Lockheed, Bureau ofIndian Affairs AND THE Antonio Military

      System and USC agents Lucian Ion and Gregor Bran as well as Leslie Flieshman,

      Chrisitne Janssen, they and lockhheed made fun of her mutilation in print as will be

      proven.



      LUCIAN Ion, acting for CIA, Kaiser and others caused Lisa to travel internationally for a

      commercial sex act and then lobotomized Lisa and intentionally disfigured her so she

      could not testify as a witness to genocide of White Christian Women enacted as a hate

      crime against her by former employers, a known rival and her own mother, who works

      for the city of Los Angeles and the County faking deaths and illegally stealing people's

      identiy for USC and the County of LA and others as oppression of our faith and gender

      and National origin.. Lucian Ion, Elon musk, Gregor Bran for USC cut out Lisa's brain

      and gangraped her after cutting up her face and stealing her currency in the amount of

      150,000.



      DEFENDANT Xavier Becerra acted to cause severe facial crushing and brain damage

      though a criminal investigation was already found to have "slaughtered" Lisa illegally

      and left her in inhumane condition, claiming he had the right due to inflation and

      organized Lisa to travel overseas in international commerce with explicit intent on

      murdering Lisa through means and methods of cmmunication and stealing her currency.

      Lucian Ion her surgeon oversease took out a larceny claim and intended to steal her nose


                                                                                                 1•
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 110 of 265 Page ID #:110




      bones, eggs and brain. LISA was gangraped at Andrrew Frankel's facility and at Lucian

      Ion's facility (overseas) both where Elon Musk and Bill Gates used the facilities to lay in

      wait to torture and rape victims to gain permanent guinea pigs and steal bones by

      violence and then infect victims with Corona Virus and HIV to claim monitoring

      privileges after vilently cutting off the women's cheekbones and upper jaw so they could

      not smile and then flagged the women's charts permenantly to prevent healthcare and

      freedom of movement. The NFL also used the facilty to provide women for rape and

      torture by brain crushing injuries and spinal injuries organized by using Priyanka Bhanot

      and Sharon McCutcheon to falsifying records of sleep issues and mental issues to justify

      rape, torture, lobotomy and facial crushing of actresses who made their living in front of

      the camera.



      LA County's Capitla Punishment allows for 12 persons to order someone mutilated,

      sterilized and murdered, which is unconstitutional torture. They used Lucian Ion and

      Andrew Frankel to gain guinea pigs for their "murder" rape and torture program and then

      perjured themselves instate court case BC648115 even After I attained recorded

      Evidence of Brad Spellberg admitting to providing indemnity to all parties who raped

      Lisa and mutilated her and gave her a lovotomy and spinal crushing injuries, in his

      Affiilate Agreement. Brad Spellberg has Knowingl injured thousands of women through

      this unconstitutional protocol that targets women for rape and torture for money.



      Lisa's former Employer, Central Casting, aka Entertainment partners, required Lisa to

      give her real age and targeted her for murder through a network so hideous, that




                                                                                             109
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 111 of 265 Page ID #:111




      Paramount, NBC,FOX,Honeywell, UCLA,LACCD,The County and Alcoholics

      Anonymous,CAA and many others were involved in choosing to murder Lisa.



      LA COLTNTY's and USC's BRAD Spellberg on a recording admitted that he was

      providing indemnity to those that raped the women at the facility, which is unlawful

      tampering with justice.



      THAT this is an Excessive fines and premeditated murder case by state officials,

      corporations and rivals of Lisa Douglass, I sue in their personal capacity as these

      decisions were to protect them from discovery of child trafficking which I have evidence

      of and I sue in their official capacity as Andrew Frankel raped me and allowed others to

      rape me and the police were there watching the rape refused to investigate and cut out my

      facial bones and lobotomized me and drugged me so I could not fight back. USC used the

      facility that day as did Mike Coulter, Neva Kaya and Edison, Disney and others that lisa

      knew, CC Wright, Mike Corridori, Jim Friedl, Paul Beahan, Bill Gates, and Elon Musk

      and students from LACCD and UCLA and USC under Cedars protocol and Kaiser is

      listed on my records. Damone Roberts nad Greg Lauren used the facilty that day. Playboy

      used the facility that day. Mark Rubin and Mark Rabkin used the facility that day.



      THIS Is a premeditated lynching by a group and the LAPD and Beverly Hills and Malibu

      Police refused to report the rape and torture that Andrew Frankel put Lisa and 14 other

      white Christian nationals through. Lisa and her friends were maimed and murdered for

      their age, race and gender and for being American.




                                                                                             110
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 112 of 265 Page ID #:112




      Further then Xavier Becerra ordered Lisa raped and tortured Again overseas under

      special maritime jurisdiction in retaliation of her whistleblowing on 11/27/2018, claiming

      inflation gave him the legal right to hurt her and cut off her nose SHOWS retaliation and

      punishment for her discovery of the genocide he and others have engaged in.



      Further,.Bill Gates infected Lisa with corona virus on 1/29/2015 (as Microsoft used

      Lasky for nonconsensual experiments) and with the HIV virus to "study aids." And to

      destroy her health.



      Lisa was violently abused in her home and overcame a lot to be a social media

      personality, then Neva Kaya became enraged at Lisa's popularity and plotted with others

      to maim and mutilate her, made up lies about her and spread rumors, but no one would

      help her when she reported this. In fact Men she had rejected got to sneak in to rape her

      and cut out her body parts under Neva's plan, who worked for Microsoft, Disney and the

      World Bar"~lc at the time ofthis Maiming.



      Lisa has been enslaved ever since as Disney routinely killed innconet Americans and then

      flagged them as if they were in prison with state officials placing them on a do not buy

      list so they cannot work or receive health care.



      Lisa did report violent threats and actions by her landlord Mr. Rabbi Chaim Schnur aka

      Itkin Mendel and Gidon Rosman who threatened to murder her. The LAPD claimed they




                                                                                             111
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 113 of 265 Page ID #:113




      could not do anything about it.



      Later the LAPD beat Lisa up in aroutine traffic trap and put her in jail for something they

      did, then after they organized a killing with other parties listed and unknown.



      Andrew Frankel and Lucian Ion posed as plastic surgeons willing to help Lisa and other

      victims, then turned the women over for rape, violent bone theft (calling it currency)and

      for torture by lobotomizing them to sell their brain tissue and facial tissue to big pharma.



      UCLA wanted Lisa's body so badly, Lisa's alma mater placed people in her building to

      spy on her and to vote on her "killing". Maya Lazar and Jake Anthony both spied and did

      leave documents naming Lisa for murder in the building claiming to want to steal her

      bones and send her to .Iamaica, the NY location that sells body parts for the FDA.



      Though LIsa had ample proof of wrongdoing, USC admitted to stea'_ing her bones and

      eggs in state court case BC648115 and the Judge would not let her advance her case.



      She served Sim Choroomi (acting for USC)in New South Wales, no easy feat, but the

      judge still attempted to through out the fellow who raped and tortured Lisa for USC and

      witnessed the murder.



      Then the parties threw out their documents all over Los Angeles, to prove illegal bone

      theft for Israel and New York State in an Organ Sharing Network using Microsoft's




                                                                                              112
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 114 of 265 Page ID #:114




      Gateway computers.



      All only targeted white women who were Christians and then mocked them in the press

      Such conduct constituties Lynching by a group. And each acted under authority of Gavin

      Newsom to conduct the crimes.



      Further, when the police violently cut into my face and the face of 14 other innceont

      White Femailes on 201 S. Lasky Dr. They acted unlawfully as none of the women were

      engaged in any criminal beharior and did not allow open access to anything. Lisa

      explicitly told Frankel to do a closed procedure as she didn't believe in tissue removal,

      due to her Christianity, however stealing eggs is a criminal felony and in no way because

      a vagina is open would mean you can see ovum. They stole and sold my eggs to make a

      baby and did make a baby from an egg stolen on l /29/2015 as reported by the CDC.



      AT all times relevant those that targeted Lisa were doing so under authority of the

      Rockefellers, Disney, UCLA,LACCD and Exxon, Gavin Newsom for his own Newsom

      Enterprise, places she worked. And Qualcomm she worked for under Les Weinstein.



      DEFENDANT Mike Coulter lives at 4730 Wiota Av, in Los Angeles and organized the

      murder and admitted to it in an album produced by Norm Block FOR A Cautionary Tale

      Records which is under Manimal which is a division of Universal Music Group owned by

      Vivendi's Bollore.




                                                                                              113
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 115 of 265 Page ID #:115




       Mike had a long term releationship with LISA via text, in person dates and on the phone,

      one that she thought was friendly though he sent her his penis naked and asked him to

      send a photo of herself naked.



      Lisa met Mike in Alchololics Anonymous which acts as a criminal gang to target women

      for violent harvesting to steal currency for USC an the Rockefellers, and the Federal

      Reserve and World Bank.



      At no time did Lisa ever fight with Mike or know he hated her. He even took her to a

      Nick Cave concert. And came over to sign a song called Needle and the Damage done

      which under the circumstances seems like mocking the situation of him murdering her

      and intending to murder her by Ketamine Injection admitted to in the song. Even though

      Mike was her friend to hear the album shows he had severe hatred for her and plotting

      with Norm, Neva and James goodwin all people she knew to maim her and sterlizer her

      and cut out her spine and brain.




                                                                                              114
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 116 of 265 Page ID #:116




      Though many are guilty of lying to the public, of killing people of targeted white

      Christians. Mike Coulter was never investigated as to my "ketamine" shot or gangrape,

      sterlization or other methods oftorture.



      On July 24, 2014 Mike took me to the ACE Hotel to see Nick Cave and the Bad Seeds, I

      never knew he hated me and was plotting with Nick Cave, I only found out later when he

      admitted it was Nick Cave's idea to hurt me. Nor each time I got a small part on TV or a

      movie they were plotting and using me to later harvest for Entertainment Partners, which

      is why they mandate you tell them your age, so they won't hire you in good faith but plot

      to murder you.




                                                                                           115
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 117 of 265 Page ID #:117




                   i
               i


                                        4f
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 118 of 265 Page ID #:118




      Mike Coulter calls himself Mike Oneshot coulter and sent me a letter after the maiming

      claiming l.~ got away with it after getting audited by the California Department of Health.

      Mike and Donald were not my friends, but targeting me for the Kill.




                                                                                            117
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 119 of 265 Page ID #:119




                                    3


                                           J'~~.   '~

          ~~~

           N~




                                                                        118
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 120 of 265 Page ID #:120




                                                                        119
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 121 of 265 Page ID #:121




      This is a photo of Donald Hewitt who works for both USC and UCLA and would not let

      me leave the facilty when I tried to on 1/29/2015—I was dating him at the time. I was

      raped at the facility and when I got home and the LAPD refused to help me and the

      Beverly Hills police refused to take a report of my rape and having my currency stolen at

      the facilty (in excess of l 50,000) and my Identiy stolen by violently cutting out my facial

      bones.



      Furhter, I went to the police in both Beverly Hills and LAPD about beign gangraped and

      having most of my facial bones violently cut off and they refused to investigate.


                                                                                              120
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 122 of 265 Page ID #:122




      LACCD and UCLA,Paris Review calls this radical selfies to perform a violent act on

      innocent American White Christians.



      Years prior an LAPD official beat me up and threw me in Jail and I could not sue because

      no once would take my case, it is clear they never looked into it.



      When Gidon Roseman of RPM threatened to murder Lisa, the Police claimed they could

      not look into it.



      When the DIDI HIRSCH on Wilshire called in suicide attempt(which was not true) DIDI

      Hirch ordered the LAPD to pull guns on Lisa it was clear the City itself targeted her for

      bullying abuse and torture.



      Thus, I sue them for neglecting to investigate our rapes and our violent crimes(14 other

      victims on US soil and,10 others in London under UCLA's address and through a friend

      who posed as a record Executive Leslie Fleishman).



      Again and,again they refused to help me and then targeted me for murder with others.



      This lack ofinvestigation was discrimiantoary as they will not investigate crimes againt

      White Chrisitans Nationals or against women.




                                                                                             121
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 123 of 265 Page ID #:123




      Further, if they were the ones that seized my bones and eggs, why did they allow a

      known. person I was in a relationshiop with to rape me? Thisis criminal abuse and in

      violation of the Fourth Amendment, Eighth Amendment and Fourteenth Amendment.



      Further, they stole my rights as a citizen, It states as much on Mike Coulter's background

      check, but I was not arrested. Violent rape and beating is illegal, yet the LAPD did this to

      me in retaliation of them beating me up before.



      They used excessive force cutting my brain and bones out then stealing my ovum in

      violation of Thirteenth Amendment took away all rights to wrok or rights in banking by

      redlinging me and 14 other victims.



      The police are violently cutting up victims that are White Nationals of America, Christian

      and of a certain age, that is discrimination. They also drug us so we cannot fight back and

      watch the rapes and violence.



         •   Harassment or Discrimination: In order to sue a police officer for
             hat•assment or discrimination, the victim must prove that there was a pattern
             of behavior, rather than a singular, isolated incident.

         •   For example,if a police officer has established a pattern of treating one group
             of people with undue force, but not another group, it could be claimed that
             they have a pattern of harassment or discrimination;

             Violating the Victim's Fourth Amendment Rights: The F~o~trth Amenc~me~it of
             the American Constitution dictates that citizens are protected against
             unreasonable searches and seizures. This could be used as an argument in a
             false arrest case. The victim would need to prove that the police officer did
             not have probable cause to warrant the arrest; and




                                                                                              122
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 124 of 265 Page ID #:124




             Excessive Force, Resulting in the Serious Injury or Death of the Victim: This
             claim is very serious and must not be made lightly. As there is not currently a
             concrete definition for excessive force, the victim must prove that the
             amount of force used against them was absolutely unnecessary,and that the
             police officer could have come to the same result without as much force as
             was used




      Furtehr County of Los Angeles has been faking deaths to steal innocent Americans

      identiy, but this was a systematic bullying scheme undertaken to harm Lisa's face, by

      someone who hated her in LA, who works for the City, thus No one would investigate the

      mutlation or the facts surrounding it her stolen identity, the "relations" lisa had with her

      killers (as Writ of Habeas Cor[us was filed by Mike Coulter to steal her life).



      Calico Labs operates at 100 S. La Brea and is owned by Alphabet who owns Google,

      they have shadow-banned my channel so 1 cannot make a living.



      Facebook earned 45,000,000 from my stolen eggs and facial bones after targeting me

      through the site and Mark Zuckerberg has shadow banned my page so I cnnaot make a

      living or reach a wide audience which is illegal censorship.



                                            JURISDICTION



      Given Sue Peters is law enforcement according to fact, Defendants did "RAPE, AND

      CASH OUT LIFE INSURANCE" ON An immediate family member of law enforcement

      officials. Killing of an Immediate Family Member of Law Enforcement Officials(18




                                                                                               123
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 125 of 265 Page ID #:125




      U.S.C. Section 115(b)(3)). FURTHER,crimes against children fall under this

      jurisdication.



      Not only does federal law protect law enforcement officials, but it also protects their

      family members from threats or retaliation intended to influence the law enforcement

      official into dropping their investigation.



      GIVEN I DID FILE AN Administrative Claim against the State AND DID SUE THEM

      there is NO way Xavier Beccera didn't know I had been gangraped and tortured at Lasky

      Clinic by arson and maiming by Mike Coulter, Elon Musk, Neva Kaya,CC Wright,

      Exxon, Phillip Morris and Bill Gates among others(as the VA claimed 10 art teams came

      to mutilate Llsa). Thus his order to kill me was to quell my right to sue and get justice

      and advance my case and to hide facts related to child trafficking which I am in

      possession of.



      FURTHER,XAVIER BECCERA to punish Lisa for her court case ordered her murdered

      overseas on 1 1/27/2018 A Killing Designed to Influence the Outcome of a Court Case

     (18 U.S.C. Section 1512)

      Federal law also prohibits murders of court officers and jurors, or killings that are

      intended to prevent testimony from a witness, police informant, or a victim. In addition, it

      is also a federal crime to commit murder in retaliation for testimony given at a trial. And

      each who participated intended to stifle Lisa's speecha s a victim of genocide by cutting

      out large portions of her brain and placing her in permanent guardianship in New York.


      Mike corridori and Jim Friedl also were involed in Lisa's mutilation and rape and were known to Lisa from

      highschool.




                                                                                                          124
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 126 of 265 Page ID #:126




      Defendants did commit the murder During Bank Rohbery (18 [J.S.C. Section I 1 1 I)

      Generally, the i'cicn~~.~r~u~•~ier ir il~~ applies to any killings committed during the course of a felony, such as

      kidnapping or arson. Bank robbery itself is a federal crime as well as a felony. A murder committed during

      the course of a hank robbery can result in federal charges.

      This includes the killing of any staff, security guards, or customers in the hank,any murders of hostages, or

      any killings made during the aurmpt to escape la~v enforcement.



       ~~ ~ll~k vaulter ~~ r~~h~r defendants ar ~~                      ~ ~c~      ~- r~~     rty ~i~mages ~r~

        rt,r the~~~ ~~~s v+~~~ I~€~ ~r~ ~r~z~latian cad , a~rug-Rebated (i t~rclers ~                     ~.~. ,




       urtl~er Mike C+~ult~r ~Sz-~ knr~~~;l~~r t~~~             ~r c~rai~ ~~t~ ~u`~nu~s ~r~ ~nt~                ~ see,

      ~rrang~ fair the murder ar~d wrote an album admitting to a hats crime against

      m~. And Eric ~arcefit~ and ether public ~f~icia(s paid brim fr~r that crime. t1Jlurder

      for Hire (18 U.S.C. Section 195 3} ~n interstate commerce and cammur~~cated uia

      pahr~e, or the interne to commit the murder overseas and on Las Angeles suit,


      Why is murder-for-hire potentially a federal crime? Congress has legal jurisdiction over

      interstate commerce. Interstate commerce includes not only the paths that people can

      travel between states, but also the use of communication pathways such as the postal
      service, telephone lines, cellular towers,and other electronic cornmunication.

      If the killing can only be accomplished by causing a person to travel over state lines

     (including,the victim), or by communicating the request by phone, mail,or the Internet,

      the murder-for-hire could be a federal crime.




                                                                                                                      125
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 127 of 265 Page ID #:127




        efenda~s refer fia m~ as a ship they rr~ rde~ed in an album fVli~C~ C;oulfi~r wrote

      and produced with the Gettys and Universal IVlusic Graup. Mrs eomrrrission of a

      hate grime, did intent~canally kill me as a hate crime ,

      Murder Aboard a Shia X18 U.S.C. Section 228Qj

      The official name of this type of crime is "an offense against maritime navigation:'

      Usually, this refers to piracy, which is the taking by force or threat of force of a ship at
      sea. If a murder occurs during a crime that threatens the safe travel of a ship either in U.S.
      waters, or if the victim is a U.S. national regardless of where the ship is when the murder

      takes place,the homicide can be charged under federal law.



      The Majo;Crimes Act(U.S. Statutes at Large,23:385) is a law passed by the Unit~ci
      St~rtes,C~r~~ress in 1885 as the final section of the ~I ~cli~in ~~~~~rc~~riatioits ~cC of tha~c;ar.
      The law places certain crimes under federal jurisdiction if they are committed by a Native
      A~-r~erica3~ in Nati~-e territUr~~. The law follows the 1817 General C'i•i~nes .~ct,~~ which
      extended federal jurisdiction to crimes committed in Native territory but did not cover
      crimes committed by Native Americans against Native Americans. The Major Crime Act
      therefore broadened federal jurisdiction in Native territory by extending it to some crimes
      committed by Native Americans against Native Americans. The Major Crimes Act was
      passed by Congress in response to the Su~r~ry~e C`o~~e~t cif the United Staten's ruling in _G:i
                     I)cj~;(109 U.S.556(1883))that overturned the federal court conviction of
       ~~rf-te Cr•c~ti~,
      Brule Lakota sub-chief Crc:~w Dc~<7 for the murder of principal chief S~aeted Tail on the
      Kosebud Indian Reserv~itior~.
      The original law placed seven major crimes under federal jurisdiction (exclusive of state
      jurisdiction) if they were committed by a Native American in Native territory. Those
      crimes were:~~~

      Give Lisa was Murderd by all meaning of the law
      Raped and gang raped
      Assaulted wit intent to kill
      With Arson
      And her body parts stolen, claiming these are drugs or currency
      Intentional miming

      And Defendants did commit larceney,then mke tun of getting saway with it in letters
      written to Lisa.
         • Murder
         • Manslaughter
         • Rape
         • Assault with intent to kill
         • Arson


                                                                                                     126
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 128 of 265 Page ID #:128




                Burglary
                Larceny

      FURTHER,after Lisa traveled overseas to get repaied on 1/16/2018, her mother,

      Sue Peters, a State Employee, Kat Olcomoto, Xavier Beccera and Defendants, and

      their agents contacted Lisa's trusted surgeon through communication with explicit

      intent on receiving money or another thing of value in connection with destruction

      of a protected computer. As Lisa was an intnernationally protected person while on

      English soil, this constitutued homicide as Defendants lay in wait and violently cut

      out Lisa's muscles and bones and brain filing cases claiming she deserved Lobotomy

      through New York Psychiatrict Institutute, Virginia Mennonnite Rehabilitation and

      others—these acts were caused by Universtity of Soutehrn California agent Gregor

      Bran who severely tortured 10 other victims by cutting off their nosese to sell their

      tissue.



      Milce Coulter sent many letters claming "his first Kill" and commissions of war

      crimes that he got away with.



      Paul Beahan and Nathalie Bas-Tzion, aka Nathalie margot committed a violent crime

      against Li:;a, and met with her through Neva Kaya.



      The LAST ACT OF RAPE AND TORTURE and Conpii•acy




                                                                                        127
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 129 of 265 Page ID #:129




      Was on 11/27/2018 overseas at Weymouth Wells, wherein Philllip Morris admitted

      to murdering Lisa and Grego►- Bran as agent for USC gave her a lobotomy so he could

      sell her brains and facia( bones "to make pills" as he put it online. He conducted the

      crime so Lisa could not tight back. It is believed Mike Oneshot, Neva Kaya and others

      were at the facility as well.



      BECAUSE LISA has evidence of child trafficking by some of the parties, it is clear that

      these crimes were conducted against her rights to commit genocide on White

      Christains which is against the torture laws and against our constitutional rights. We

      have been redlined by LACCD, UCLA and Cedars to prevent all rights in America.



      As Llsa's life was stolen by Milce Coulter and resulted in Death by infectin hger with

      HIV and other things with intent to murder her, Llsa is Dead by all meaning of the

      law.



      Cedars falsified records and conspired against her with State and City officials to

      rape, steriize and steal her eggs to sell them.




                                          I3ACKGROLJND



             LISA WAS SEVERELY bullied in A~ even though she had been a member for

      over 10 years, not lknowing AA was actually r~u1 by the Rockefeller Fund as a harvesting

      organization wherein they m~n-dered their own me~~~bers. It operated illegally as a



                                                                                            128
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 130 of 265 Page ID #:130




      parallel grou, one group that harvested and one group that were targets of the harvesting.

      There were two groups, those that harvested and bullied and those that profited on

      u~lbridled murders within the group.



      ALCOHOLICS ANONYMOUS HAS ROUTINELY MURDERED white Chrisitans

      women claiming right to mutilated and "racial healing rights" as the message must have

     "Depth and Weight" thus the entire book is about harvesting and commits hate speech

      against women, However, The Rockefeller fund owns AA and runs it through USC, who

      paid for my maiming and bone and tissue theft of Lisa Douglass.



      There were other victims who died as well Caroline Thompson, Lucille (Barry Eppley's

      patient) and Marianna(Lucian Ion's patient) both who committed suicide after being

      violently maimed for their currency AND interned without trial. ASA FERRY WAS

      MURDERED by La county officials who claimed he was a Mexican women. There is

      much evidence that LA county and LA City procure their victims through AA,a

      Rockfeller Fund, who then pays for those murders through USC Ethics committee.



      EACH did conspire, to injure Lisa, with gangstalking or intent to commit radical violence

      for Los Angeles Community Colleges, which only protect immigrants, queers,Jewish

      people or afrrican Americans or Asians, do not protect White Heterosexual Christians,

      make fun oftheir torture in curriculum and have enslaved them through the scheme for

      over 45 years.




                                                                                             129
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 131 of 265 Page ID #:131




      Futher, Lisa had an enemy, Neva Kaya, who bullied her, stalked her and invited her to a

      party Mike Coulter was holding as a farewell party to Lisa's life. Then he wrote an album

      about it. Eric Garcetti, destroyed Lisa's life with Gordon Getty and refused any rights to

      healthcare or investigation, then tried to murder her again by ordering her killed through

      Phillip Morris and Disney and Exxon.



      I had a longterm relationshiop with Mike Coulter from 2011- who unlawfully targted me

      for murder after sending me thousands of text messages over years including photos of

      his penis.



      Three AA members were murdered without any investigation ASA Ferry, Caroline

      Thompson and Kenza (last name unknown).



      Alcoholics Anonymous has a parallel system, one for those who will be murdered and

      another for the cult that is doing the harvesting and able to earn reasonable wages.



      With literally thousands of stolen trademarks at issue, Kobe's Bryant's crash is highly

      suspect as Mamba Sports is a holding company or these stolen trademarks and abandoned

      meat stolen in an airport or plastic surgery cline really operating as Exxon's refinery and

      all on the Helicopter were in the Exxon Refinery fire whereas someone went into illegal

      airspace, ie. someone's vagina to steal eggs.



      The US government fined Medtronic 45,000,000 for performing illegal spinal surgery on




                                                                                              130
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 132 of 265 Page ID #:132




      Lisa on 1/29/2015 and thus knowingly did not stop the scheme or investigate her stolen

      ovum or the created baby from that Ovum or give me any ofthe proceeds to help my

      disability. Just took the ille;ally stolen profits.



      LIsa also has found children's photos with the harvesting documents, harvesting

      packages, bio-packages and this shows something is going on with missing children as

      well. However, no matter who I told in my gobernment, they tried to murder me on

      1 1/27/2018 bragging about it all over the Internet.



      T'he Identity theft was deliberate and done with Ketamine and knives and arson, None of

      the victims abandoned their meat or property, it was stolen by Lisa's enemies who were

      hired to sexually abuse her by sending penises and other things to her in AA and abuse

      her by bullying, ostracization and other means and organized by Eric Garcetti, Gordon

      Getty and UC Regents and the Rockefeller Fund to strip their own students of rights to

      work and rights to fair market.



      Then to place an observer who is getting paid to watch me in my own apartment shows

      illegal and unconstitutional abuse of rights. UCLA and Semel placed Maya Lazar to live

      in my building and ship out body parts as will be proven. Further, they hired her to

      observe me and be mean to me.



      This reprer:ents a total monopoly related to murder and withholding of rights to White

      Americans Chrisitans who are targeted through LA Community College and UC Regents




                                                                                             131
                                                                _~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 133 of 265 Page ID #:133



      and by the.~r own parent to deprive rights.



      At Union, a street style store, the body part packages go to a website that shows

      intentional violence towards Christians. Union also ships out body parts for the federal

      government and as their agent should protect Christians but are going after ONLY White

      Christians, calling them "soul" or "textiles".



      At all points relevant Neva Kaya was paid by Disney and Callifornia Physicians Service

      to target and murder Lisa to get funding for her dog Rescue. All co-conspirators were

      acting on authority of Eric Garcetti to commit murder on An American Citizen, with

      claims that"he didn't want exotic people in his community." Even though he admitted

      she waould be severely maimed and disabled. But, then as a city



      The amount of Money laundered and stolen under Eric Garcetti and Gavin Newsom's

      authority(who is the true owner of many Getty Houses in Los Angeles under Newsom

      Associates) these public officials illegally murdered and stole property through their

      agents to destabilize America and institute a slave system.



      Mike Coulter, Neva Kaya Gordon Getty, Carol Ann Emquies, Victoria Pynchon, Chandra

      Dyani, Paul Hackmeyer, Raytheon and other defendants acted with deliberate malice in

      targeting Lisa and were all times relevant emloyees, agents and associates of the City of

      Los Angeles employed to commit such crimes by hiding facts in Rockefeller Funded

      Alcoholics Anonymous and paid out for murder by Univesrity of Southern California.




                                                                                               132
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 134 of 265 Page ID #:134




      For over 20 years, Gordon Getty and UC Board of Regents and LA CITY have ran a

      scem that enslaves the American people by selling them overseas to Craotian government

      to "obtain their reproductive Value" as will be proven by documenttion.



      The following is a true and correct letter given to me by someone that works for Gordon

      Getty. I have the real letter aas well and you will see that UC Regents illegally and

      unlawfully procuring slaves by selling them to other countries through the School

      System to•aacrifice them by placing them on a black list or do Not Buy List to injure their

      rights to participate in the market fairly. Then, through AA,a Rockefeller Fund

      Or~nization run through USC and paid out by USC,they target and bully their members

      with itnetn on commission of a hate crime.



      Mike Coulter, James Goodwin and Norm Block at all times worked for the Gettys and the

      Getty's ran the schem through the schools. IF that isn't bad enough SEMEL Institutute

      through UCLA Sciences placed observers in my apartment complex to study me.



      In Mike coulte's online profile he thanks James Goodiwin for organizing the scheme to

      complete his double album which is about my murder.

      James works for the Gettys.




                                                                                              133
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 135 of 265 Page ID #:135




                      Saviors -Mike Cnuiter New Rrrnrd.                                    Q


                                               ~}r Lik+d ~     ;~ FC(3owing. ib Shnie             ...                 -


                             :K
                                               About                                                                      ~ s:,~;~a~ ~:i~is

                                                             ~~;:,

                                                    m.~ttf:;+miirCtti:itersav!S.+~r ~8


                                           ~        ~'..cna+~,e!~gn,ail.c;~m
             Saviors - Mrke
             COuiter. New                        ...r _. =ra. c:
             RBcord.                             ~ auour
                   ..".'r""9 Y'"~~7J`O:~            Saviar. A new tloul+ie album tram Mike Oneehot Coulter

              Hbme                              ~~ 1'i~s is a rm~ar~1 i'va 6exn wanting anA trying to make for
                                                   yea~a. A f~li iioubla ~'eco~e the; irs~rly scF.i~ophrenic in the
              AbOUt                                kind o'Songs Snat are m: IL H~pelu!ty iYA be coming ~Ui
                                                   pr000riy short!Y cn bra:!ti(u1 double v~nvl.
              F'?;otos
                                                    Nene e!this would have ever ?tappened it nat frr A tAT
              Pu5t5                                 of help from a b~ of !?uty great frienUs. A i~t ut people
                                                    p1aVeJ en (M1is :hlnA~ Spacial nal5 eP~ to kerm Slcck antl
              Comn7Uniiy                            James Grotlwin fw VitlY ntakiny it happen.

                                                ~~ Hi0(,~taphy
               .          ~ css                    MikE ::Duller was In Land in L\ :n tnt 90's c~lietl i.i`te!.
                                                   After m~re record and a lot o. rehabs, the band ult:matelp
                                                   e~Aetl in'99. Alter another decade bf no muse and emrz
                                                   rehabs, Mike startnd writing anC s~nFlin~} agau, end
                                                   Wt:ma:ely it ai! erv~ieU up here wits S,lviors. A "soin.,
                                                   recorh only ~n the sense that there~s na nano tc rel;earsn
                                                   aitN bot fit~ea wirt~ all sots a! great ?eop~x wtr~sa
                                                   playing, singing and ideF~<;nect+: it actually 1:»ppea

                                                 & Current Locatior
                                                   Los Rngeses, CA

                                                B;$ MliSi(:;af)lPierlf.9




                                                                                                                                     134
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 136 of 265 Page ID #:136




                                                                   s    R'   tx    '~+'    ibtf ~ 5 i                   ~.            ~         yiry

                                          •                                                     ..      a
                                                                                                                                            ~




                       ~ ~ o i ~e f~ c~4 ~ .pic a

                       tetmatrm        ~` i ~           ~I[i~~;'

                                  ~ ~8~




                         ~              r s~    t
                   t              ~     1~~~ :f ~ ~            ~       ~ -~.. .~            ~                   ~ tip             r   -~
                                  ''




               ear'.                          ~C~4+ ~    ~     f Yb 6'                    ` s               ~       ai4~ .   #1            ~`



               a          .



                                                                                  ~6~~~              ~~.

                                                                                                                f




                                                                                                                                                       135
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 137 of 265 Page ID #:137




                                                                                                     F                    x
                                                                             .
                                                                             . ~;,.:.>.    a.. P.        .~ ~         a •3        a~..     ~        x.




                                              4
                   t.k''.:.s;              r~~




                       ... -             ~.,    ,
                                                .r~~ a




                ° ~• ~~`
                                                                                                                                                                                                       ¢°"~.'mr:.
                                                                                                            t;a~-~ w~f"4                        ~s                            (a4Es ~.`
                  g#s.r ~'> :~•g."s                 #     ~ ~asr -          1+t4!             ~



                                                                                                                                               e...a          +t~          ;A,    ~c: ~'                   Y~S';~
                                                        ;n~`' ~r@~S+
                                                        `               s"!4"8 pr~k tiwaim.~t,~ "t L°p 'Lk33t                      '°R+~
                      ~„' .,~:~ .                                                                                                                                                     see #~s ., t         try
                ~ ~.~             _                       z    ~.:`        8~              Via, k ar:~~t'~                                                    r+~ $
                                                                                                                                                                                           ".'~
               .~,~.;;° y`.`;a,t                                                                                                                              €                      nix        ~                ~~
                                                                                                    trekk iK"'! ~.iffiSJ. .
                              s'~' *,3~'~iik~> i,+z ~i'Y=i."&y, Y~G ~iK
                                    ".                                                                                                                   ..
                                                                                                                                     3Ar                            t Y~~:4      r             f1M
               #~Af" v~d~" ?~iS       p        ~ C~lr ~"        ~ ~§8~..:                                       ~:~ ':a Y~.t~f                  ". ...

                ~      ~h .~ ,era t'" .a                                                  ~~. i t+~ t~tr:~                                     r~                   ~~     k~~ ~ ~.      ~ w
                  ~~~ ;~ ~~           .. ~ c~                                               ~~" t 4~ ~'~rs aw                                                                 t t        'fir t~~
               .t ,~;a~~s ~,s       !~ls~~ ~    ~                                            «     ~~:~ t~~» ~                                  ~                        t r             -tom
                                                                                                                                                                                                '
               r;~~,:~~ .;                    ~~ ~                                         i oe         -€   s ~                           r,2 *'                            r~ rep 1s", ~E. ~:


                                    t'~ ;~` =ray'              e ~s, r        ~~ ~              xa~~ ~m                          `~ ~tm^ re t~ .~                        ~~~r; :;                     :-
               s ~w~«                -~~                r ~*                  i ~x ,                                      a~                                        ~ +~~ "lt~                       raid ~~

              ;~          ~~, :~               M~        c<#s ~~ rz        ~t~~ax~~ ~s f~~~a ins                                   v~r ~s~ -~-~s ,~ ~: x~ .~~


              7                 p    ~+                                 lac r              .~            ~ ar ~                  tui~ra~:~s 1                            ` ::a c~v~;~! as~t.:~i
                                     7a~ Y«~# .w~ ~                                ~         s r as~r~~                            a                zsa ~                 eu;afro
                    a _               i* s~ s                                     ~ ` `a:         r       'z a~ar~ ~                                                             'f       "x +rte it
               C~~ ~~s~ a;"w~~;sk #~?                                        ? ~3 s ~:« ~i r.~r ~   r~~wt=~ ~.~,!                                                                ~a~ x~ ~ ~~a    arc



                                           ~,                            '. ~x r
                                                                                 €     ~                                                  '$ `~ w ~                                   is             ~ ~,
             ~`            c         m: ~                              i`     z    .. ~                                                  r ~r~   t~ (                                                 1} rub
             ~~~i~~ ~~




      The entire book the Rockefellers wrote for AA is about harvesting to make money. Thus,

      they invoked a fraud on the populuation by falsifying what they were doing and targeting

      by bullying their own members for harvesting and murder. Department of Heatlh Care

      services is a government Agency that prevented any investigation into the murders, into



                                                                                                                                                                                                                      136
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 138 of 265 Page ID #:138




      the plots against White National Christians to commit slavery and genocide and strip

      them of any rights.



      Mike Coulter wrote me a document that shows he thinks he got away with it. After

      writing an album claiming to murder me and strip me of my rights to buy Neva a

      Dog Rescue.



      1 never fougth with Mike, but the album claims he hates me and killed me with Ketamine

      to make a stable for someone else to save the dogs, which is Neva Kaya who is

      laundering money for the City of Los Angeles, thus they refused to look into the hate

      crime against Lisa by AA,Neva and Mike Coulter.



      Further all names lead back to Exxon. Exxon mobile and literally hundreds of DBA's to

      hide criminal conduct of stealing other body parts claiming in the news this is a refinery

      fire on 1/29/2015.



      Gavin Newsom's houses show an upside down world, Satanic Symbolism and unfinished

      Masonic symbols. Why steal bbones and eggs and prevent healthcare forever? Why hide

      behind the Getty Houses, by placing Cynthia Beck on illegal fencing of tissue documents,

      whereas the City of Los Angeles profits. Why not investigate crimes of gang rape and

      torture. Why falsify crimes with people like my family'?



      UC Board of Regents ran the program through AA and through heavy hitters in Media to




                                                                                              137
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 139 of 265 Page ID #:139




      commit White National Genocide to fund programs for Gay rights, Transsexuals and

      Afridcan Americans through a complex money laundering scheme that Includes the Bin

      Laden dynasty.



      Mike Coulter admits in a letter, that DHCS audited them and he got away with it.



      Mike Coulter and Neva got me to a water slide party where Neva told me I was a hoarder

      and was really mean to me in front of many AA members .



      But, for years I had been Mike Coulter's friend, not knowing he was not my friend. He

      was setting me up. Thus according to his album, even though we sent one another

      thousands of emails, he claims he hates me. But The Habeas corpus documents show he

      murdered someone and took away their rights.



      GIVEN Eric GArcetti and his office, kept changing jurisdiction to Vernon, to Malibou, to

      New York with intent to hide criminal conduct and genocide and with intent to murder

      White Innconent Americans it is not only dishonest for the Los Angeles Police

      Departmetn to claim they don't have juriditcion but shows fraud on Californias to keepus

      safe from predators in Government who not only target but pay people like Neva Kaya to

      kill Lisa fir a fund so that they can hide more slavery in Puerto Rico. Thus it is the City

      of Loa Angeles, and Eric Garcetti Himself responsible for all acts, omissions and targeted

      for murder of Lisa and 14 others who lost all rights in America after the conduct at Lasky

      Clinic by Andrew Frankel USC and others. Mike Coulter thanks his friends James




                                                                                              138
                                                       '                                                                   ~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 140 of 265 Page ID #:140




      Goodwin for truly making it happen and James works for the Gettys. I have literally

      thousands of documents of Gordon Getty and his crew defrauding the aAmerican people

      with the City. Taking loans against body parts, uncashed checks through Intel and

      Computershare.
                                                     ,~,".,~~,~~n~ _                ~~u~ ,._«,.~,,, ,~
        n,,~ss:~y~:




                                                                                                                                    3            ~




                       heard a while ago that mike coulter was going to have a water slide but !haven't heard anything since 1 also 8on't have
                      facetraak so that makes it hard to stay in touch w people




                      ~l:Cd'4;r: `:YbTtt i937:~   (7~r7$~%~=~~ 313($s ~()~. ~i ~;i rj.(2 jv~
                      I'm sitting outside oP mike cbutters waifing for Che party to start




      Though I knew Mike from 2011 to currently, I thought we were friends. But sending me

      photos of his penis, and I never sleep with you, and you murder me. That shows plot.



      Mike and I were friend for years, then he decided to murder me and steal my rights for




                                                                                                                                                     139
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 141 of 265 Page ID #:141




      Neva, a known enemy who was always telling everyone she hated me? This makes very

      little sense. Neva was paid by Mary grace Shaunnessey and The House that Art Built as

      well as Fernando Cervantes, who shares the documents with the Federal Reserve.



      But read on. Mark Burnett, and the Hiltons are coming up next.



      I worked fir Allison Janney and Mark Burnett and Roma Downey. All three have very

      suspicious documents related to my project of murder on the Internet. Skip collector

      Works for ABC Disney but the Release was Warner Brothers. Either way Mark Burnett

      and Allison Janney used me illegally in employment and both met me and both told me I

      was beautiful, acting as screeners with intent on my ultimate mutilation and for bone theft

      and egg theft. As I was working with by Linda Medvene for Mark Burnett and Allison

      Janney to work as an assistant to them for a Styling Job, so this is not only bad faith but

      predatory behavior to steal my life and my body parts.


                      www.imdb.com ~ title
                      "Mnm" Kitty Litter and a Class A Felony(N Episode 2015 ...
                      Wiih Anna Faris. Allison Janney. Sadie Caivano, Nate Corddry. Christy perf~srtns dtaniac7e
                      control when ... Release Uate: ~9 January 20i5(115A)See more » ...
                                 R~Itirq:7.~r1G-2fi1 ~;txEP.s


                      wwx+.salon.com ~ 21t?5101,•2~J.
                      ~I\I~..t.~~ ...mil, . ~. ~. L.._~I1t~.. _.~ ..~...~ Je ~i. ~~.l ~~~....tYt. /'~:~~.~i ~~




      At all times relevant, Damone Roberts ran a scam that targeted murder and genocide of

      White Christians Individuals through a complex networkd that included LA County and

      New York State Department murdering their own citizens for their body parts, Medical

      Examiner Fraud and Affirmative Action to help any other communities than Whites..




                                                                                                                   140
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 142 of 265 Page ID #:142




      LIsa knw Jenny Dubasso who runs the Affirmative Action Stamp Committee for LA

      County and she targeted Lisa through her daughter who Lisa Sponsored.



      Lisa has been kept in indefinite detention by Mike Coulter since 1/29/2015.

      Indefinite detention is the inc•arccra~i~m of an an~ested person by a national E;a~~ernment or IaFv

      enti~r~ement a~cnc~ without a trial; the practice violates many national and internaiic~n<~I laws,including

      humai~_ri<~I~ts laws ~~ In recent years, governments have indefinitely incarcerated individuals suspected of

      te~re~rism, often in blacl._sitcs, sometimes declaring them enemy ~omhatani~.



      Given Lisa and her friends were not posing any threat and were targeted for their body

      parts to pay for Neva Kaya's Non Profit (who posed as a friend to sell me as a slave with

      Paul Beahan and Mike Coulter and Nathalie Bas_Tzion and Mark Burnett of MGM)that

      helps launder money and sterlize White Christian Nationals after brutalizing her for years

      in the program,this murder for hire, is State action and indicative of a hate crime and

      genocide.



      Sandra Spagnoli was informed that we had been raped. Three of us reported it to the

      Beverly Hills Police depeartment who kept claiming they did not have jurisdiction.

      Further we also reported our bone currency and tissue theft at LAPD and they also

      refused to investigate.



      The Rockefellers used AA to harvest body parts by bullying their own members until

      they left the program and murdered them on paper. I can think of four women and men

      w ho were murdered by this group. And there are l4 other Victims of Andrew Frankel

      luring us, posing as a plastic surgeon to help us, not turn us over for hate crimes and

      banking collection.




                                                                                                                141
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 143 of 265 Page ID #:143



      USC paid out all of those mentioned on this list through their ethics committee which

      unlawfully paid for murder, rape and sterlization of many White Chrisitans.



      This is untiair violation of employment practice. I was hired by Chandra Dyani to do a

      job,then introduced to Linda Medvene with intent to murder me for my body parts,then

      Linda introduced me to Mark Burnett claiming I was helping them style roma Downey

      for the Emmys,hwoever, why is USC patying all these people for my date of"murder:'

      This was a hit plain and simple. As such Mark Burnett and the Rockefellers were my

      employer and the retaliation was from LACCD and UCLA as well as other defendants

      w hich include the New York State Department who has been committing genocide on

      White Christians.

       AA op rite       pyramid sch~r~e as did UCLA and LaccD by preventing a whole group
      access t~ fin~n~ia! gain or t ~~r s~cr~t sncietylH U.S. Code § 1341. frauds
      ~.   ~        ~




      Starry Hope Studios is Jerrod Cornish who is holding their specimen bags at the
      locations on La Brea running the Fight Club and torture games.

      Or those other women who were mutilated by Andrew Frankel-14 in number.



      OF those that use the facility to mutilate women for their own gain,incalculable.



      Further, Rockefller Fund, Inc. Rockefeller Research Institutute, and Rockefeller

      Foundation and Exxon make well over 100,000,000 per year,thus had to notify patients

      of being a manufacturing facility and notably did not, instead hired people to bully Lisa

      through the program,target her by her enemy Neva Kaya, people like the Hiltons and her

      two trusted friends Mike Coulter and Babby Hazard..




                                                                                               142
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 144 of 265 Page ID #:144




      As such AA (The Rockefellers), Playboy, Exxon, Disney, UCLA LACCD bully and

      target them prey with intent on cashing out life insurance policies by murder and

      withholding their constitutional rights)("Plaintiffs") hereby bring this action for damages

      and other relief against defendants BP West Coast Products LLC("BP West"), Chevron

      U.S.A. Inc.("Chevron"), Tesoro Refining &Marketing Company LLC("Tesoro"),

      Equilon Enterprises LLC (d/b/a Shell Oil Products US)("Shell"), Exxon Mobil

      Corporation ("ExxonMobil"), Valero Marketing and Supply Company ("Valero");

      ConocoPhillips ("Phillips"), Alon USA Energy, Inc.("Alon"); Los Angeles Community

      College Board of Trustees("LACCD"); UC Regents Board of Trustees("UCLA")Phillip

      Morris International("PMI") Honeywell International("Honey"); Universal Music

      Group ("Universal"); Paramount "Paramount"; Warner Brothers("WB"); Southern

      California'Edison("SCE Song"), Playboy ("Playboy);(collectively, "Defendants"), for

      violations ofCalifornia's Cartwright Act(California Business &Professions Code

       16700, etseq.) and California Unfair Competition Law("UCL")(Cal. Bus. &Prof. Code

      §17200, et seq.) Wrongful Termination of Employment as to Exxon and LACCD.

      Plaintiffs make all allegations upon information and belief except as to those paragraphs

      that are based on their own personal knowledge.

      18 USC 1001 (Title 18, United States Code,Section 1001) makes it a crime to: 1)

      knowingly and willfully; 2) make any materially false,fictitious or fraudulent

      statement or representation; 3)in any matter within the jurisdiction of the

      executive,legislative or judicial branch of the United States.

      The al(ege~ lie does not have to be made directly to an employee of the national

      government as long as it is "within the jurisdiction" of the ever expanding federal
      bureaucracy. The falsehood must be "material" which has been defined mean any



                                                                                             143
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 145 of 265 Page ID #:145




      statement which has the "natural tendency to influence or ~is~ capable of influencing, the

      decision of the decision making body to which it is addressed:' United States v. Gaudin ,

      515 U.S.506,510(1995


      As used in this chapter, unfair competition shall mean and include any unlawful, unfair or

      fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising

      and any act prohibited by Chapter 1 (commencing with Section 17500)of Part 3 of

      Division 7 ofthe Busirness and Professions Code.

      §1583. Enticement into sla~rery

     (a) Defendants did entice lisa through bullying and shunning by the large group and
      Andrew Freankel knew she would be used as a brualtizing hate crime to maim her face
      and steal leer eggs and ovary

     (1) Defendant did kidnaps or carries away any other person, with the intent that such
     other person be sold into involuntary servitude, or held as a slave;

     (2) Defendants did entices, persuades, or induces any other person to go on board any
      vessel or to any other place with the intent that he or she may be made or held as a slave,
      or sent out of the country to be so made or held; or

     (3) Defendants obstructs, or attempts to obstruct, or in any way interferes with or
      prevents the enforcement of this section,

      shall be fined under this title, imprisoned not more than 30 years, or both.

     (b) Defendants tampered with my case in State court and then tried to murder me violates
      this section shall be find under this title, imprisoned for any term of years or for life, or
      both if—
     (l) I am considered Dead on Paper the violation results in the death of the victim; or

     (2) And I was sterilized and gangraped by a group violation includes kidnaping,an
      attempt to kidnap, aggravated sexual abuse,an attempt to commit aggravated sexual
      abuse,or an attempt to kill.

      Defendants refused to let me get medical care when I couldn't breathe and hired my
      enemies to rape and torture me for money.




      INTRODUCTION




                                                                                               144
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 146 of 265 Page ID #:146




            1. Lisa's parent were in a cult that murdered people,faked deaths and then stole

               others identity for USC, Rockefellers and the FISA courts. Not only did they

                work with the county committing these crimes, they also prevented Lisa from

               knowing about them in hopes she would not be able to ever make money.

            2. She struggled due to being trafficked for a commercial sex act when she was

               only 5 yeaxs old within the cult. And still overcame a lot to go to college,

               college her parents refused to pay for even thought they paid for her sister's

               many Private Schools and college.

            3. UCLA not only targted her from within the school, but then placed a social

               worker Maya Lazar in her building to spy on her and target her from within

               her own building ,and injure her. Jake Anthony in the building wrote about

               harming someone named "Lisa" claiming he hated her. Maya Lazar's letters

               reveal she is going clear and shouldn't feel guilty for her conspiracy. They

               have spied on me for years in my own building for Scientology, and the City

               of Los Angeles, Cedars and Semel.

            4. Lisa's mother tortured her and placed her in AA with sole intent on brain

               washing. AA has two sides. Those who harvest people and commit financial

              .crimes for celbrities and the Rockefellers who are the true owners of AA Like

               Mike Coulter and those that think self help means staying sober not self help

               to the face, eggs and brain of innocent Americans claiming they are a bank or

               ATM. And those who think AA is just about sobriety. Lisa was in AA a very

               long time and bullied from within the program by sponsors, and those that she

               sponored.




                                                                                              145
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 147 of 265 Page ID #:147




            1. Lisa was severely bullied for her selfies and shunned by Neva Kaya, Kate

               Lubahn, Marlo Page, Anthony Moore, Nysha Alvarez and a gang of others

               who wanted to murder her to pay for Neva's dog rescue and other projects that

               would enhance the community. And with Neva's encouragement all of her

               friends, including sponsor Nina Bergman shunned her, stalked her, targeted

               her for torture and disfigurement by calling her names and writing her text

               messages telling her she was ugly and her nose was hideous and they hated

               her. Because they were constantly being abusive about her looks and her nose

               especially, Lisa sought help from a plastic surgeon. This bullying was then

               considered public particpationg in maiming as a hate crime against Lisa and

               Phillip Morris took out the policy to commit the crimes against her.



            2. So,she sought help from a surgeon who claimed he would help her fix what

               others were making fun of which was a dent on the top of her nose by adding

               a small piece of cartilage, which Marlo Page said she hated Lisa's selfies and

              "encouraged her to kill herself—naming Neva in the communication. Claiming

               Neva was a model and a good person and Marlo hated Lisa's selfies and her

               face.



            3. Lisa's bullying included AA memebers Andrew Vega, Neva Kaya, Chandra

               Dyani, Kenneth Shiffrin, Nina Bergman, Kate Lubahn(Demi Lovatos sober

               coash), Linda Medvene, taunting her and making fun of her relentlessly.




                                                                                             146
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 148 of 265 Page ID #:148




            4. Lisa has proof that Andrew Vega told her to commit suicide because she was

               so hated in AA. And that he submitted a naked photo of Lisa had given him in

               the course of a romantic interlude to a website without permission and sent it

               to her whereas she was called by "swingers" who were interested in the photo

               which was released on the Internet, and that he did such actions to break her

               psychologically.



            5. Lisa's former boss Carol Ann Emquies also targeted Lisa for her "pound of

               flesh" through a scheme that includes placing her victims on a Do not Buy

               List and tampering with jobs according to fact.



            6. Lisa went to school at UCLA and LACCD and did not know she had been

               targeted for murder by the schools through Squaw Valley as Detailed in a

               Gordon Getty letter as to how the scheme works, which is unfair, and that all

               ofthose in her MFA program were working for Paramount or Apple to

               "control the narrative" and that UC Regents Mona Simpson wrote Lawns that

               detailed stealing facial bones and eggs from innoncent victims.



            7. When she took out loans for school it was only because her parents withheld

               money for University even though they gave money to her sister to complete

               college.



            8. When Lisa took loans she did not know a plot was afoot through the school to




                                                                                           147
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 149 of 265 Page ID #:149




               target someone for their capital program to steal their facial bones, and eggs

               which are worth over a billion dollars according to spoiled evidence by

               UCLA,Damone Roberts Greg Lauren and Cedars Sinai.



            9. Lisa was very popular on Facebook but hated in AA by a group of women,

               without ever knowing why. Paris Review was however conducting a study

               called the study of the violence of the female gaze and targeted Lisa for the

               study without her knowledge.



            10. Lisa had several ex boyfriends with a vendetta as well.



            1 1. At all times relevant Lisa did not know AA was an organ harvesting Unit

              .operating as a criminal enterprise for the Rockefellers, Associated Press and

               West LA City Mayor who claims he makes many miracles happen and any

               time Lisa got work through fellows in the program, they would refuse to pay

               her.



            12. After graduate school Lisa had a hard time finding work and saw an old

               boyfriend Kenneth Raines, aka Kenneth Schiffrin who asked Lisa while

               laughing if she ever sold her book.



            13. Kenneth insinuated that UCI(where she obtained her MFA)had placed Lisa

               on a Do Not Buy List to cause depression as she was targeted for something.




                                                                                           148
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 150 of 265 Page ID #:150




               He kept laughing and asked her to call him when she "sold her book."



            14. Lisa had overcome a lot in her household. As her parents worked for the

               Rockefellers and they withheld all the family secrets from Lisa and always hid

               what they were doing for money, which was faking their deaths to steal the

               Identification of Innocent Americans for Exxon and the Rockefellers through

               USC, UCLA and LAGCD and for City officials.



            15. To that end, Lisa was trafficked as a small child for a commercial sex act and

               left with a family that severely abused her in Ohio while Sue and John (her

               parents were setting up the scheme with the National Health Service).



            16. Lisa stopped going to AA as she was so bullied and was in class at UCLA

               Extention with Donald Hewitt.



            17. Donald worked for USC and UCLA as a teacher and procurement agent.



            18. When Lisa got to Andrew Frankel's office, she felt something was wrong and

               tried to leave.



            19,Donald Hewitt hit her and Celia Flores and Steven Mandel would not let her

               leave and drugged her.




                                                                                           149
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 151 of 265 Page ID #:151




            20. Neva Kaya, Mike Coulter, Nathalie Bas_Tzion were watining in the dark to

               maim Lisa permanently by cutting off her cheekbones, cutting off her upper

               jaw and stealing her brain tissue and eggs to sell. them. As is detailed in the

               LACCD's Nacirema documents, and anthropological studies that claim

               mutilation of others is a right of the researcher.



            21. When Lisa woke up she had been violently raped and her spine crushed, her

               face severely shortened, her lacrimal glands cut out and covered with

               permanent petroleum products (fillers). The persons also gave Lsa a

               Lobotomy by cutting out brain tissue so she could not fight back.



            22. During this time Exxon falsified documents in the press claiming there was

               afire at their refinery. Yet Lisa met Martha Sayres and knows that that is not

               what happened. Exxon used the plastic surgery clinic to violently injure

               women through the scheme and has thousands of patents to prove it.



            23. Lisa did not know Andrew Frankel's office was a refinery and told Dr.

               Frankel she was a Christian and did not believe in photos or any tissue

               removal.



            24. At no point did anyone ask to look in her canyons for money or ask why she

               was carrying so much money.




                                                                                             150
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 152 of 265 Page ID #:152




            25. Steven Mandel owns a hedge fund and a ketamine clinic (facts detailed in

                  Mike Coulter's song about murdering Lisa).



            26. Instead those at the clinic cut out LIsa's currency AS a hate crime enacted by

                  Neva Kaya,•Mike Coulter and others listed..



            27. Kaiser was at the facility and is LIsa's Insurance.

              0

            28. After her injuries she went for help and they refused to assist, telling her

                  though they saw a wire in her head, that it was an experiment so they could

                  not remove it or help her by rebuilding her stolen upperjaw even though she

                  was suffering.



            29. Later Lisa found a surgeon to help her overseas.



            30. None of the other women or men could get any healthcare here in America.

                  So, six went overseas to Lucian Ion.
              v


            31. Lucian Ion rebuild Lisa's nose with her rib.



            32. But, apparently the owners of Lisa contacted Lucian Ion and offered him

                  money or something else of value to lure her back witn intent on extorting

                  money or another thing of value from Lisa and did use communications in




                                                                                               151
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 153 of 265 Page ID #:153




                 relationg to destruction of a protected computer. When she went back, it was

                 on the agreement that in London he would remove the torture device placed

                 by Elon Musk, bbut instead, the US MILITARY jumped her and stole her

                 other ovary brain tissue (with USC and Keck)and many others on this list cut

                 off her nose and mocked her "murder" in the press.



      So after being rebuilt, they mutilated her again in violence, claiming right to violence and

      murder in the documents. Gregor Bran and Lucian Ion claimed Lisa was delusional to

      steal her brain tissue and her facial bones. Then raped her and took her second ovary.



      In other words, an enormous mass of people targeted, gangstalked Lisa with intent on

      mutilation and gangrape, and killed her on paper so she has no rights.



      This records proves Mike Coulter did not grant Lisa Habeas Corpus




                                                                                               152
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 154 of 265 Page ID #:154
                                                                              h




          CRtMINALR£CQRO-CA LOSANGELES SUPERI0~2Ct~URTtCALiFORNiA)
         Source:                            CA i.os Mgetes Su;rr;rinr Capri

          SOu4'Lf 5t8LC'                    t~A~ if41'Y1ia

          First Name:                       Mict~aei

          LdSf IVARTIC:                     COU~~~f

          Sex Offender:                     No

          Reteiving5tolenPropertq:          CrimeLocatlav
                                            tiaiifc~rria

                                            Ct~a~Be Category:
                                            ~riminall7raf~ic

                                            Offerxe Code:
                                            aa6

                                            4Mense[~~scription:
                                            hi:crivi3'+g Sf41e^: Property

                                            Casa Type:
                                            Critni~tat $k1aiY

                                            Lase tdumber.
                                            MiXW62b01

                                            ~WI'l'NMTE'

                                            M Court


                                           .0.G41£301
                                                                                  i   i


                                            C;wri


          CRIMINAL REC{'~RL7 - CA ICJS ANGELES SUPERIOR CLIURT(CALi~`ORNtA;
          Scsurce:                          CA lus Angeles S~aperiur Cavrt

          Source States                     Calitnrnia

          ~~~52 N2Mf:                       3HIC~1.'it:i

           Last Nam4~                       Caulker

          Sex OfferWer,                     Nc

          PherrcyclidinefEte ~ISa}e:        Crime. Lxatiurr
                                            California

                                            LAarge CaXegory.
                                            Criminai;'7raffir

                                            OH@I158 COMP,'.

                                            i~f 118?8.5

                                            Offe~e Descr}ptian:
                                            Phrracyclidir~cs;Etc FiSale

                                            Case Ty~ae:
                                            Crirninai Fein

                                            CaseNnmber:
                                            4537~7t11

                                            Gwrt Name:
                                            Cw+rt




                                                                                      153
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 155 of 265 Page ID #:155



                                                                                      `  ~i i ~   M~6~~Ulq~ I iI ~ ~
                                                                                                      I   !            1I!it I11~r
                                                                                                                         yq ~I~      Q~ Y~
                                                   CNs       pion Date:              ~  f~P ~~~LL L~i~~0~~~~ II~6~d~11a64G~V~~~
                                                                                                                                        v

                                                   Nov. tt3.2t`A9


              CRIMiNAt RECORD - CA LO5 ANGELES 5UPERICfR CCiURT(CALiFORMA}
              Sartrce:                             CA ttn Ar~ge4es Su{rErior Cauri

              SrwrcPState:                         Calrf<unia

              Flrst Name:                          Mir.'hat

              last Ngmr.                           Ccuiter

              Sex Offender.                        N,7

              Trdr~spori~JSaleCpnt,S.rhst~ce:      Cr3mel.t3cativn:
                                                   CJI I~f~ifl+i.t

                                                   Charge Category:
                                                   G'{minair7raffit

       ~                                           Offensefak:
                                                   t i 17312

                                                   Of1e~r~se flescriistion:
                                                   7rerx~+rt.%Sage Cant.Substarre

                                                 (:ase Type:
                                                   Crin5lna3 .. ... ...

                                                   Case Number:
                                                   ?3lb6'301

                                                   Cain Name:
                                                   Court.

                                                Caiiti Name:
                                                Cafre


           CRI1411NAi.RECORt7-G11LC?5~SNGELESSUPERIC3RCOURT{CALIFORNIA)
           9a~rce: ~                            CAl.c:sArigeies5uperiorCrn.,rt

           Ssxtree State:                       CaliFomi~

           First Name:                          Michaei

           tasY Name:                           C;au;ccr

           Sim OKender.                         i~ic+

           Grand TheklProRer~Y:                 Crime Loeatlon:
                                                {:.ai;Enrri3

                                                Charge Category:
                                                CtitY;i~t2~'iT, r7ffi.:

                                                O~SCt75@LGdB:

                                                X7.1




                                                Offeine beuri~tian:
                                                Grand'~heftipr operty

                                                Case 7YP~,
                                                Crimirj111 ~@lol'CY

                                                ~)5f:. ~UiS1~12I':

                                                44fi47f3C39

                                                Crwrt Narr~:
                                                Cauet




                                                                                                                                     154
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 156 of 265 Page ID #:156




                 hdA'=ss:                             .. .        yr. 3,saner.~o<>n~e~es.c.A ~x~,,~        ~ind                                 f`~l'


                P05SIBLE H13PdTlN~ PE'Rh^IETS



                 iV~ine:                              Eric M Gartetti

                 Ge~uler:                             Male

                 Address:                             2~7UNSyrring Sf 5Pr 1:5,Li~~Angc~les.CA 9DD:~-^SP7

                Ft:rrnit Numtt¢r:                     tMNn!'t3

                 isu~e C>a4e:                         Atvg. 7ti. 20111                                                                                  D


                CURREiVT PFtCJPERT{ES               .._....                                                   ~~~w           ~~        u ap¢n
                                                                                                              •'~V4~':V~ .        ~~

           (=E8.2.2011- C;(21MiNAL HE~C7Ri7 - gRANGE CdUNTY CRIMltd~it~ INDEX 1CALIFORNIA}

            St'utrce:                               ^.,ra~±g+.; Crxiraty Crirninai tnzte~:

            SDitrce SLeEe'                          E:AI3~t~t13i3

            ~'itsiName'                             Mi[.t;;ar~S

            Lsst tVame:                             Cotili~:r

            Sex Ofleender:                          Na

            ieb.2.2fii7-Chargesfiied•WritofHabeas   ChergesFileri€?ate:
            CGtp~S;                                 ~"eMb.'L.2t3S7

                                                    Crime Lacxitare
                                                    Cali}ornla

                                                    Charge Category:
                                                    Criminal




                                                    CHMaxe Deuription:
                                                    Writ of HabenS CcrntAs

                                                    C:ue Numbc~:
                                                    M•ib4?~1

                                                    Cwari Name:
                                                    iaUrt

                                                    Dlepositiar~ Oa#e:
                                                    FeH.2.2{)x'r

            ~~na~e~A~ni ncre~nn r•ni~r n~~r~rn rr r~tnrn~nn.~n~~n~~rn~~rnr~e~~n~




      Given Eric GArcetti holds the hunting permit, as can be seen he has authority to actually

      kill to influence policy or commit genocide




               33. She had sent Lucian Ion hundreds of letters relted to her suffering. And he



                                                                                                                                                   155
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 157 of 265 Page ID #:157




               knew she had a device that she wanted removed.



            34. Lucian Ion lured her back claiming he could remove the device with intent on

               cutting out her jawbone, brain and stealing her eggs, then Phillip Morris

               exposed her to toxins with intent on murdering her. These toxins include

               smoke and cancer causing substances as well as HIV and Corona virus

               according to documents.



            35. Then when she was in London, she was sent to Cavendish to scan for the

               device, but they claimed they could not see it. At Cavendish she was the Saudi

               Arabian Misniter of Defense.



            36. At the time Lisa did not know the World Bank Owned her, nor did she know

               why the Minster of Defense had stalked her there.



            37. But, it was clear that Lucian Ion had alerted him so he could rape and torture

               Lisa with Neva Kaya, Elon Musk, USC agents and others.



            38r Lisa wrote down do not touch my nose and I am a Chrisitan and do not

                believe in tissue removal. But Pew Research reveals a hate crime took place

               against a Republican and Philip Morris took out the legal document to commit

               the rape and torture.




                                                                                           156
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 158 of 265 Page ID #:158




            39. Lucian ion with others cut off her entire nose and raped her and lobotomized

                her on 11/27/2018.



            40. LIsa then found out about Nathalie Bas_Tzion who did an experimental

               "film" as harvesting.is called film, calling it horror of how she would show

                someone what "love" really meant. The images are graphic and disturbing.



            41 ~ Lisa studied cryptography to figure out the codes that Beatles all you need is

                love,through communications as Love can mean hate and violence and

                murder if you want it to.



            42. The evidence of Nathalie's and Neva's hate crime is terrifying. But, Mike

                Coulter was a longtime friend and he is the one who ordered Lisa murdered

                and took away all her rights. Evidence will prove Lisa knew Mike and they

               spoke for years before he decided to commit this act against her. Nicole Kelly

                posed as a writng partner when she and Vihn Ha wanted Lisa as a person to

               torture and procure for their financial gain on encouragement of Michelle

                Lattiolais and UC Irvine's UC Board of Regents did engage in tactics of

                bullying, ostracization then mocked Lisa after she was injured.



            43. All actions were at request of USC,Exxon, UC Regents and Google according

               to fact, Eric Garcetti conspired against many white Christian women based on

               age and features he took upon himself to destroy.




                                                                                            157
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 159 of 265 Page ID #:159




            44. Lisa has not lived freely for years as she has no rights to freedom in America,

               in part due tv her parents seling her as a slave with others at Malibu Lake

                Mountain Club and the County of Los Angeles LAUSD and The City of Los

                Angeles no rights to healthcare and no rights to finances as Coulter

              .bankrupted her to pay for Neva's dog rescue, then admitted the crime in

               songs.



            45. LIsa has evidence of others involved too, but the women who were raped, no

               LAPD or Beverly Hills police would investigate because they are the ones

                who took the permit to seize the property and stood. by while we were raped

                watching.



            46. Kobe Bryant's helicopter crashe was filled with others at the facilty that

               entered LIsa and stole her eggs for Exxon. Ara Kaboyan supposedly died that

               day but he was fined for going inot airspace illegally.



            47. Mike Coulter has many felonies of aggravated burglary that include drug and

               property theft, which is attached to Lisa's date of injury and wrote a song

                mocking her and sent her letters telling her he got away with murder with

               Nick Cave coming up with the scheme. Mike repeatedly sent photos of

               pornography and his penis to harass Lisa;.




                                                                                             158
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 160 of 265 Page ID #:160




             48. This is a hate crime and a consirapcy against rights.



             49. Due to Lisa workind for LACCD,she lost her job due to being bullied in class

                for her speech impediment that she has due to the injuries.



             50. When Lisa filed a complaint that LACCD are targeting white Christians for

                hate crimes, she never heard back from her Union.



             51. They simply took her off the schedule permanently.



             52. Murder and.maiming is not legal. Neva Kaya targeted Lisa with others to steal

                her identity and my legal rights to pursuit of happiness under the law. I have a

                letter from Neva that admits she is mean and also uses codes I found that have

                to do with My little pony and injuring sexy women for a Jewish Foundation

                that makes fun of Christians. Neva also sent Lisa pornography to harass her

      f~i1

             53. This action concerns Defendants' illegal conspiracy to murder and maim Lisa

                Douglass through a protracted bullying scheme by UC Regents, LACCD,and

                 AA which is owned by Rockefeller Brothers and was set up as a self help, to

                 harvest and steal organs for the large banks.



             54. Not only did Andrew Frankel and Lucian Ion pose as plastic surgeons in

                advertising and speech with intent to mutilate and use the women for hate




                                                                                            159
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 161 of 265 Page ID #:161




                 crimes supported by a curriculum of genocide againt White national Women

                 to steal bones eggs and brain from the innocent Americans but after Lisa

                 whistleblew, such defendants tried to kill her on 11/27/2018 and MR Ion

                 turnedher over to UCLA to rape torture and cut out her brain, with USC's

                 Keck and others who "own her".



             55. Frankel and Ion unfairly and fraudulently deceived women to commit

                 burglary for the Federal Reserve Exxon, and Phillip Morris but damaged the

                 women's reputation and restrained them permanently by murdering them on

                 paper, in false deaths, to cash out policies of their life.



             56. Each engaged in fraud in the news to alter the market to inflate certain

                 policies to "murder" victims claiming crises in drugs or crises in fashion.


             EXXON UNLAWFUL TRAFFICKING IN BODY PARTS &FORCED
             SERVITUDE

      58.    Then, on February 18, 2015, ExxonMobil shut down its Torrance

      refinery after a supposed explosion. This Torrance refinery supplies approximately 10%

      of California's gasoline. Through the word refined, Exxon claims plastic surgery clinics

      are their rEfineries and unlawfuly seize assets from innocent sleeping white Christians

      and then launder the money through an elaborate system and thereby gain perment

      workers without paying the women.



      59.    The shutdown at ExxonMobil's only California refinery in February




                                                                                               160
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 162 of 265 Page ID #:162




      2015 reduced gas supply in Southern California and depleted the state's already short

      reserves. Further, according to industry insiders, refinery maintenance schedules were

      inexplicably moved forward despite an apparent lack of supply.



      60. The Torrance fire is particularly suspicious. After investigating the

      Torrance refinery in the wake of its closure, the Division of Occupational Safety

      andHealth(DOSH)(hereafter,"Cal/OSHA")fined ExxonMobil $566,600 for nineteen

      workplace health and safety violations, six of which were determined to be willful.



      61.     On August 13, 2015, Cal/OSHA issued a press release stating that, "Six of

      theseserioi~s violations were also classified as willful because Cal/OSHA found

      thatExxon did not take action to eliminate known hazardous conditions at the refineryand

      intentionally failed to comply with state safety standards."



      62. An August 13, 2015 article in the DailyBreeze described the egregious

      and willful lapses at the Torrance refinery and the results ofthe Cal/OSHA

      investigation as follows:



      63.     Officials with the state Department ofIndustrial Relations said the

      "investigation revealed severe lapses in Exxon's safety protocols."

      "It's pretty rare for a compliance officer to issue one willful citation,

      let alone six willful citations," said Clyde Trombettas, who heads up

      the department's process safety management unit, which is responsible




                                                                                               161
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 163 of 265 Page ID #:163




      for inspecting chemical plants and refineries in California.



      64.     "An employer has to be pretty egregious for us to do something like

      that," he added. "It's trying to send a message that we need to take

      these things seriously."



      65.     Indeed, the unusual number of serious citations appears to have

      prompted the county District's Attorney's Office to request copies of the citations for

      possible criminal prosecution, Trombettas said.

      A spokeswoman for the district attorney noted that the agency does

      not usually confirm the initiation of criminal investigations; she then

      declined comment.



      66.     But the CAL/OSHA announcement revealed stunning and deliberate

      lapses in fixing potentially dangerous conditions. CAL/OSHA said

      Thursday the blast was'due to a release of hydrocarbons from the

      refinery's fluid catalytic cracker unit into its electrostatic precipitator.

      The hydrocarbons ignited and caused the explosion that injured four

      workers a~:d hurled debris and contamination over a wide area of

      Torrance.



      67.     However,even though Lisa IS aware that the refinery fire was her and her and

      sued in court case BC648115 for right to life, right to medical care, right to her stolen




                                                                                                  162
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 164 of 265 Page ID #:164




      bones and eggs, her Judge would not let her advance her case, even when she found

      evidence of sexual assault in RAND research and sterlization.



      68.     And even though USC admitted to stealing her bones and eggs in state court,

      claiming she donated them, which is not true, they were at the facility in London again to

      cut off her nose, with intent to cause torture. USC agents for Exxon and PMI lobotomized

      Douglass and gangraped her on 11/27/2018.



      69.     Exxon targeted her for more violent rape and torture overseas and caused her to

      travel overseas to steal more bones and her second ovary. They lobotomized her AGAIN.



      70.     Not only have the parties stolen trademarks and profited on them claiming after

      cutting them out they were abandoned property, but they have withheld right to disability

      or healthcare or fairness in jobs or on social media.



      71.     Medtronic was fined 45,000,000 for illegal spinal surgery on Lisa' surgical date

      and the federal government knowingly withheld any profits or any money so Lisa could

      get better.



      72.     Lisa has been forced to drive for Lyft to pay for her rent.



      73.     She drives with a severe spinal injury and brain injuy because her state and its

      functions fail to allow victims of violence and fraud any help at the state level.




                                                                                                 163
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 165 of 265 Page ID #:165




      74.    Lisa was not given right to be placed back ont eh schedule at LAVC and this was

      not due to her teaching but due to Exxon Foundation running the MK Ultra, meaning

      violent injury thorugh the school.



      75.    Lisa was in a car acciden while in the Lyft Platform and it was with Aldy

      Damian's daughter, but because Lisa is under some kind of guardianship by RPM,

      Ronnie Holman refuses to let her get paid for her injuries.



      76.    State farm withheld care, Johson controls owns Lyft's York Policy and tampered

      with her rights to fair payouts from insurance.



      77.     Due to that accident it showed a severe spinal injury and implant and severe

      skeletal damage and brain removal.



      78.    When Lisa begged her parents for help, they refused.



      79.    Then Lisa found evidence that will show Gordon Getty intended with the schools

      to enslve women. And steal their reproductive value using gaming theory instead of truth

      in Advertizing.



      80.    Donals Hewitt was sleeping with his 7 year old daughter and Lisa reported it but

      the County did nothing about it as he made them money by keeping her at the facilty for




                                                                                             164
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 166 of 265 Page ID #:166




      rape and torture. Donald Hewitt also has a human meat farm.



      81.    The evidence in Greg Lauren's batch will prove the scheme of cutting and sewing

      goes throu.;h USC,and Kaiser permanente, as well as Cedars and UC Regents and

      Playboy.



      82.     due to the amounts of documents that prove Disney murders that are hidden on

      UCLA Health letterhead, Lisa has documentation of genocide of a race of people whereas

      LACCD calls the facial mutilation racial healing.



      83.     Bill Gates, Microsoft and NFL were at the facility on the day of Lisa's injuries.



      84.     Drilling and mining in people should be illegal, but it isn't. due to the scheme put

      out by LACCD to murder and maim White Christians.



      85.    In a document that proves hate crimes, Wondering Fair mentions that Chrisitans

      give their lives to others, which is not true. They stole our lives.



      Opportunity to Collude—Trade Associations



      87. Defendants BP West, Chevron, Tesoro, Shell, ExxonMobil, Valero,

      Phillips, and Alon, and various subsidiaries and defendant-affiliated entities, are all

      members of an interconnected group of trade associations and organizations




                                                                                                165
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 167 of 265 Page ID #:167




      engaged in extensive lobbying and other activities related to the gas market. These

      associations, which hold regular meetings, provide numerous opportunities for the

      defendants to conspire.



      88. Since the early 1900s, oil and gas companies such as Alon, Chevron,

      Phillips, ExxonMobil, Shell, Tesoro, and Valero have been members of industry

      trade associations such as the WSPA; American Petroleum Institute ("API");

      American Fuel &Petrochemical Manufacturers("AFPM"); Society of Independent

      Gasoline Marketers of America("SIGMA"); and Petroleum Marketers Association

      of America("PMAA"). These trade associations are dominated and controlled by

      the Defendants, as their representatives, predecessors, and affiliates, and actively

      participat~~ in the trade associations' management and oversight. Further, most of

      the revenue earned by the trade associations comes from membership fees and

      other payments from Defendants related to research, lobbying, trade shows, and

      conferences. While the stated purpose of these trade associations is to ensure that

      consumers continue to have reliable access to petroleum and petroleum products,

      Plaintiffs allege certain members of these trade organizations have conspired

      amongst themselves to use these trade organizations to engage in anticompetitive

      discussions involving pricing, supply, and production levels.

      89. The trade associations provided a mechanism and venue through

      which the conspiracy was facilitated, implemented, and monitored. Defendants

      met regularly prior to, and following the price spikes in May and October 2012, as

      well as in 2014 through 2016, attending sponsored meetings, conventions, and




                                                                                             166
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 168 of 265 Page ID #:168



      conferenc€s hosted by these associations.

      90. For example, Chevron, Phillips, ExxonMobil, Shell, Tesoro, and

      Valero are all members of WSPA. The dates that WSPA held meetings and

      conferences include, but are not limited to: January 13-14, 2010; October 6,2010



      February 1-3, 2011; October 4-6, 2011; October 2-3, 2012; October 1-2, 2013, and

      February 12-13, 2015.

      91. Chevron, Phillips(board member), ExxonMobil(board member), and

      Shell are all members of APL. The dates that API held meetings and conferences

      include, but are not limited to: Apri126-28, 2010; November 15=17, 2010; May 16-

      18, 2011; November 14-16, 2011; March 19-23, 2012; November 12-16, 2012;

      November 11-13, 2013; Apri122-26, 2013; January 9, 2015; February 12, 2015;

      March 12, 2015; April 9, 2015; May 19, 2015; June 16, 2015; July 21, 2015;

      August 18, 2015; September 15, 2015; October 20, 2015; January 19, 2016;

      February 16, 2016; March 15, 2016; April 19, 2016; May 17, 2016; June 21, 2016;

      July 19, 2016; and August 16, 2016.

      92. Alan, Chevron, Shell, Tesoro, Phillips, ExxonMobil, and Valero

     (board member)are all members of AFPM. The dates that AFPM held meetings

      and conferences include, but are not limited to: March 28-30, 2010; March 27-29,

      2011; Apri12-3, 2012; March 11-13, 2012; March 24-26, 2013; March 17-19,

      2013; March 23-25, 2014; March 22-24, 2015; and March 13-15, 2016.

      93. Alon, Chevron, Shell, Valero, ExxonMobil, and Tesoro are all

      members of SIGMA. The dates that SIGMA held meetings and conference include, but




                                                                                         167
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 169 of 265 Page ID #:169




      are not limited to: April 29-May 2, 2010; July 19-21, 2010; November

      12-14, 2010; November 3-6, 2011. In 2014, SIGMA held an Executive Leadership

      Conference on January 26-29, 2014, along with other conferences throughout the

      year. In 2015, SIGMA held their Executive Leadership Conference on February 8-

      11, 2015. SIGMA also advertised their Masters Programs and Field Trips as "One

      to two day intensive training programs for fuel marketing leaders and executives."

      Similarly, they described their Share Groups as "One and ahalf-day subject-focused

      training, information sharing, and networking programs for employees of fuel

      marketingbusinesses."

      94. ExxonMobil, Shell, Chevron, and Valero are all members ofPMAA.

      The dates that PMAA had meetings and conferences include, but are not limited to:

      October 4-5, 2010; September 30-October 1, 2011; February 22-24, 2011; February

      21-23, 2012; April 15-16, 2014; May 13-15, 2014; July 29-31, 2014; August 6-8,

      2014; September 23-24 ,2014; October 6, 7, 7-10, 15, 28-29, 2014; December 5-8,

      9-10, 2014; August 5-7, 20-23, 31, 2015; September 8-10, 11-12, 13-16, 15, 16, 20-

      22, 21-23, 21-23, 22-23, 28-30, 2015; and October 10-11, 11-14, 21, 27-28, 2015.

      95. Not surprisingly, through various organizations, such as WSPA and

      API, Defendants are also active in lobbying efforts related to the gas industry.

      WSPA and API members recognized their common interests in promoting the

      interests ofthe industry as a whole, and collaborated in lobbying regulatory

      agencies to further such interests. Because members have a convenient forum to

      consult each other regarding policy positions, they can ensure that they maintain a

      united stance.




                                                                                            .:~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 170 of 265 Page ID #:170




      96. For example, the Center for Responsive Politics reported that from

      2010 through 2013, Phillips spent $48,289,514 for lobbying efforts; Valero spent

      $2,903,000; Tesoro spent $4,547,287; and ExxonMobil spent $51,570,000.

      Likewise, API also spent $32,550,000 lobbying the oil and gas industry for the same

      period.

      .Opportunity to Collude—Information Sharing Services

      97. The Defendants have also had ample opportunity to share pricing

      information with each other. One manner in which Defendants do this is through

      OPIS, a market price information service whose client list includes most, if not all,

      of the Defendants, the top 200 oil companies, thousands of distributors, traders,

      government and commercial buyers and sellers of petroleum products worldwide.

      OPIS provides real-time and historical spot, wholesale/rack and retail fuel prices for

      the refined products, renewable fuels, and natural gas and gas liquids(LPG)

      industries. In addition, OPIS delivers exclusive news and insightful analysis on the

      upstream, midstream, and downstream oil markets. OPIS maintains the world's most

      comprehensive database of U.S. wholesale petroleum prices, publishing more than

      30,000 rack prices each day at over 1,500 terminals, in nearly 400 market locations.

      Through OPIS, Defendants are able to share and access real time information about

      spot fuel gasoline prices, wholesale rack fuel prices, and retail fuel prices.

      98. Another opportunity Defendants have to collude is through Platts,

      another market intelligence company available to all Defendants. Like OPIS,Platts

      has a wealth of information about gasoline prices in all steps of the supply chain.

      More concerning is the "Platts eWindow," which brings an immediacy to Platts price




                                                                                               169
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 171 of 265 Page ID #:171




      discovery process which cannot be experienced anywhere else. Its real-time trading

      grid layout provides an enhanced, at-a-glance view of all named bids, offers, and

      transaction data shared during the Platts Market on Close(MOC)price assessment

      process. According to Platts, this system allows Defendants to "monitor market

      activity -know who is participating and use the information to analyze [their]

      performance against specific participants or the rest of the market. The data is

      available in near real time, allowing you to see developments as they happen" and

      "gain new levels of market transparency -see all trade data and every unmatched

      bid and offer."

      99. Both Platts and OPIS provide Defendants with sophisticated platforms

      which enable the Defendants to both share gasoline pricing information, and give the

      Defendants the ability monitor the market to ensure that the market is not flooded

      with excess gasoline which might drive down prices.

      Defendants Have Provided Pretextual Explanations for Their Anticompetitive

      Conduct

      100. Throughout the Class Period (as defined herein), the Defendants have

      provided multiple, pretextual explanations related to their conduct. As detailed

      above, a fire at the Cherry Point refinery was blamed for the May 2012 price spike,

      even though the length of delay between the decline in product levels and the price

      increase was far outside of historical norms. Similarly, when there was a fire at the

      Richmond refinery, it was blamed for a spike in August 2012. But supply was not

      affected, as the Lost production was more than made up by increased production at

      other refineries, thus calling into question the purported cause. The public was also




                                                                                              170
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 172 of 265 Page ID #:172




      provided with pretextual explanations ofsupply shortages being the cause ofthe

      October 2012 spikes, but this explanation is also contradicted by the data, because

      inventories actually increased up to, and during the price spikes in 2012. In a

      competitive market, this should have brought the prices down.

      Defendants Have Acted Against Their Independent Self-Interest

      101. Indicative of Defendants' conspiratorial conduct are various actions

      taken against each individual defendant's economic self-interest. Defendants have

      acted against their independent economic interest in numerous ways, including by

      exporting gas out of California including during periods where California's gasoline

      prices were the highest in the nation. Jones Act vessels have come to California

      without gasoline or refused to unload their cargo in California, despite the fact that

      stocks were running low. Furthermore, Defendants have decreased production, i.e.,

      supply, by going forward with unnecessary maintenance procedures when other

      refineries were inoperable due to purportedly unplanned outages. Indeed, the CEO

      of the company that acquired ExxonMobil's Torrance refinery stated that he

      "personally believe[d]" that "Exxon probably had made a decision that they were not

      going to run a single refinery operation in the state of California." Furthermore, a

      number of refineries permitted dangerous conditions at refineries to fester, which

      predictably materialized into shutdowns resulting in costly supply decreases

      Lack of Transparency



      102. Analysts have been hamstrung from assessing additional supercompetitiveprice

      spikes in tie California gasoline market by the lack of publicdisclosure of data, including




                                                                                               171
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 173 of 265 Page ID #:173




      outages and maintenance schedules, among othermatters.

      103. The lick oftransparency also facilitates collusion, as Consumer

      Watchdog explained:



      Though the industry is far more consolidated than it was l 5 years ago,

      another complicating factor is the total lack ofindustry transparency.

      Refineries keep tight control over data concerning their industry and

      operations. The California Energy Commission, which is the state's

      primary energy policy and planning agency, does not release any

      public estimates of days of supply. Indeed, it is not even clear that the

      agency has the data necessary to make this calculation with 100

      percent accuracy

      This information would be critical to know in case of a statewide or

      national disaster. No real time collection of data exists. The EIA's

      inventory data is three months behind, and this federal agency does

      not keep track of current days of supply. No federal or state agency

      maintains centralized information on current or historical refinery

      status whether a refinery is closed, for how long, whether the refinery

      had an accident, how much of its capacity the refinery is utilizing, and

      how big its gas reserves are on hand. Thus the public remains in the

      dark on refinery operations, and traders can run up the price of gas

      more easily on mere speculation.




                                                                                  172
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 174 of 265 Page ID #:174




      104. At the same time, refineries keep tight control over data concerning

      their industry and operations. The California Energy Commission, which is thestate's

      primary energy policy and planning agency, does not release any public

      estimates of days of supply. No real-time collection of data exists. The EIA's

      inventory data is three months behind, and this federal agency does not keep track of

      current days of supply. No federal or state agency maintains centralized information

      on current or historical refinery status, whether a refinery is closed, for how long, if

      they had an accident, how much capacity is being utilized, and how big gas reserves

      are. Thus, the public remains in the dark on refinery operations. Defendants are

      able to take advantage of the dearth ofinformation on refinery operations, thus

      allowing prices to be run up on mere speculation and misinformation. By contrast,

      refiners are well aware of this information through exchange agreements, which are

      agreements that allow refiners to exchange petroleum products with other refiners at

      an agreed rate of exchange. Through such agreements, refiners acquire refinedproducts to

      supplement supply to their customers when they are short on supply.The exchange

      agreements signal to the other refiners the amount oftime a refinerywill be offline. This

      type of signaling is a recognized plus factor.

      l 05. Bob van der Valk, senior editor ofthe Bakken Oil Business Journal,

      reached a similar conclusion,"[w]e have an ill-equipped market, so it is prime to

      bemanipulated and it is being manipulated."


      Opportunity to Collude

      106.   Given our state itself profits on organ harvesting, they stood to profit on Neva's

      Puerto Rico Dog Rescue and Nicole Kelly and James Goodwin and Johnny Depps and



                                                                                                 173
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 175 of 265 Page ID #:175




      Sue and John Douglass plot to maim and rape, steal ovaries from and lobotomize and

      torture Lisa and she acted as an agent of the State when targeting Lisa for murder so they

      could use the Rescue to hide genocide and sterlization upon White Christian Nationals in

      Puerto Rico where Neva currently resides yet is being still paid by Disney and the

      California Physicians Service to undertake criminal conduct which limits competition and

      is unfair practice.



      IN Alcohglics Anonymous, Lisa had Sponsored Laura Clery, Laura is now married to

      Steven Hilton. When LIsa was sponsoring Laura, a whole group accused her of having

      material that could be unfavorable to Laura. Lisa did not know the material was

      unfavorable, she had taken a video of Laura, thinking she was joking, not knowing she

      was on drugs. At Laura's request, she sent the video to Laura's fiance Steve Hilton. Who

      accused with a woman Nico Fedderer Lisa of spreading a video where Laura was clearly

      on an illicit drug, that Lisa did not realize she had been on. Then Laura and Nico(who

      held a meeting with Lisa's enemies, Chandra Dyani, Andrew Vega, Anthony Moore and

      told Lisa the meeting was closed and she was not allowed to come. aT that time Lisa did

      not know about the bullying and ongoing targeted to "kill her" for body parts that the

      Hilton's, playboy and AA were involved with. Nor did she ever think her friend Laura

      was on the illicit drug. Laura then accused Lisa on having to know she was On Crack

      because of her weight. Lisa honestly just thought she was pretty and did not know she

      was on Crack or any drug during the sponsorship period. Afte this Steve Hilton. Laura

      Clery (who Lisa had sponsored for a few years) and Nico's group in Silverlake shunned

      Lisa and Steve actually laughed at lisa and made fun of her when he saw her in person




                                                                                               174
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 176 of 265 Page ID #:176




      that he was with Nico, lisa's rival.



      LIsa dated Robert Fulps, who told Lisa he was sober for five years. Lisa and Robert had a

      romantic relationship, and he began using drugs. Lisa tried to get him in Rehab and he

      went to one in Pasadena with Prashant. Then during that Rehab, Nico accused Lisa of

      sleeping with Robert while he was on drugs and sharing needles. Claiming that she

      preyed on Robert and caused his downfall.



      Later another friend of Nico's died suddenly. Lisa did not know of the Plot Against her

      but only trusted two people in the entire program. Mike Coulter, who told her he would

      always take care of her and look out for her and always told her he caxed about her and

      that those that hated her were just lowlifes. And Bobby Hazard.



      One story, after Robert Fulps was back in Rehab. Lisa got arrested one day while selling

      clothing at Wasteland. She made a turn on La Brea and Clinton, a traffic Trap. When she

      turned the, was a police man, he pulled her over and she complied with his requests but

      when she tried to ask if he could please not give her the ticket, the situation escalated.

      Though Lisa did not have any weapn, she was dragged out ofthe car by an LAPD person

      who tried to break her arm and dragged her against the asphalt. She aws taken to jail,

      because even though they used force on her claimed she assaulted the officer. Lisa was

      teaching at UC Irvine at the time and one of her sponsees made bail for her. Lisa returned

      the 2000 dollars(as assault has a 20,0000 fine attached) and called Bobby Hazard who

      came over and spent the night while Lisa cried. Later Bobby told her he didn't believe




                                                                                               175
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 177 of 265 Page ID #:177




      she hand't done anything wrong. Lisa explained what happened and everyone said she

      would have a lawsuit against the City but she was in Grad sch000l and could find no one

      to help her. She finally found Anthony Brooklier as the city had a charge against her.

      Even though the Police wear video, the video was never produced and the photos of her

      bruises at SIS were taken blown out to protect the City. Anthony Brooklier worked for

      free as Lisa had no money and kept telling her to not look sexy. List did not know that

      Jewish organizations and the City were actually killing "sexy" or appealing women.

      Anthony Brooklier made a deal where Lisa had to pay more money to the City as a fine

      for "trespassing" which never did occur.



      Lisa complained but the City did nothing. She lost 5,000 dollars and owed Anthony

      Brooklier 2500, but the targeting from AA also prevented Lisa from real work. Anthony

      Brooklier is involvd financially with the City Attoreney and Carol Ann Emquies who

      targeted Lisa prevented her from working and who placed her on a list to not get hired.

      Anthony $rooklier had video footage of LIsa being unfairly beaten by an LAPD member

      and would not give it to her.



      Her friend Kent Geib kept beggin her for a photo of her naked body. Literally would call

      night and day for years harassing her, until one day Lisa gave him a photo that did not

      show her face. Kent Geib was her best friend in AA and they did not have a romantic

      relationship. He had a girlfriend that worked for Playboy, Carrie Westcott. Carrie called

      her asking about a pair of shoes he told her he was giving her related to his mother's

      death. Then spread rumors she had slept with Kent Geib for money. The magazine Flaunt




                                                                                               176
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 178 of 265 Page ID #:178




      then asked to publish a poem about the incident. The plot took so long and was ongoing

      and LIsa is a good person and did not feel good about the insinuations of her character,

      but later found out the government regularly frames women they want to "send a

      message" to and that through the system they chose women who they had deprived rights

      of in the first place. This extortion was not just done in this way, it was done by

      boyfriends trying to catch her in something bad.



      She had a friend who asked her about the "N" word and told her she liked to use it. Lisa

      remembers telling,her that it shouldn't be used but all ofthis was entrapment by the

      County of Los angeles .trying to catch Lisa in an act of bad character so they could "cash

      out her life."



      Robert Hazard had a friend who was a singer, that LIsa was also friends with. It was clear

      Robert was in love with the girl, but she suddenly died suspiciously. Then someone in

      Nico's group died suspiciously, a man who was dating Lisa's friend Jillian.



      So, many died around the group, but Lisa didn't know about the targeting bullying was

      happening to others, only one girl she sponsored told her everyone was mean to her.



      Lisa knows of at least ten suspicious deaths surrounding the group, that leads to the

      Hilton-Playboy-AA scheme of bullying and torture.



      Further, L~~DY GAGA has a women that died named Lina Moraga, LIna was beautiful




                                                                                              177
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 179 of 265 Page ID #:179




      and her mother claims Lady Gaga murdered her. Given the words that Neva used, who

      later it turns out worked for the World Health Organization, Medicare, and targeted Lisa

      for bullying and "intentional maimimg" of her cheekbonesjaw and ovaries, Lisa is well

      aware that lady Gaga might have had a proposal for her Foundation that a group decided

      to fund by the killing of Lina as that is exactly what happened to Lisa and her 14 other

      friends as Andrew Frankels surgical center funds OTHER peoples dreams by allowing

      hate crimes to take place on their pretty faces.



      Further, Mike Coulter's song claims my friends hate me and am done with this life,

      because he was ordereing me murdered.



      He claims I had 1000 dollar shoes in his song, which I didn't tell him, but I did tell

      Andrew Vega that my friend Kent Bought me 900 dollar shoes when his mother died

      because we were friends for 15 years. I didn't sleep with anyone, though they accused me

      of it at the time. Kent was my friend. So, Mike's song insinuates that my enemies

      claimed my 1000 dollars shoes allowed me to be murdered?.




                                                                                               178
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 180 of 265 Page ID #:180




       .~i AT~'i               1025 Atvl             ~J 2°'~'~_ __ '°

               _1~t

                           anc~rew v~ga
          `~~~ I't~ h~t~d. 1 `~1 s~
          hued people ~xcl~u~e
          ~r~~ ~v~id r~n~. I ~~t~ it. ~t
           m~~~ r~~ w~r~t ~a kill
           myself. But i'r~ toc~
           much ~f ~ c~vv~r~ ~r~d I
          invest s~ much er~~rgY
          ir~~ ~rt~~ir~~ ~th~~
          p~rc~iv~ me ~ cert~ir~
          ~~y. Id's ~~d. ~~~t'~ ~rh~
          I'm lore ~. 8~~~~s~
          er~~ryo~~ h~t~s rr~e and
          r~v~n't let ~m~ ~I~y them
          re~ndee .gees,
          E~~~us~ ~'m ~~ ur~ic~u
          and ~pe~i~l r~o one
          ~r~derst~r~~~.



           r

                                                                        l~~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 181 of 265 Page ID #:181




       .r      ~1T&T ~                   1~3~27 AM             ~ 23;4,7

                   ~„


                                      ~r~dreW vega

                   hate myself because
                   p~~pfe don't like me`~




               Yeah I thought you were
               tc~o
               ~T~~r~ks ~c~r pr~vir~~ m~
               wrong
               Ditto
               Actually ~o one ever
               w~~te~ their time
               pretending to like tau
               ~r~ymore
                                                                   ~~ -~~
            ~Y,
            ~e.°    x~"

             ~~..            a~~



                                                     ;,   :;
                          ;a ~ .,;,       ~




                                                                            it
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 182 of 265 Page ID #:182




                                                     ~ 2?°ln




                           ~t~C~~'~11V VE'~~


           ~'m s~Ur~. That's why I
             ~~r~d ~I~~~~ ~v~ry day
           ~vtl~ ni~~ ~r~~ h~~r der
           ~~~ki~~ fit ~~~~ r~~.
           Yo~'r~ ~ s~~ ~!d vr~~r~~r~




                                               F

                                                                        181
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 183 of 265 Page ID #:183




       •il AT&T ~              1~~29 AM              ~ 16°~~ ,
            f~ ~~-


                           ~t1C:~l'~W V~~~




          ~ ~y orig ~t~r~ s~~r~
          this ca~uple from
          ~u~b~r~~ v~~~t~ t~ me t
          us ~e~~use the w~f~
          ~~~t~ t~ i~d ~ r~~~ ~ir~l
          for ~~r h!usb~~d. I
          ~~~r~ed theme ya~ur
          pict~r~~ ~r~d t~~y li~~
          y~~.




           ~T~!ey like your ice




                                                                        182
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 184 of 265 Page ID #:184




       .11 AT£~T                          1fl:2$ AM

                             .
           ~   "~~r Y `~~n
                                             ~ ~ ~,.
                                             ~t~ `

                                    ~Cl(~t'~W V2~~ ,:




           ~C3~'~`y




                                                       •   ~-


                                 ~ ~ ~~




                                                                        ~:~c3
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page
                                                      .~
                                                          185 of 265 Page ID #:185




                     ,~ ~                   € [~~         ~



                ~              ~                      ~ ~~~ ~~



                                            '
                                        ~

                             ~~~              ~~~
       ~b
       ~^~ . : ,. .. . ~r~         .•       ~.~ ? ~. ..




      So, Mike is claiming in the song that I was done living, as he ordered me dead. And

      blamed it on my 900 dollar shoes? Then claimed that someone he met who was perfect

      was waiting to kill. me with Ketamine. The rest of the music on his album shows he

      wanted to murder me for taking 900 shoes from a friend that I knew for 15 years outside

      of AA? This was what the standard was for murder by Neva and the other girl?



      The Lyrics.claim

      This girl has 1000 dollar shoes

      And She's done with this life

      And he met some girl so perfect




                                                                                            1X34
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 186 of 265 Page ID #:186




      Who had ketamine waiting to kill me.



      Raytheon took out the permit. Under Otis Elevator, That permit was issued on 1/13/2015

      to steal my facial bones and eggs, based on a lie someone made up about me. And voted

      on by a trusted friend who ordered me killed. Metro issued the Permit. X15LA00640 at

      15046-10000-00072 and 8720 Beverly which is Cedars.



      Then I began looking up ASA and on his death date 10/28/2015 I found an assisted

      suicide. I believe he wwas murdered for his body parts by the same people that hurt me.



      Lisa now suspects that these other suspicious deaths were murders by using the AA

      scheme to target someone that the person trusted.



      Bobby Hazards Mother is Pearl Gibson, who owns C and H, which is a violent harvesting

      organization that injures women regularly.



      They placed us in some form of guardianship so we have no rights in America.



      In any group, it would seem this woauld be information LIsa would be told but she was

      sober for r_lany years when the incidents happened without ever knowing AA was hiring

      speakers, and that the words in th book were all about harvesting and making money by

      killing innocent victims for the Rockefeller-Hilton-Playboy-UCLA clubs.




                                                                                          185
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 187 of 265 Page ID #:187




     After Lisa graduated from UC Irvine she had a meeting wth Mona Simpson, who was

     always supportive of Lisa's work and told Lisa she was not going to amount to anything

     and she recommended her giving up.



     Mona was the one in school giving Lisa the awards tnd telling her she was talented. But,

     Mona's brother was steve jobs who routinely Destroyed women as wil be proven by the

     Demoition Contracts that Arrhur Levinson of Apple put out on LIsa through TAslini

     Construction. Mona wrote Lawns which is about harvesting.



     Lisa was also hypnotized by her father, he made her listen to tapes, these tapes were

     meant to destroy her freedom and destroy her rights. The family routinely made fun of

     Lisa "smelling like cookies" which the cookies are organs according to Lawns and

     Microsoft that they steal while being a sorter in the Post Office.



                                         DISCRIMINATION



     Given the Texas commission refers to the women as Cougars and Dry holes, this is clear

     it's age and gender they target to steal eggs.



     From a letter Neva Kaya sent me when she was first my friend in 2Q12

     She writes about her mother: words like Tale of Sacrifice."my Little Pony Poster"

     "I wonder if 1 will ever be as pretty as her. The answer is no, I won't. But, I will be

     just as mean. If not meaner."




                                                                                               :.
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 188 of 265 Page ID #:188




      She discusses Gate Al2, which is where I found documents related to my injuries.

      M y Little Pony is where I found all the documents related to murdering Sexy White

      Chrisitan women on a Jewish Website.



      Then Mike Coulter writing about his first Kill o Jan. 18, 2018



      Thetfacestoftthetquiettonestastthey-~-telltyoutabouttwar-~-aretsomethingtaltoge
      ther-~-differenttfrom
      othertstorytellersfEtThetmantconsiderstthe-~-questiontandtlookststunnedtas-~iFt
      thetmomentthe's
      dreadedtbuttexpectedttotinevitablytappear-~-aftertyearstoftpolitetsmilestandtn
      ervoustsilencethas
      finallytfoundthimfEtHetlookstdowntas-~-thetcameratpushesthim-f-againsttthetre
      rated"~-mottledtgrey
      canvastbackdropfEtHethastnotconception-f-oftwhat'stbehindthim~-~-"Dotyoutre
      membertyourtfirst-~kill~"
      Yourtfirsttkill~tThetfirst-~-kill-~-istsomething-f-we-f-wantteachtother-f-to-f-remember
      fEtWetneedtit-~-totbeta-~-big
      deal"tsomething-f-othertthantantordinarytdayfEtThetquiettonetlookstdowntand
      tthentquickly-~glances
      uptat-~-the-~-cameratastiftcaught/E-~- Hetstartsttottelltof-~-the-~-timethetkilledtsome
      onetfor-~-the-~-first-f-timetbut
      hetstammerstandtthinkstbettertoftit~EtHe-~-shakesthistheadtastifttotsay-f- I-~-tak
      e-~-it-~- back"tltmadetittall
      uptand-~-I:mtsorrytfo►--~-wastingtyourttime ~-f- youtwithtyourtcamera-~-andtmicroph
      onetandtbackdroptand
      Starbuckstandtcroissantstback-f-theretontthattwhitetplastic-~-:abletagainsttthet
      walltoF~-atlittle
      soundstagetintNorthtHollywoodtortanywheretelse'stversion-~-of-~-NorthtHollywo
      odfEtButtthen~EfEEEhe
      squeezes-~-histeyesfEfEfEand-f-hetslowlyttilts-~histhead-f-up...fEandthe-~- says..."Yeah

      fEtltdofE„



             In Nathalie Bas-Tzion's experimental violent horror film she boasts



                                                                                          187
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 189 of 265 Page ID #:189




      explorations on love and violence.

      e~bn~st the director
      Nathalia Bas-Tzion Beahan is an Italian &Spanish filmmaker born in Canada,currently
      living in Los Angeles, ealifornia. Nathalia has been nominated for several awards in
      2018 including the Grand Prix Canal award at L'Etrange festival in Paris, France and
      winning Best Director at Nightmares Film Festival for her film A DEATH STORY
      CALLED GIRL. She is currently in development for her debut feature film.
      Filmc~~~ra~~h~~

      Filmmaker's note
      Essere Amato(To Be Loved)is the second in a trilogy of films in which I explore ultra-
      violence and isolation from the female gaze. The film being a direct statement on the
      desensitization of the Catholic church as well as the oppression of young women in an
      era rampant with misogynistic ideals, Essere Amato explores these themes through the
      eyes of my protagonist Anna.

      Taking cues,from cinematic icons such as Lynch and Cassavetes, my goal is to target
      these poignant visuals forming an extreme cinematic experience and story told in
      monochromatic and high contrast Black &White film.

      Telling the story of Anna is an extremely volatile and horrific experience, but also a
      familiar one. Being the child of a mother who was abandoned at childbirth, my mother's
      mother was also abandoned. This is an all too common story among women that has been
      living inside us all for some time. The horrific elements are incorporated and important as
      to visually describe the confusion and paranoia that accompanies labor and thought
      disorder and at young age. Experiencing what it means to be loved comes in many
      configurations; whether it's in the form of faith, self-love and self-preservation, lust and
      idolization, cause and creation. Essere Amato investigates the numerous conditions of
      love.

      The Producer is a navy commander Lt. Cmdr.Jennifer Goodridge
      Who watched Lisa get raped artd tortured artd was well aware who she was, as she sued
      Xavier Be~cera and it was under his orders she under took the violence..
      This is unfair practice, to .steal and cut out bones so that all who they did this too are
      suffering.


      The way they are using film and the artist to commit rape and torture of innocent

      individuals is unfair and to keep us imprisoned so they can study us, when they are

      former friends who were stalking us for our body parts a horror that state officials

      ordered ordained and failed to investigate because they gave rights to Jewish, Muslims

      and almost every other race except for White, who they are systematically eradicating.

      Becaue they planned it with Neva, the murder.



                                                                                                   ::
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 190 of 265 Page ID #:190




      LISA was in Alcoholics Anonymous and Mike Coulter was a long term friend BEFORE

      HER VIOLENT GANGRAPE AND mutilation. Mike Coulter was found guilty offelony

      battery and told others what he did to Lisa to cause all AA persons to stop speaking to

      her.

      Neva Kaya aka Neva Massey did follow Lisa to classes only to observe her facial bones

      and then would block her nn Facebook while others bullied her for Mike and Neva of

      Lisa and very cruel to her repeatedly and organized a bullying campaign against her for

      California Physicians Service and Walt Disney Corporation. Mike's mother owns

      Renaissance Recovery and Mike is a guardian of those under Captivity and listed on the

      aggravated Battery Lists for Lisa' first surgery and had felony charges against him for

      Aggravated Drug theft as we are made of materials to make drugs with.



      AFTTER VOTING on Lisa' murder and maiming for Neva, Mike sent lisa a bit of

      writing abut killing and his first kill.



      MANIMAL IS IN Business with INGROOVE which is owned by Universal Music

      Group, which is owned by Vivendi, which is Vincent Bollore's corporation.



      At all times relevant Vinncent Bollore does commercial business substantially with the

      United States and those actions by Paul Beahan can be attributed to his corporations,

      Universal Music Group and Vivendi.




                                                                                                :•
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 191 of 265 Page ID #:191




      Though this plot is just.one in many whereas high level officials got away with murder

      and rape of innocent White Chrisitans, but a sinister plot was discovered through

      LACCD,UC Regents and Michael Glazer, Ron Howard, Chris Gibbs, Richard Hendrix

      LLC DBA,,Union, and SAKE,,which ran fight clubs and gambling rings that included

      rape and torture of white American national women.




      MIKE COULTER, wrote a song about murdering Lisa and her being dead Ketamine

      shots by a perfect girl. Norm Block owns A CAUTIONARY TAIL RECORD LABEL,

      Neva was close with both ofthem and began bullying Lisa with many others in AA for

      Rockefeller Brothers and the Rockefeller Foundations, California Physicians Service and

      Walt Disney. Coulter Claimed that a perfect girl came and murdered Lisa with ketamine.

      Norm Block owns the record label, Cautionary Tail Records. Which is owned by

      Manimal records. Lisa was introduced to Paul Behan who kept writing to her telling her

      she looked like a deer. Now that the CIA codes show a Deer is murdered, and the

      documents will prove they organized to kill her. Neva set Lisa up to kill her with Mike

      Coulter and others.



      The hospital Cedars Sinai, and Ronnie Holman of RPM and GIS put Lisa in a guardian

      ship and faked her death so they coud steal her facial organs and mutilate her and steal

      her eggs. Cedars Sinai then tried to murder Lisa overseas, then dumped her documents

      proving her stolen eggs and facial bones with names like Mark Urata, Dr. Nagle and

      many others.




                                                                                             190
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 192 of 265 Page ID #:192




       T_h_e_ _F_S_I_A_ _g_i_v_e_s_ _f o_r e_i_g_n_ _s_o_v_e_r_e_i_g_n_ _g_o_v_-

      e_r_n_m_e_n t s_ ~_r_e_ s_u_m~_t_i_v_e_ _i_m_m_u_n_i tom_ _f_r_o_m_

      _s_u_i_t_,_ _§1 _6_0_4_,_ _s_u_b_j_e_c_t_ _t_o_ _s_e_v_e_r a 1_s_t_a_t_u t_o_r~_

      _e_x_c_e~_t_i_o_n s_,_ _i_n_c_1_u_d_i_n g_,_ _a_s_ _r e_l_e_v_a n t_

                                                                 -- _o_n_
                                                    act ions based
      _h_e_r_e_,_ _a_n_ _e_x_c_e~_t_i_o_n_ _f o_r_ ------------

      _c_o_m_m_e_r c_i_a 1_ _a_c_t_i_v_i_t~_ _w_i_t h_ _a _s_u f f i_c_i_e_n_t

                           — --Uni
                         the
                     th---            — --States
                                    ted             ,
          — — — --wi
      —n—exus      ---          — ---      -- -- — --

      _~ 1_6_0_5_La~_L2~_._




      Given Lisa and her friends were violently harvested for their body parts

      under the guise of it being a Plastic Surgery Clinic or International Airport,

      and no state trooper introduced themselves and no DEA agent asked to look

      into their carryons, the women were seized and violently cut open for their

      brain, facial bones and eggs. These body parts were stolen and soled, the the

      women have been enslaved by the World Bank, and RPM and Apple ever

      since. Voted on Judge Michael Patrick Coulter.




      Lisa and her ~4 friends were not convicted of any crime, yet lost all

      Constitutional right as on paper they were murdered for Life Insurance

      payouts by Metropolitan Life.




      Given the systems and projects were run by the world bank were tortured




                                                                                   191
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 193 of 265 Page ID #:193




      inhumanely by nonconsensual experimentation that included maiming by

      Neva KAya and others acting for the World Bank, and Disney and LACCD

      and other Defendants, this does constitute human trafficking for our body

      parts by people that Knew Lisa and targeted her by bullying her severely.



      I have found materials that will prove UCLA is a holding company for Disney

      murders, and a fight club run by Michael Berry and Nick Phoenix, aka the

      Phoenix Group that existed on La Brea, did torture women and make fun of

      that torture by making stickers and art pieces mocking women's torture.



      Given we are under guardianship of our own landlords who threatened to kill me(RPM's

      GIDEON ROSEMAN) because of rent control and that the Los Angeles Police

      Department failed to ever investigate my bike being stolen by a hacksaw and continuous

      threats by Gidon, I also sue the LAPD for long term abuse as they took out the permit to

      murder me and would not investigate the gangrape or other crimes Neva Massey, Andrew

      Frankel, Mike Coulter, Donald Hewitt and and others committed against me.



      My job at Los Angeles Valley Colllege (the Monarchs by the way)abused me because

      Exxon's foundation of facial mutilation of white women runs through the school.



      That I worked for Carol Ann Emquies, Victoria Pynchon, Les Weinstein, LACCD and

      UC Regents, they retaliated by stealing my currency by cutting it out of me and then

      blacklisting me so I could not work or get health care.



                                                                                             192
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 194 of 265 Page ID #:194




      I asked for accommodations due to my disability but given no doctor will help me as the

      conservator has the legal right to say yes or no, I cannot get disability or proofthey took

      out my brain and spine. Not only did I request review of my case but the school has

      beeen unlawfully raping and sterilizing young WHITE women by claimng others have

      the right to mutilate them .



      Then, I saved money and got fixed overseas on 1/16/2018 and these persons contacted

      my surgeon and offered him money to lure me back to remove a torture device that was

      placed by Elon Musk. But, he lured me back to rape and try to murder me with the others

      on this list. Most of my nose was cut off, even though the surgery was just to remove the

      device, instead Elon Musk came back to ptace another torture device inside of me and

      sewed it in with intent to cause sever suffereing.



      All knew who I was as they eganged in my first lawsuit and were notified I had been

      gangraped, eggs stolen, lobotomized and had spinal crushing injuries for Kaiser and NFL

      and Microsoft.



      I SPENT four years trying to get better overseas or at least built my nose back and

      removed the rubber products they put in to disfigure me, and Lucian Ion lured me on

      1 1 /27/2018 for Paul Beahan's company to injure me again with Phillip Morris and others



      Lucian Ion lured me back claiming he would remove my torture device that they placed




                                                                                              193
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 195 of 265 Page ID #:195



      in 2015,then, he and others named chopped off my nose with Nasa at the facility with

      intent to murder me and torture me as will be shown in Phillip Morris documents where

      they asked for permission to do a hate crime against a Republican and murder me. I was

      gangraped at both faciities and my facial bones cut out of me and cut out portions of my

      brain and egg.



      At the time of Lisa's kidnapping and torture, Donald Hewitt was sleeping with his 7 year

      old daughter. When Lisa reported the crime, the Los Angeles County did nothing to stop

      rt.




      At each crime that happened to Lisa, the County did nothing. The city did nothing. No

      one would look into the rapes(of Lisa and others at Andrew Frankel's facility) and

      violent injuries of 14 white innocent travelers who were violently "murdered" whereas

      UCLA took out a life insurance policy to "orgaize a killing" of one of their students to

      collect a debt in over a billion dollars, which is outlandish bad faith.



      Michele L'atiolais stalked Lisa through the school and bullied her in class, when Lisa was

      bullied by Vinh, no one did anything. When Aaron Peters tried to rape her, no one did

      anything. UC Irvine has been stealing reproductive rights for years, but Lisa did not know

      they intended to murder her.



      After Neva Kaya was hired to mutilate her friend Lisa, Neva invited LIsa to a

      cannibalism party whereas LIsa did not know she as being fed human meat. After the




                                                                                             194
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 196 of 265 Page ID #:196




      party Neva mocked Lisa and made fun of her loss of facial features and invited her to a

      "party on the roof," code for facial mutialion by arson.



      Kat Lewin also invited Lisa to a part to mock her after her mutilation.

      Yet, no LAPD would look into it. No police or Justice Department would help. As they

      took out the permit to vioelnlyt rape and torture Llsa and hired her friends to kill her.



      Given the federal documents said they would be Murdering Lisa—an even organized by

      Mike Coulter, Norm Block, Neva Kaya and others, it is clear this is a scheme undertaken

      to eradicate white Nationals thorugh a systematic curriculum oftorture, gang rape and

      hiring former lovers and friends who are in competition to undertake the cutting out of

      flesh to then sell it.



      Who is Lisa's conservatorship`? We don't know. Mike Coulter claims on the Internet to

      be in charge of captives, but Ronnie Holman signed up to hurt Lisa too in City official

      records. She owns RPM and General Innovation Services. Whomever owns her has had

      her unable to work, unable to breathe, and tortured her relentlessly by mutilation and

      gang rape, this has been five years.



      Lucian Ion did the same thing to anther victim and she killed herself.



      Barry Eppley cut off a woman's facial bones and she killed herself.




                                                                                                  195
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 197 of 265 Page ID #:197




      This is inhumane torture undertaken from spite.



      In CDC documents it claims this stolen egg made the first live birth on record.


      In my school at Los Angeles Ciry College, my teacher had me read this passage which

      shows the intentional imprisonment of innocent victims and the erosion of rights for

      white heterosexual women. Who from choosing a surgeon through false advertizing

      were acturally killedon paper, LIsa had been relentlessly bullied at school and

      through AA and her family until finally the hate got to her and sought a minor repair

      on her nose. The other White Nationals in question were actors and violently

      tortured and have been interned ever since.



      Multiple forms of autoethnography compete for attention: narrative, critical,

      collaborative, queer, global, grounded,situational, performative,feminist, decolonizing,

      meta,co-constructed,duo



      The affective turn resists the war machine, untangling and redoing nested relations of

      power, bodies, life, death, and desire. In this new political economy any person is at risk

      of arrest,of becoming a victim, a prisoner, at best collateral damage in a global space

      where performance principles and technological rationality regulate daily life.



      They open spaces for a'focus on the body,trauma, memory,emotions,the tyrannies of

      language,the economies of space,and the posttechnological body cut loose in free-fall in

      a postcyber universe




                                                                                                196
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 198 of 265 Page ID #:198




      And a hit directed Towards Christians in commission of torture and genocide.



     "However academically heretical this performance of selves may be, I have learned that

      heresy is greatly maligned and, when put to good use,can begin a robust dance of agency

      in one's personal/political/professional life"



     "Though emotion and poetics constitute scholarly treason, it is heresy put to good use.

      And it is heresy I continue to attempt to commit in the "BEING HERE" of my own

      scholarly reflection:'



     "Where autoethnography is a radical reaction to realist agendas in ethnography and

      sociology "which privilege," writes Norman K. Denzin (1992),"the researcher over the

      subject, method over subject matter, and maintain commitments to outmoded conceptions

      of validity,truth, and generalizability"(p. 20). Autoethnographic writing resists Grand

      Theorizing and the facade of objective research that decontextualizes subjects and

      searches for singular truth."




      and On Beim White--



      Autoethnographers argue that self-reflexive critique upon one's positionality as

      researcher inspires readers to reflect critically upon their own life experience,their

      constructions of self, and their interactions with others within sociohistorical contexts

     (Ellis & Bochner, 1996; Goodall, 1998). This has certainly been the case for me in

      making criiical, political, and personal sense of my experiences with sexual assault, grief,

      mental illness, and White privilege (Spry, 1995, 1997, 1998,2000,X001). Performing

      autoethnography has allowed me to position myself as active agent with narrative


                                                                                                  197
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 199 of 265 Page ID #:199




      authority Qver many hegemonizing dominant cultural myths that restricted my social

      freedom and personal development,also causing me to realize how my Whiteness and

      class membership can restrict the social freedom and personal development of others.



      Given this is not the only form of Community college that has decided to let others who

      hate us, cut out our facial bones, watch us be raped, because they want to or steal our

      eggs, it reprsents a hate crime and unfair competition, this subjects us all to violence.



      This Ethnostudy is an affront to America. To the constitutions and to our White Race and

      our Christianity where having children is an enormous part.



      To hire Neva Kaya, Kat Lewin,and men 1 had rejected to murder me and imprison me,is

      murder for hire and unfair as in Rockefeller Brothers AA,1 was bullied severely.



      As I was in my own home and then LACCD decided we have no rights at all? We don't

      get to decied, because someone who wanted to rape and kill us felt like it?



      This is criminal. LAPD took out the permit to allow such criminality and refused to look

      into it.



      This is about Genocide but also the particulars of Kenneth Schiffrin, Andrew Vega,Scott

      King, Neva Kaya, Michelle Latiolais, Bobby Hazard,Chandra Dyani, Linda Medvene,

      UC Irvine, Squaw Valley and UCLA who literally cut my flesh out of me to sell it and

      justified my murder with false instruments and then spoiled evidence of a crime all over

      Los Angeles,to hide criminal conduct, no matter how well written.




                                                                                                  .~
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 200 of 265 Page ID #:200




      Telling someone to disfigure someone is one criminal. Paying someone for it is murder

      for hire. Using enemies who targeted me for years through AA,is not only unfair but a

      systematic gangstalking and murder.



      In threshold.

     "Threshold" Performing artist Carlos Nakai believes that White people have forgotten

      their stories. I would sty, it's not that we have forgotten our stories, but rather, we don't

      want to hear them. We do not believe them. They do not constitute ...knowledge. They

      do not compute. The kinds of stories Nakai refers to, no matter how well written, argued,

      and performed,do not stratify, ratify, and phallosize the study of human experience.

      Rather, these "unbelievable" stories stand in multivocal contrast to the work of academic

      colonizers who still purport a realist agenda for direct access to Reality



      this is a hate crime against all white Chrisitans and under all the laws in America cannot

      stand.



      BEING THERE:"Threshold" Performing artist Carlos Nakai believes that White people
      have forgotten their stories.l would say, it's not that we have forgotten our stories, but
      rather, we don't want to hear them. We do not believe them. They do not constitute ...
      knowledge.They do not compute. The kinds of stories Nakai refers to, no matter how
      well written, argued, and performed,do not stratify, ratify, and phallosize the study of
      human experience. Rather,these "unbelievable" stories stand in multivocal contrast to the
      work of academic colonizers who still purport a realist agenda for direct access to
      Reality.

      But again sou can see White Agenda and access to our bodies for mutilation and
      sterl ization.

      And that using the Context of Wizard of Oz,As David Geffen often does to commit such
      crimes

      Autoethnography is a felt-text that does not occur without rhetorical and literary
      discipline, as well as the courage needed to be vulnerable in rendering scholarship ... to
      step out from behind the curtain and reveal the individual at the controls of academic-Oz.




                                                                                                 199
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 201 of 265 Page ID #:201



      We are interned because they wanted us in prison. Our enemies. Our mothers. This is

      disgusting Ritual Abuse.



      That three schools I studied at and taught for targeted me along with Victoria Pynchon,

      Anne LaBorde, Les Weinstein, Sue Douglass, Dina Douglass,John Douglass, Carol Ann

      Emquies,Scott King, Kenneth Shiffrin, Anthony Moore by bullying, depriving me of

      rights and placing me on a blacklist so I could not sell my work or advance in my career.




      Evidence below proves that UCLA threw out vital evidence related to these crimes, even

      though 2 othes are currently suing USC over similar allegations. Further, Cedars threw

      out many documents related to this case, spoiling evidence of a hate crime against me.




                                                                                            200
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 202 of 265 Page ID #:202




          L      ,.~
                 ~,~ ,
              .,.~;: ~'

                                 Y




                IMG.,.5252.JPG




                                                                             ~~s~~'ile~
                                                                                        ~srton
                                                                                                        InfoP~,~el
                                                                .~, .a... -----_
                                                              ~(~~p~~fis'~j~J~.
                IMG_5253.JPG


                                                       g~                 ~         Eusro~w~a
                                                                                          ~   cruxr ~,rrj



                                          ~cn
                                     '.   Fuf~.r re bdRAWtl        8   Z °,'Pu3f;
                                           a
                                                .                                        ~'~~                        ~Us~ C.Z1~~$
                                                .                      .,.            ~,~        ~
                                                                                                           ~1   AC
                                                                                                        ,..r`~e~es 3-ei-es j
                                          R ~~a~~~~~~~e~                                                  <~~a~s
                                                                             ~.,r              ~3~ ~ ,~ e~k
                                                                                          ~.,:.:~_                          J
                                                                                                                 ~
                                                                                                   — _.~ --
                                                                                                          ~ ,,,,
                                                                                                              u, --   _._._
                                            ~,l',.,,,         o.               ,........_                --____.~.__~..~..J



                      ,~Nt:.l.


                          s




      AT ALL TIMES RELEVANT,the curriculum oftorture and maiming was set out by

      USC, Los Angeles City College, UCLA and others and their agents to commit violence

      and genocide agiainst a RACE of White Christian Women,then MOCK them in the

      press, they watned to steal eggs and bones from claiming Policy and programs without

      ever giving the owmen a right to a voice, then enslaved them.




                                                                                                                                    201
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 203 of 265 Page ID #:203




      After Lisa Sued USC maiming her spine, face and brain, and reproductive rights, USC

      tried to murder her overseas by communicating with her surgeon to collect money or

      aohter things of value in connection with Destruction of a protected computer.



      EACH DEFENDANTS DID ACT with the help of giant multinationals and on their

      behalf in commission of a crime against me and countless others.



      Mark Zuckerberg's facebook enacts the police trauma unit of cutting out bones AND

      eggs of innocent Americans and did receive 45,000,000 for that crime.



      Mark Zuckerberg did hire and pay bullies to make his victims feel something was wrong

      so he could injure them for money and profit, then he censored those that he ordered

      raped and injured by blocking their access to Instagram and Facebook, and maimed them

      so they would lose power, which is unfair competition. He has blocked Lisa on Facebook

      and on Instagram and did target her through the site using County officials, City actors

      and others to bully Lisa so they could mutilate her.



      He used his site as a open source, to auction off women for rape and torture by allowing

      their own friends to stalk them for murder and ovum theft and facial mutilation.



      Under federal antitrust law, specifically Section 1 of the Sherman Act, competitors

      generally cannot conspire in ways that impair competition or harm consumers, be it

      in terms of increased pl-ices or limited choices. If they conspire,they are subject to




                                                                                             202
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 204 of 265 Page ID #:204




      Section 1 analysis, which, other than For certain kinds of hard core violations that

      are per se illegal, balances pro and anti-competitive effects under a "Rule of Reason"

      standard. Courts also generally apply the Rule of Reason in analyzing the

      competitive effects of legitimate joint ventures among competitors. Given Lisa and

      the other victims were actresses or there to better their lives. Facial Crushing

      injuries, spinal disfigurement and drilling, hate crimes agasint Republicans,

      petroleum products to cover the bone theft, were all enacted to "severely" damage

      the face and bodies of their victims by creating false repo►~ts by Vlad Gendelman and

      Priyanka Bhanot not only shock the consciecen but show PLOT to injure White

      Christian Nationals and persecute them. Rape is not only illegal but is not

      entertainment as NFL is calling it.



      Further, Defendants claim Debate in a status Quo Argument as Los Angeles

      Community College and what Ma►-k Rabkin's letters descibe does not mean consent

      if a person is kidnapped and drugged for rape and torture by bone, tissue and

      currency theft.




      Before the incident Del Weston of AOF festival had me on the show, ostensibly to co-

      host but he was really screening me for my bones. Then produced a segment for

      Luciana Lagana, which traced me to Rose Hil(s Memorial through CSUN and the CIA.




                                                                                             203
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 205 of 265 Page ID #:205




      Lisa's insurance was Kaiser at all times relevant was on my Forms, thus they profited

      on my injuries and refused to help me. I'm suffering as my face was shortened over

      an inch and my neck was drilled out and my brain stolen.




      18 U.S. Code § 2261A. Stalking

      Lisa was forced to travel to remove a torture device placed by Space X, and Lucian

      lon acted ~`or others on this list with intent on murder gangrape,lobotomy and

      torture of Lisa Douglass to make money.



      Further, Neva Kaya did travel into Indian Territory with explicit intent on maiming

      Lisa due to her long standing competition with her of her and the Rockefeller

      Brothers routinely ordered members of AA to violently harvest women and rape

      them,then USC paid those people claiming "Ethics Training".

     (1) travels in interstate or foreign commerce or is present within the special
      maritime and territorial jurisdiction of the United States. or enters or leaves Indian
     county with the intent to kill, injure, harass, intimidate, or place under surveillance
      with intent to kill, injure, harass, or intimidate another person, and in the course of,
     or as a result of, such travel or presence engages in conduct that—
     (A) places that person in reasonable fear of the death of, or serious. l~odil~jiii•v
      to—
      ~~)
      that person;
     (ii)
      an immediate family member (as defined in section 115) of that person;
     (iii)

                                                                                          204
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 206 of 265 Page ID #:206




     a spouse or intimate pa~~tner of that person; or
     (iv)
      the Wit, service animal,emotional su~.~~ort animal, or horse of that person; or
     (B)
     causes, attempts to cause, or would be reasonably expected to cause substantial
      emotional distress to a person described in clause (i), (ii), or (iii) of subparagraph
     (A); or
     (2) with the intent to kill, injure, harass, intimidate, or place under surveillance with
      intent to kill, injure, harass, or intimidate another person, uses the mail, any
      interactive computer service or electronic communication service or electronic
      communication system of interstate commerce, or any other facility of interstate or
      foreign commerce to engage in a course of conduct that—
     (A)
      places that person in reasonable fear of the death of or serious bodily ~njur,~T to a
      person, a et a service animal. an ~~notic~nal su~uort animal, or a horse described in
      clause (i), (ii), (iii), or (iv) of paragraph (1)(A); or
     (B)
      causes, attempts to cause, or would be reasonably expected to cause substantial
      emotional distress to a person described in clause (i), (ii), or (iii) of paragraph
      ~1)~A),
     shall be punished as provided in sectir~n LZEi1(bl cif this title.


      FURTHER,the Rockefeller Brothers Fund shares an address at 475 S. Riverside in

      New York and I belived they created AA through USC's AA Radio club to influence

      and to target people through gangstallcing and as such acted as a criminal gang. Not

      only did Exxon and Rockefellers hire Neva Kaya to target me and maim me but she

      also did this due to her own competition with me, which is murder. Further, Andrew

      Vega, Gidon Roseman, Anthony Moore, Chandra Dyani all gangstalked me through

      AA and my residence.



      Gideon claimed that he wanted me out of the apartment as I paid low rent due to

      rent control. f had no knowledge that Ronnie Holman owned the business but Mr.

      Schnur the Rabbi who owns the building left 30,000 from UCLA which shows profit

      on my injury and slavery.


                                                                                          205
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 207 of 265 Page ID #:207




      This is a true and correct copy of just some of those that participated in Lisa's

      gangrape, torture and violent maiming of her spine, brain and face. 1 have

      substantial evidence of UCLA destroying records, MHA MTA Khala, Cedars, Paul

      Hackmeyer and manyothers destroying records related to the gangrapes and

      torture that Cedars ran to burn and maim victims with other defendants by then

      enslaving them to restrain their commercial trade.



      Lisa worked for Paramount, NBC, Entertainment Partners, Warner Brothers and

      Disney and was aSAG-Aftra Actress, those responsible targeted Lisa through her

      work and school and through Alcoholics Anonymous.



      The lawsuit alleges that the Defendants a►-e liable for infringing trademarks in both

      Plaintiffs name and likeness as Lisa did not give consent for any tissue to be

      removed and as such, defendants tiled to commit a hate crime and torture to steal

      her bones and eggs. Then used her name at her own school after stealing her

      identity.



      Then After years of saving to be fixed, Lisa traveled to rebuild her nose so she could

      breathe and smile. Then such defendants paid through communication to gain

      currency or another thing of value in connection to destruction of a protected

      computer, her surgeon overseas, Lucian [on to "Maim, Murder, and cut off her nose

      and perform lobotomy through USC agents Gregor Bran, Abdel Salam and others."



                                                                                          206
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 208 of 265 Page ID #:208




      Given Llsa knew of Elon Musk's unlawful unconsensual rape and to►-ture of the

      American people and Elon Musk took out another permit to torture her again, this is

      criminal acts against a person who he trafficked for body parts.




           i~~L EXPERi£NCE engineered by GMC SLAYER APF'EAR~iNCES
           ~C'iR Thursday,lanuary 29
           "Autc~grapli 5tngt is only guarnMeedPlayer Aufograplrs/other Acilvafions rr~ny be ME'E'T ANU GNEETONiY
           ~.             ~•                              ~                                                          •     •
           THJRS        1J29/2015       1:ODPM         2:OOPM        )RON CHEF MARC FOR610NE                        NFL SHOP
           TH'JRS       1j24J2015       2:OOPM         3:O~PM        TROVAIKMAN                           LEGEND    NflSHOP
           THURS        1/29%2015       3:OOPM         4:OOPM        70RREY SMITH                         8LT       GMC Activation Area
           TH)RS        1%29J2d15       3:OOPM         S:OOPM        DeANGELO WILLIAMS                    CAR       NFL Experience Autograph Stage
           THllRS       1/29J2D15       3:OOPM         S:OQPM        "'ft3                                          NFL Experience Autograph Stage
           THURS        1/29/2015       3:30PM         4:30PM        A(VDRE EILINGTON                     ARZ       FedEx Activation Area
           THJRS        1/25/2015       3:30PM         5:30PM        ANTt~N10 CROMARTIE                   ARZ       PLAY 60 YOUTH CLINICS/PLAY 60 ZONE
           TNJRS        1/29!2015       ~3:30PM        S:OOPM         YIARK PERLMAN                       REFEREE   Game Day Central
           TiiURS       1/29J2015       4:30PM         S:OOPM        iAtdDON TRUSTY                       REFEREE   Game Day Central
           TH:JRS       1J29J2015       S:OOPM         6:OOPM        JAY ~EELY                            ARZ       NFL SHOP
           THURS        1/29/2015       S:OOPM         6:OOPM        JEREMY HILL                          CIN       FedEx Activation Area
           TNURS        1/2912015       S:OOPM         6:OOPM        RANDALI CUNNWGNAM                    LEGEND    GMC Activation Area
           THURS        1j29j2GI5       S:OOPM         7:OOPM        iVICK FOLES                          PHI       Mars Activation Area
           TH;JRS        iJ29j2G35    ~ S:OOPM         7:OOPM        JUSTIN TUCKER                        BLT       Mars Attivatfon Area
           THJRS        1J29J2015       S:GOPM         7:OoFM        TODD HEAP                            ARZ       NFL Experience Autagraph Stage
           THURS        1J29/2015       S:OOPM         7:OOPM         Tu3~3                                         NFl ExpeNence Autograph Stage
           THURS        1/29/2Q15       S:OOPM         6:30PM        DEMARCD MURRAY                       DAL       Microsoft Activation Area
           THJRS        1/29J2015       S:OOPM         6:30PM        ;~C3 -DREW BREES                     h0        Microsoft Activation Area
           THiJRS        1%29J2015      S:OOPM         6:30PM         ~'~3€~ -BLAKE BORTiES               JAX       Microsoft Activation Area
           TN:JRS       1/29;2015       6:OOPM         $'OOPM        740MA5 MORSTEAD                      NO        PLAY 60 YOUTH CLINICS/PLAY 60 ZONE
           THURS        1/29/2015       6:OOPM         8:OOPM         ERiC EBRON                          DET       Pi.AY 60 YOUTH CUNICSJPLAY 60 ZONE
           THURS ~       1J29/2015      6:OOPM         7~OOPM         EDDIE LACY                          GB        Castro) Activation Area
           TH:JRS        1/29/2015      6:30PM          7:OOPM       :t3=;-                                         PLAY 60 ZONE ZEBRA DANCE
           THiJRS       1j29JZ015       7:OOPM         8:OOPM         DeANGElO WILLIAMS                   C>R       GMC Act;vation Area
           THURS         1/29/2015      7:OOPM         9:OOPM         ANTONIO CROMARTIE                   ARZ       NFl Experience Autograph Stage
           THURS        1/29j2015       7:OOPM         9:OOPM         =tai;                                         NFl Experience Autagraph Stage
           THURS         iJ29J2C15      TBD            TBO            ~EMARCO HURRAY                      DAL       Stats Zone




      61. By reason of such conduct, the Individual Defendants are liable pursuant to ~20(a) of

      the 1934 Act. And to a Section 1 analysis as they violently injured innocent White

      Christians at 201 s. Lasky Dr and then tried to murder and maim Lisa at Weymouth using



                                                                                                                                   207
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 209 of 265 Page ID #:209




      proxies Lucian Ion, Leslie Flieshman and Christine Janssen, Gregor Bran to commit

      violent cutting of Lisa's muscles and bones and then stealing her currency in the amount

      of 148,000 which was locked inside a locker and which they broke in and stole. Further,

      Christine Janssen, covered Lisa in illegal filler made from silicone with intent to disfigure

      her and did alter photographs with intent on that planned disfigurement. Gregor Bran

      without a license did cut out Lisa's brain tissue (lobotomy includes allografts for sale)

      didi unlawfully claim Llsa was delusional and in need of Lobotomy with Woodland Care,

      Virginia Mennonite Rehablilitaion, Exxon,PMI, USC< UC Regents, LACCD and others

      with intent on murdering LIsa and did rape her violently at the facility. Lisa was raped at

      PMI's facility on 1/29/2015 and LAPD refused to investigate and this was in a faliclyt of

      commerce used by eductatio facilities and thus a hate crime against Lisa was committed

      by said parties and others. Then on 11/27/2018, Gregor Bran and Abdel Salam raped Lisa

      again this time, causing her to travel internationally for that sex act and Lucian Ion did

      accept money to commit violence upon Lisa in a team and did accept over 2 million

      dollars to i.~jure Lisa with Elon Musk and other gigantic multinationals who wanted to

      kept the scheme quiet and hurt her interests to disfigure her so she would lose reach

      across Google and other social media platforms. USC and Keck Medicine, UC Regents

      and LACCD acted with violence in retalation of Lisa's lawsuit and claims oftheir rape

      and torture.

      Neva Kaya, Chandra Dyani, worked tirelessly to bully Lisa and Neva herself cut Lisa's

      face to mutiate her to llimit competitiona and as a hate crime. USC paid the women to

      bully, isolate and harm Lisa using AA and other methods.




                                                                                               ~:3
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 210 of 265 Page ID #:210




      This scheme starts LIsa's childhood, whereas the parents used MK Ultra techniques to

      torture Lisa, deprive her of rights in the family and program her by giving her "hypnosis"

      tapes and exposing her to a cult where she was routinely ridiculed by the leader, Torkom

      Saradaryian.



      This cult gave rights to the First child only and sold the second child as a slave to the

      World Bank through the Rockefeller Foundation which put out Sue Douglass(Aka Sue

      KO(knockout) Douglass SUEKO Kawashimi Peters) and John Douglass(aka John

      Stendal's) first book.



      Hidden in gangstalking, child rape, torture and fight clubs, Sue and John used false

      names to claim they were dead, to steal the rights of White Chrisitan Americans, cash out

      life insurance policies after the "murder" of innocent Americans and told their daughter,

     "everyone dies" when she begged for help after Andrew Frankel, NFL,Exxon and

      Microsoft agents ganraped her and used spinal crush injuries and stole her facila bones,

      spine and lobotomized her.



      Their book names the county fire department as Satanist burn their victims with fire and

      did conduct such crimes with knowledge and support ofthe LAPD,the City, LAUSD and

      LAVSD school systems.



      Lisa was raped and tortured for many years, without any benefit ofthe families riches or




                                                                                                  209
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 211 of 265 Page ID #:211




      provided the information or resources to go to school so that she could not advance in any

      career.



      Even so much so as casting her in the Bermuda Triangle and Noah's Ark and The Little

      Clown. Further, she was left out of the true things that Malibou Lake Mountain Club and

      Torkom Sarydarian (a torture cult) was doing to Americans through Islamic laws by

      murdering children and placing them in the LAUSD's gifted program which prevented all

      rights to the victim.



      LISA was bullied by Marlo Page, Neva Kaya, Chandra Dyani, Tony Moore, Linda

      Medvene, Nina Bergman, Kate Lubahn and others through Facebook and Alcoholics

      Anonymous whereas Neva Kaya, Marlo Page told Lisa they "hated her" selfies and

      bullied her relentlessly.



      To allow murder by a group is lynching. Lisa was hated and gangstalked by Marlo Page,

      Kat Lewin(who wrote a letter of intent to muder her) and Neva Kaya intentionally

      bullied Lisa to profit on her rape and violent harvesting for corporations like O'Neill

      surfboards, P1ayBoy and Williams Sonoma and SpaceX.



      Lisa went to the police multiple times but they refused to investigate claiming unlawfully

      that they didn't have jurisdiction when they took out the permit to conduct such violent

      rape and torture.




                                                                                                210
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 212 of 265 Page ID #:212




      "The protection against excessive fines guards against abuses of government's

      punitive or criminal law-enforcement authority. This safeguard, we hold, is

      fundamental to our scheme of ordered liberty, with deep roots in our history and

      tradition," Justice Ruth Bader Ginsburg wrote in the court's opinion.



      Defendant Gavin Newsom owns properties that have been used for his personal financial

      gain in a money laundering by Violent organ theft crime and currency theft that has

      deprived many Americans of their legal rights for many years. Using Alchollics

      Anonymous, Greg Lauren and proxies like Neva Kaya who wanted to murder Lisa in

      unfair competition, Newsom has allowed murder and violent gangrape of innocent White

      Christians to go uninvestigated and unreported. NA,Narcotics Anonymous carries the

      same acronym on the properties hidden by Cynthia Beck, Gordon Getty's longterm

      partner in the scheme NEWSOM Associates.



      LIsa found SAMOHI's Vincent Lawrence's, a student's documents that prove intent to

      commit violence and genocide on White Christian Nationals, thrown out by the side of

      the road. Basically the Scheme, shows a Qatar organiztion, Marina Logistics, posing as

      his Mother, to claim he could not attend school, in the packet it also claimed warrants and

      seizure could take place



      This is outrageous fraud to hire young black students to torture and cut open innocent

      White Americans and hide the documents as Lisa drives for a living and has to run into

      those that actually violently cut out her currency.




                                                                                               211
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 213 of 265 Page ID #:213




                                s. 5t4{7>t 4      S ~~ff-~ t3's'~    ~I id # ~sT   (~ ~~4P
                                d lt~lst ~t is~ii#4f8i~ii Kl ~if~t iifi~If it i~r#~l~ri~#~f
                                                                                              ~1~1~6t7Y~Rt!
                                i~E~+";,t~ ,;, it~1~~,                     r




                                        „~                          ~_,



      Newsom properties hides their true ownership pays the bills to use the land to hide

      criminal conduct by RAND,Lee Hillborne, Gordon Getty and State Officials who are

      violently seizing property calling it "fines" in Civil Forfeiture, falsifying deaths and

      removing Americans from their rights under the Constitutution injuring and maiming

      White Christians for their facial bones and eggs and then selling them.



      Not only is Newsom's name on the properties of the Getty's but he illegally used

      properties for Financial ruin and torture of innocent Californias for his own gain by

      violent measures in placing the victims in detentions so they could be gangraped and

      tortured by fire weaponry and chemical burns to maim the women seeking minor plastic



                                                                                                              212
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 214 of 265 Page ID #:214




      surgery.



      Because Newsom is calling Lasky Clinic an airport, Newsom commited these violent acts

      through his proxies against Rebpulican White Christians he wanted to injure for their

      body parts or to make them lose their power on the Internet because they were innocent

      and Whtie and republican.



      Eric Garcetti plot to maim and rape and steal LIsa's eggs, and knowingly ordered her

      sterlizied as a hate crime against me claiming He did not want exotic women in his

      community shows a deliberate act of violence against an innocent American by a City

      official to commit murder for his own profit.



      Thus, Eric Garcetti who owns the Nuclear Decommissining and Nunting lIcesne for the

      City, did particpate in violent criminal conduct of"murder for hire" at Lasky Clinic. As it

      was under his orders that the "murder and gangrapes" by LACC~D students took place.

      And Gavin Newsom have stripped good innent Americans of any legal rights after

     "murderin~7 them" on paper to collect illegal insurance from Metropolitan Life as well as

      selling off body parts, which is unlawful.



      Adam Schiff is part owner in Totally Kidz, which took shipments of gloves and masks

      for Nurse Training and did conspire aginst White Christian Nationals in a plot of

      genocide that went through the school systems, that he profited on and did commit war

      crimes of payments to install trackers and other violent measures with intent to kill




                                                                                              213
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 215 of 265 Page ID #:215




      reproductive value of White Chrisitan Nationals through the complex Scheme as lain out.



      Children's hospital Daila Rosales, is Dalia Sandough, using illegal addresses and illegal

      names to procure bones and body parts for peole like CarolAnn ~mquies, who had a

      grudge against Lisa for knowing about her crimes against White Chrisitan Republicans

      Individuals and for certain "abuses" against her twins lisa witnessed while working for

      her. and



      Ron Burkle participates in the fraud against humanity by gaining Syrian citizenship to

      hide slavery and torture of Innocent Americans.



      UC Andrology Lab is accepting stolen tissue samples from Hamada Zahwadi.
      wLartiv.hecrtt-hc~racles.ca~n ~ Find a c~rau~rcrctice > 11 ~ l..`hicrac~v

      UNIVERSITY OF ILLINOIS MEDICAL CENTER as can be seen on the following
      document. This lab deals with Egg theft.


      HATE CRIMES AGAINST WHITE CHRISITIANS



      Misappropriationg of eggs and conversion and desecration of a White Chrisitan in a hate

      crime ordered by state officials and former bosses and "friends".



      We did not abandon cells OR FACIAL ORGANS OR EGGS and they were violently cut

      out of us claiming seizure and forfeiture rights, however, after commission of the hate

      crime they illegally covered us in disfiguring plastic so we could not detect the bone

      theft. Further at both facilities over 148,000 was seized that was locked in my carryon


                                                                                               214
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 216 of 265 Page ID #:216




      and I did not give anyone rights to look inside.



      That they are mocking these crimes at Los Angeles Community College, claiming to

      place women on a block with a life long lock, shows knowledge and intent to murder and

      steal identity and rights of innocent Americans.



      I had an explicit agreement written for both Andrew Frankel and Lucian Ion not to

      remove any specimens, currency, or personal effects due to my Christian Faith. Yet Pew

      Research did admit to committing hate crimes against White Chrisitans and hate crimes

      against Republicans on those two dates with Elon Musk and Kanye West.



      Xavier Beccera, The Attorney General said I was ordered to be tortured and violently cut

      up calling it "inflation" on 11/27/2018 after discovery of California's shcme of genocide

      of White Christian NATIONALS organized by he and other California State officials

      through a curriculum set out by LAUSD,David Geffen, Cedars, and Lisa's parents who

      used fake names for Califonria Physicians Service to "murder Innocent White

      Americans". Thus due to my lawsuit, each acted with hate as a hate crime in retaliation of

      my claims and tried to murder me by lobotomy for money that they cut ouf of me and 14

      other white Christians using "plasic surgery" to gain their victims.



      When the state threw out their documents it was clear the state knowingly cut out body

      parts to sell them, but also proved they stole my eggs.




                                                                                            215
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 217 of 265 Page ID #:217




      Calling communications rape and torture and letting students or competitors kill me,like

      Neva Massey aka Neva Kaya, shows that murder in Califonia is legal if you are White.



      And the second surgery was only to remove Elon Musk's torture devie that prevents

      breathing and smiling. All actions were done at behest of City and state officials who

      violently harmed their own consitutents. But Each are responsible as they KNEW who I

      was and violently raped and tortured me due to my whistleblowing.



      All actions were done illegally and with inept to destabilize California's economy and

      present unfair tactics of competition.



      Due to my lawsuit IN 1/292015, Xavier Beccera, as a hate crime ordered me murdered in

      Great Britain and contacted my surgeon overseas to enact that murder and acted with

      other Defendants which are substantial.



      My mother and father committed crimes of torture and slavery by illegally claiming they

      were dead to gain profits on body parts for State and City officials. They illegally used

      FISA court to claim people had the right to die and garnered millions of dollars in illegal

      profits wit's the help and coverup of Interpol and city officials..



      Phillip Morris, Neva Kaya, USC, all knowingly harmed me for their profit and to commit

      a crime that the LAPD refused to look into.




                                                                                               216
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 218 of 265 Page ID #:218




      NEVA KAYA (aka Neva Massey), VICTORIA PYNCHON,LESLIE FLIESHMAN,

      LUCIAN ION, CHRISTINE JANSEN, ANNE LABORDE,LINDA MEDVENE,

      CHANDRA DYANI,KAT LEWIN,NANEA REEVES,CAROL ANN EMQUIES,

      MOISES EMQUIES,L'ES WEINSTEIN, ANTHONY BROOKLIER,LES WEINSTEIN,

      KENNETH LOMBINO,AND DONALD HEWITT POSED as friends AND employers

      to procure me for gang rape, and torture by cutting out my bones and flesh and my eggs

      TO sell them.



      After Informing my own family of the stolen eggs, illegal spine crushing injuries, illegal

      lobotomy and violent cutting of my facial bones, stolen eye glands and gangrape, My

      parenst Defendants Sue Peters aka Sue Kawashimi Peters, aka Janet Valdez and John

      Douglass aka John Stendahl sent Kat Okomoto to spy on me then tried to murder me

      acting with other defendants.



      Each defendant, was engaged in LA COUNTY government fraud, or child abuse as Carol

      Ann Emquies and her husband lack of care of their twin boys and Donald Hewitt sexual

      relationship with his 8 year old daughter. Lisa Worked for Carol Ann Emquies and had

      knowledge of her crimes against White American National Women through her project

      African Schoolhouse, including the entire roster of persons who laundered money and




                                                                                             217
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 219 of 265 Page ID #:219




      committed criminal activates through the organization.




      This exhibition received Federal financial assistance for the p►•eservation and

      interpretation of US confinement sites where Japanese Americans were detained

      during World War II. Under' Title VI of the Civil Rights Act of 1964, Section 504 of the

      Rehabilitation Act of 1973, and the Age Discrimination Act of 1975, as amended, the

      US Department of the Interior prohibits discrimination on the basis of race, color,

      national origin, disability o►- age in its federally funded assisted projects. If you

      believe you have been discriminated against in any program, activity, or facility as

      described above, or if you desire further information, please write to: Office of

      Equal Opportunity, National Park Service, 1849 C Street NW, Washington, DC

      20240.




      35 ~ ~. 1SC street Suite 2O0 Lr~s 111~~e1e5 {:A 9[)(112




      Yet I was targeted forbeing white, a woman , my Christianity and my age.




      Due to Lisa'S knowledge oi~their crimes, they targeted Lisa for murder.




      Then Defendants, which included LACCD and L!C Regents, flagged Lisa's chart so she

      could not get healthcare. After she sued, Defiendant through communications contacted

      my overseas surgeon with request fir money or other things of value in connection with

      destruction ofi a protected computer.



                                                                                              218
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 220 of 265 Page ID #:220




                                STATE COURT FRAUD BC648115



      SHELBY Miner, Kyle Todd and Daniel Ahn can be seen taking enormous amounts of

      money to throw my case and did alter documents related to my interests. Also Lisa Houle

      was paid off by Cedars to hurt my interests. It is easy to find bribes being taken online

      and I will prove that my own lawyers took bribes in attempt to hurt my case at which

      point the other Defendatns tried to murder me overseas.



      Phillip Morris used fake names to ask to participate in public participation of a hate crime
      and violent rape against me. ANDRE CALANTZOPOULOS, MARTIN G.
      KING and JACEK OLCZAK used false names to hide violent actions against me.


      Patrick Cain Admitted to emails in existence and would not forward them to me. I filed a

      Motion to Compel and he would not turn them over.

      Maria Ho~sepian—attorney for ANDREW FRANKELA ND LASKY CLINIC admitted

      that vendors were on the property but refused to give me who had custody and control of

      the records.

      Gil Burkwitz Admitted on paper that USC did steal my organs claiming I donated them.

      The Judge refused to let me advance my case and conspired to have me murdered.



      UCLA HEALTH uses 634 Stone Canyon Rd to hide illegal harvesting. Not only does the

      hosue belong t a Shell Oil mavel Algoizaibi Muneerva, but many Bin Laden documents

      show a violent tendency to harbor terrorists against American interests and how they use

      the house to hide the criminal conduct using Disney harvesters and Federal reserve



                                                                                              219
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 221 of 265 Page ID #:221




      harvesters.



      Kenneth Eiickman aka John Hickman PERJURED HIMSELF in state court---as it is his

      name who requested violent torture Behavior Modification and is on the letter to the

      Nuclear Regulatory Commission requesting to violently injure me,even though he knew

      I was an innocent White Christian American seeking minor plastic surgery, and was

      dishonest to the judge related to my case, though his name is on the NRC documents

      asking to torture me through unlawful behavior modification methods which constituted

      gang-rape, sterilizaion and violent arson to my face to steal bones and brain matter after

      Steven Mandel drugged me and claimed I was "available equipment" to steal bones and

      tissue from. Steven Mandel is not a radiologist, he owns a Ketamine clinic so he illegally

      posed as a radiologist with intent to steal my bones and eggs.



      John Hickman, aka Kenneth Hickman sent the following communication related a request

      for money or something else of value in relation to destruction of a protected computer in

      violation of extortion laws.




                                                                                              220
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 222 of 265 Page ID #:222




          From:                             Hickman, John
          Sent:                             Tuesday, October 31, 2017 4:31 PM
          To:                               'Tom Rielly'
          Subject:                          RE: Fw: LTP Zion
          Attachments:                      Decom Funding Status Report 2016.pdf


          Torn,

          The most recent decommissioning funding status report for Zion is attached. I will check on reporting for the
          decommissioning of the ISFSI.

          John ,

          From:Tom Rielly [mailto:tr649@sbcglo6ai.netj
          Sent: Tuesday, October 31,2017 4:05 PM
          To: Hickman,John <1ohn.Hickma~@nrc.gorn
          Cc: Hickman, John <John.Hickman@nrc.gov>
          Subject;[Extemal_SenderJ Fw; LTP Zion

          Please confirm to Vista 360 the current balances in all trust accounts
          Thank you



          --- Forvvarded Message ----
          From: Tom Rielly <tr649Cc~sbcsalobal.net>
          To: John Hickman <john.hickmanCu)nrc.aov>
          Cc: John Hickman <jbh@nrc.gov>
          Sent: Wednesday, October 25, 2017 12:00 PM
          Subject: Fw: LTP Zion

          Reports and Zion Solutions indicate approximately $ 45 MM remaining in Zion Decmm Trust Funds
          What is the amount of the previous waiver(set aside given for future fuel management) NRC granted.
          Our understanding is that these proceeds are still in the Trust Funds but are not reported by the Ucensee.

          Please advise and confer          ~        o     ~       ~.,•,       `            ~    ~

          Thank you




      On or about January 16, 2015 within the Central District of Califorina and elsewhere, The

      defendant Scott Moore, with intent to extort money and other things of value transmitted

      in interstate and foreign commerce a communication containing a demand or request for

      money or other thing of value in relation to damage to a protected computer, where such

      damage was to facilitate the extortion in violation of 18 USC §§ 1030(a)(7)(C) and

     (c)(3)(A)(B)(C)(D)(E)-(i).




                                                                                                                          221
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 223 of 265 Page ID #:223




                                                       January 16, 2015



             h1 r. John Sauger, General Manager
             Zion Restoration Project
             ZionSolutions. LLC
             101 Shiloh Blvd.
             Zion, ~L 60099-2797

             SUBJECT.       ZIONSOLUTIONS -TERMINATION OF ORDER FOR IMPLEMENTATION OF
                             ADDITIONAL SECURITY MEASURES ASSOCIATED WITH ACCESS
                             AUTHORIZATION. FITNESS FOR DUTY AND BEHAVIOR OBSERVATION
                            (EA-03-099) FOR ZION NUCLEAR POWER STATION, UNITS 1 AND 2

             Dear Mr. Sauger:

             On August 18; 2004, the U.S. Nuclear Regulatory Commission (NRC)issued an Order for
             i mplementation of Additional Security Measures Associated with Access Authorization. Fitness
             for Duty and Behavior Observation to Exelon Nuclear, the licensee at that time, for Zion Nuclear
             Power Station, Units 1 and 2. This Order applied to decommissioning nuclear power plants with
             spent fuel in the spent fuel pool. On June 30, 2014: Zion Solutions (ZS)requested that this
             order be rescinded once all spent fuel has been removed from the spent fuel pool and
             t ansferred to the Independent Spent Fuel Storage installation (ISFSI). In that request you
             .
             acknowledge that upon termination of the Order the spent fuel pool will no longer be an
             authorized storage location for spent fuel. By correspondence dated January 12, 2015, you
             have reported that all fuel has been removed from the spent fuel pool. The measures Imposed
             by Order EA-03-099 relate to spent fuel in the spent fuel pool. Since there is no longer any fuel
             in the Zion Nuclear Power Station spent fuel pool, compliance with this Order is unnecessary.
             Accordingly, as provided in Section III of the Order, I find that good cause exists to grant your
             request and hereby rescind the Order. ZS shall continue to adhere to the terms and conditions
             of the Zion Nuclear Power Station license, the ISFSI license, and the Commission's regulations.
             As a consequence of this action. ZS is no longer authorized to use the Zion Nuclear Power
             G 4ofinn encM fi ~cl nnnl +n cfnro encn4 fnol




                                                                                                                 222
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 224 of 265 Page ID #:224




               for Duty and Behavior Observation to Exelon Nuclear, the licensee at that time, for Zion Nuclear
               Power Station, Units 1 and 2. This Order applied to decommissioning nuclear power plants with
               spent fuel in the spent fuel pool. On June 30. 2014, ZionSolutions(ZS)requested that this
               d;der be rescinded once all spent fuel has been removed from the spent fuel pool and
               transferred to the Independent Spent Fuel Storage Installation (15FS1). in that request you
               acknowledge that upon termination of the Order the spent fuel pool will no longer be an
               authorized storage location for spent fuel. By correspondence dated January 12, 2015, you
               have reported that all fuel has been removed from the spent fuel pool. The measures imposed
               by Order EA-03-099 relate to spent fuel m the spent fuel pool. Since there is no longer any fuel
               in the Zion Nuclear Power Station spent fuel pool, compliance with this Order is unnecessary.
               Accordingly, as provided in Section III of the Order, I find that good cause exists to grant your
               request and hereby rescind the Order. ZS shall continue to adhere to the terms and conditions
               of the Zion Nuclear Power Station license, the ISFSI license, and the Commission's regulations.
               As a consequence of this action. ZS is no longer authorized to use the Zion Nuclear Power
               Station spent fuel pool to store spent fuel.

                                                             Sincerely,


                                                             !RA/

                                                             Scott W. Moore, Acting Director
                                                             Office of Nuclear Material Safety
                                                              and Safeguards

               Docket Nos.: 50-295 and 50-304

               cc. Zion Nuclear Power Station Service List




      Related to Lisa's destruction and conspiracy against her, Mark Zuckerberg received

      45,000,000 for her injuries. And Elon Musk took a 100,000,000 policy to torture Lisa and

      then to torture her again. The experimental permit is as follows.




                                                                                                                   223
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 225 of 265 Page ID #:225




                                                vsr.~zas ~              r~     s~            ~a,cx~t~.~^r      vaac~~s
                                        Ci# .2::Y:      .„A~:~kl.:.3;It~dAwua         ''£;2I~;.2~    ~'~~1 ,   .~   d«—a}'.s:




                                                    ~I;~1 ~. ~..~:~.f3~~~'Z~ta '~Cfit2:;IJ~ii


                          ~u~ravc. '~~: T~:;~ C~~~1~s, i~ 1t~~uec! to s~~c~ Ex 1~~°:utiur~
                          T~ehr>c1~~« t5~~ceX? an:Ser 51 3.5.x. S~.a title V, Ch~~Z~~r


                 1,       ~+.~;~:5=~+~: "l~z~ ~rra~~~ t°:t,~~9a.fi~~ Exp~s:aen~ai P~rm4~ Nom. ~'P
                          1~-:3:•t'.:;e zrcrr; _. , i:~5ue, .E v~.ic~srz+~ctly key ;.l:e ~'e~3~xa1
                          Atiia:i~o A :saasrrati~.~'a office o~ CO~lBCi8Zi.3.8I Space
                          Transr~rtatia:~ {C3f icy), aathUrizirsq Space{ tt~ c~*ra<-~t~~-
                          1ak~~~~::~es cad :tai ~*~x~;;.~ ~►~~a~~~r r~rt~.~~L:~~ laun~n ~~r~.E. ;•>.
                          Tt~R.~ tJYa~:r ~r~scry ~s ~efiw,atiarsea as~d r.~r~s~,ftaon~t
                          aprrl3cab:+~ to e~~,^!- ?a•.>r~ct r;,~~~its~r~~ by, ~~arp~ :.rsder t?~.F
                          tw.a~a~r,S t .

                 `~       .'1dn F"ir+SYYs-~Ycrot.       i~"v~r r, ~,arrr,r'~wra ra      s~~ +~i~      ~aa wn.#      ~ns~   >nv   €n a•-iakw~e




                                 z!'~ _.t                f
                                                                                                                                                Y.
       +         ~'{ ~i                             _                                            _   .__„_




                 1 V 1 ~ffi~::~+i:                      TtugU~t 13,                  ~. ~+



                                                                                                                                                 i




      On or about January 16, 2015 within the Central District of Califorina and elsewhere,

      The defendant Elon Musk, with intent to extort money and other things of value

      transmitted in interstate and foreign commerce a communication containing a demand or


                                                                                                                                                224
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 226 of 265 Page ID #:226




      request for money or other thing of value in relation to damage to a protected computer,

      where such damage was to facilitate the extortion in violation of 18 USC §§ 1030

     (a)(7)(C) and (c)(3)(A)(B)(C)(D)(E)-(i).



                       FALSE DEATH CERTS TO COLLECT INSURANCE



      AT ALL times relevant, Cedars Sinai did falsify deaths, falsify consents with explicit

      intent on mutilating innoncent Whits Christian women with intent to commit genocide

      and did perjure themselves in state court as Celia Flores did request to violently harvest

      me and sterlize me on 1-28-2018 and her true signature is listed below. When Itried to

      leave the facility she would not let me and KNEW what they intended to do which was

      violently gangrape me and cut open my face to steal my bones and brain..



      Celia Flores aka Gabriela Flores on January 28, 2015 within the Central District of

      Califorina and elsewhere, with intent to extort money and other things of value

      transmitted in interstate and foreign commerce a communication containing a demand or

      request for money or other thing of value in relation to damage to a protected computer,

      where such damage was to facilitate the extortion in violation of 18 USC §§ 1030

     (a)(7)(C) and (c)(3)(A)(B)(C)(D)(E)-(i).




                                                                                               225
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 227 of 265 Page ID #:227



                                                     +           5 `k                     t, ~.

                                                                                                                                               #;,y




                       ;fir




                                ~'~ o ~
                                                ~~           ~    ~          ~                                                                                  „~   <:,~
                                  ~~                                                                                                 ~: ~



      ` t~~~.`~    fit .'        ~!          f~°: ski 3~+             .~~` ,9k~;~{~ ~.,r-w~ +'~ , w;~k~. ~:.~> `~~°' ~~~         ~                    ~,~~Y4t
                      a                                                  _
                  ~, ~ -~.. . :.       ..x                                                                                       .    .. ...          ~~:w~> ~

         ...~_~..,~ ,,~~ ..~. ., ,'~     a. ~ ..            ~ , ..~,~sr..,a . .~._ , n .,w...     a             _..._. _ .~r .._ __:~...A~... ~. ~ ~a~,ti_.....~vm




      All the lawyers were paid off by members of this case and withheld documents that

      should have been turned over. Not only did my lawyer, Todd Kyle take over 100,000 to

      injure my case, then organized to murder me with Defendants overseas, USC's lawyers

      perjured themselves repeatedly in court. Patrick Cain of Gambrell Russell threatened me

      and Gil Burkwitz threatened me. USC has threatened other women suing, threatened their

      safety and then Philip Morris and USC tried to murder me overseas.



      I have been repeatedly raped, tortured and my rights withheld as my Identity and bones

      and eggs were stolen. LACCD uses the law illegally to redline and withhold rights of


                                                                                                                                                          226
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 228 of 265 Page ID #:228




      their own students and receive money to disciminate and commit hate crimes against

      White Christian nationals.



      THIS ACTION deals with human rights violations (Lisa has been kept in Guatanamo

      Bay DETENTION for over 5 years WITH no legal rights in America—along with 14

      other victims who were not in any way a threat to the nation), gangraped and her bones

      and beaten to crush her face and spine to cut out her brain tissue to sell it, and auctioned

      off through gaming done on La Brea through an illegal fight club run by SAKE; Nick

      Phoenix; Thom Berensen and LA Phil's Chris .



      I, Complainant, being duly sworn, state that the following is true and correct to the best

      of my knowledge and belief.



      On or about January 7, 2015, within the Central District of Califorina and elsewhere, The

      defendant ~~ndrew Frankel, Sue Peters, Dina Douglass, Gregor Bran, Chia Soo, Lucian

      Ion, Mark Urata, Gurmukh, Elon Musk,Nick Phoenix, Tom Beregsen, Sharon

      McCutcheon, Gordon Getty; Mark Lauren; Mark Rabkin, Christine Hefner, Gordon

      Getty, Nina Bergman, Neva Kaya, Chandra Dyani, Nanea Reeves, Kate Lubahn, Victoria

      Pynchon, Ann Laborde, Kenneth Lombino Priyanka Bhanot aka Priyanka Agarwal, Greg

      Lauren, Mike Coulter, Norm block, Paul Beahan with intent to extort money and other

      things of value transmitted in interstate and foreign commerce a communication

      containing a demand or request for money or other thing of value in relation to damage to

      a protected computer, where such damage was to facilitate the extortion in violation of 18




                                                                                                227
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 229 of 265 Page ID #:229




      USC §§ 1030(a)(7)(C) and (c)(3)(A)(B)(C)(D)(E)-(i).

             Also, those mentioned were friends and family who organized a murder, through

      gangstalking and bullying and using the social media sites Band Camp,Facebook and

      Instagram

             I further state that I was a whistleblower as to commission of genocide OF a

      curriculum set out to commit that genocide of White Christian American Nationals

      through Los Angeles Community College and UC Regents, USC and Cedars and Kaiser

      using manufacturers Exxon and Phillip Morris "Communication hate crime and violent

      rape and body part theft scheme" and Mark Lauren for Playboy, Waste Management, and

      others for the Federal Reserve and the World Bank and that such defendants tried to

      murder me overseas after gangraping me and cutting up my face here to collect a "pound

      offlesh" that they could sell for over 12 billion dollars and as a hate crime sterilized me

      after stealing my ovum to sell it to someone who wanted it. I am a victim of the scheme

      and was gangraped, tortured and severely injured by said parties, who engaged in federal

      fraud, created false instruments to commit spinal injuries and cut out giant portions ofthe

      women's face and brains and faked deaths, to hide criminal conduct, thus this is based on

      facts and papers that Defendants spoiled to hide a crime which show Ovum theft and

      jawbone theft and crimes oftorture against humanity.



       Name of Complainant                                              Signature of Claiminant.



      BACKGROUND

                                      State Court Case BC648115




                                                                                               228
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 230 of 265 Page ID #:230




      Lisa was 'social media star when she was raped, tortured and slaughtered for her facial

      meat and her eggs. Neva Kaya wanted to build a dog refuge and wanted to maim and

      mutilate Lisa more than anything. She was jealous and stalked Lisa and introduced her to

      Paul Beahan, Natalia



      In what Bill Gates calls a racial healing initiative, LACCD,UC Regents and others

      provide White Women for rape and torture and allow long term enemies and family

      members to target these men and women for such conduct without ever being found

      guilty of any crime or being charged, are in permanent detainment after having their

      brains violently cut ouf of them as will be detailed in this complaint.



      . Well known on Facebook, but severely neglected and harmed in the family as her

      parents and sister bullied her and subjected her to severest forms of humiliating conduct

      by withholding care, withholling family secrets and placing her on a list so she could not

      get normal jobs or advance in any career. Sue Peters and John Douglass committed war

      crimes aginst White American Nationals with intent on stealing their lives, and body

      parts to sell and fence tissue and eggs for breeding and money makng purpose. Did such

      conduct by using false names and creating false crimes with the help of powerful city

      officials to earn ill gotten gains.



      In State Court case BC648115, Rand, La County, and UNIVERSITY OF SOUTHERN

      CALIFORNIA, Debra Diaz, Maria Hovsepian, Gil Burkwitz, Patrick Cain and others




                                                                                              229
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 231 of 265 Page ID #:231




      conspired to obstruct justice and withheld documents and committed perjury related to

      LISA'S case, then DEFENDANTS Phillip Morris, USC, Gregor Bran, Lucian Ion, Leslie

      Flieshman, Christine Janssen attempted to murder her overseas.



      Nanea Reeves was in AA and a manager of groups that targeted women they wanted to

      maim from within the organization. Alcoholics Anonymous routinely bullied those that

      did not know it was a harvesting organization. Nanea Reeves, Neva Kaya aka Neva

      Massey, Chandra Dyani and others did bully, procure, Lisa for mutiltation in an unfair

      competition through online bullying methods and severe isolation methods.



      THIS action involves a murder cult, which fakes it's own deaths to steal constitutionals

      rights of White Christian American Nationals---through Scientology, Kaiser, Cedars

      Exxon, LACCD and UC Regents. It involves the Getty's writing fake stories which we

      have handwritten letters of and Disney CIA codes where they hide the records.



      Los Angeles County USC boasts they get to kill victims to steal organs by stopping the

      heart. This is outrageous abuse to advertize Andrew Frankel as a plastic surgeon then

      rape and torture the women and flag their charts to protect the criminal conduct.



      Donald Hewitt was at all times Lisa's boyfriend on 12/29/2014, and organized a hit on

      her life with others as he has a HUMAN MEAT FARM,knew I was looking for a

      surgeon for minor plastic surgery. It is believed he contacted Lasky Clinic for them to

      find me on Realsel£ Realself is at all times relevant a site devoted to marketing or plastic




                                                                                              230
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 232 of 265 Page ID #:232




      surgeons and operated by members of the CIA.



      When I tried to leave Lasky Clinic the morning of surgery, Donald Hewitt smacked me in

      the face and he restrained me. I ran into the hall crying and Celia Flores kept me there

      and would not let me leave. Then Steven Mandel drugged me and together with Chia

      Soo, Mark Urata and others cut out my cheekbones, upper jaw, eggs and muscles and

      gangraped me with other at the facility which accepts money for educational training and

      for medicare and medicaid. Elon Musk installed a tracking device that prevents breathing

      and smiling. And Microsoft and NFL use the falcilty with Philip Morris to severely injure

      White Chrisitan Nationals claiming rights to public participation in Hate Crimes against

      White Christian Nationals.



      Further, UC Irvine forced us to go to Syuaw Valley after graduate school to enroll us in a

      system where we could be "murdered" for our body parts. Gordon Getty Mentions Squaw

      Valley in his documents that detail destruction of women's reproductive value,

      inhumanely claiming their loss will be our gain and admitting to using gaming theory

      rather than truth in adversitzing to gain victims..



      I was severely injured in spine crushing injuries, head and body and my face mutilated by

      those working for LACCD,Federal Reserve and USC,Cedars, Kaiser, NFL and

      Microsoft and others who lay in wait to mutilate me and steal my facial bones, brain

      tissue and eggs after performing spinal crushing injuries, head injuries through beating

      and murder by smothering on 1/29/2015.




                                                                                                 231
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 233 of 265 Page ID #:233




      MALICIOUS PROSECUTION



      I sued and then was sued for Defamation. and won my anti-Slapp in State court case

      BC648115 on or about 7/02/2018.



      After which Defendants tried to murder me and maim me in Great Britain where I had

      found a doctor to help me and at least 5 other Frankel/Exxon/Worl~ Bank victims.

      Defendants USC and others paid Lucian lon to get me back for a commercial sex act and

      for violent theft of my brain, upper spine and face on 11/27/2018. Defendants did contact



      Christina Janssen of JPL posed as a photographer and then altered my jawline in the

      editing photos. She is a psychiatrist for NASA,and knew I had been severely injured as I

      told her. She is associated with JPL and Raytheon and I believe conspired with other

      defendants to cut off my entire nose to sell it, along with my cheek muscles and facial

      bones with a team Leslie Fleishman, PMI,Exxon and USC put together.



      Leslie Fleishman told me I had to take down my recordings from Band Camp as it is

      when I used to be beautiful and I believe he was put up to this by Raytheon, USC and

      uses 59c Station in Great Britain, the same address UC Regents used to gain jurisdiction

      in Great Britain, showing murder and intent to commit a violent crime in retaliation of

      whistleblowing to steal my currency and my brain and my bones, with intent to murder

      me.




                                                                                                232
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 234 of 265 Page ID #:234




      Even on Leslie Flieshman's Busy b website, it claims they are releasing my album, but

      one look at his bandmates reveals they re not who they claim to be, but scientists and

      those who procure human meat to sell it. Thus such actions did constiutie recruitment to

      rape and steal my facial bones and brain. They are hackers for other organizations and

      sneak in to steal currency and body parts, then mock the women as "Slaughtered lambs."



      On or about Monday: Leslie Fleishman wrote the following message:




                                                                                               233
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 235 of 265 Page ID #:235




       .~        .
            AT&T ^      ~        9:44 AM            ~9 34°l~'~ ...

              Lisa


                       ~         «
                           ~         ~   ~



            I'm a bit worried about you


                                             hi!

                               sorry i didnt see this!

                               i'r~ okay.


            You sure ?

            1 hid a really upset
            Christina.contact me,                             ~~
            telling me that she hid
            received a really
                                                              ~.~


                                                                        234
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 236 of 265 Page ID #:236




               ^
       •1 ~T&T ^               945 AM               ~1 34°l0 ■   !_

              Lisa


          threatening email from you,
          I've seen it, I don't think you
          meant to send it her but
          she ~ecei~ed it, so she
          con~~cted rr~~, ~he'~
          stressed up as she's in
          lock~own like we III are
          except she's on her own
          and she was really upset,
          hence m~ asking if you ire
          ok

                         I'm riot sure whit yon
                         mean?

                            what kind of threat?


          +~4 77~'~ X11
          C)k hPl~w i~ what ~hP



                                                                        235
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 237 of 265 Page ID #:237




       .r      AT&Y ~          9.45 A1v1            •4 34%'■

                 LISA
       ~~~,.


               thre~t~nir~g ~m~i! from yon,
               I've seen i~, I dan't think you
               n~e~nt to send it hey but
               she rec~i~ed it, so shy
               cont~cte~ m~, sh~'~
               ~tr~~sed pup as she's in
               lockdc~wr~ like w~ III ire
               ~xL~pt sh~'~ ors her own
               end she was re~lfy upset,
               hence ~ ski ~g i~ y~~ ire
               ok ?

                         i'r~ r~ o~ ~~~e r~r h~~ ~ou
                         menn?

                            what kind of threat?



             C~k h~ic~w i~ whit ~hP
            .,

                                                                        236
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 238 of 265 Page ID #:238




              Lisa




          ~7k below is whit she
          ~~c~i~e~! ~~~~ y~~.i Mink I
          knoo~ ~I~o this is aimed ~t


          I m suing you fir everyone
          '
          yon ~v~r did this to end ~s ~
          hate crime ~g~ir~st me end
          ~g~inst ~~I wc~rnen.
          1 Dope ~r~u I~~~ ~verythin~
          ~nr~ eve~yane yc~u ever
          loved ~r~~ ~o t~ jai!
          p~rr~n~n~ntly.
          ~'m finding other victims of
          your ~rimir~~l c~r~~~~t.
          You do not deserve tc~ be
          ~I~owed to touch ~ny~r~~
                                                           __
                                              ~.

                                                                        237
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 239 of 265 Page ID #:239




       .~   AT&T ~`                          9:46 AM                     ~ 34°/p ■

                  Lisa
            tr111 W Y Y V ~.I~   L V   L V H V1 i   N I   t   y Vi f V
                                                              a


            ever again.
            YOU DISFIGURED ME!!
            ~n~! PLANNED TO.

                             you think you know ~vho
                             whit is aimed ~t? i'r~
                             confused                ~;~

            ~~~ ~~~~
            C`~k, I ~m assuming this is
            written about the surgeon
            that 'oper~t~d' on you.
            All ~hristin~ did vWas tike
            some pictures of you

            Why would she have
            received that email from
            you, I'r~ c~r~fused row,

                                                                         ____    .~

                                                                                      238
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 240 of 265 Page ID #:240




             •~        AT&T               946 AM         ~' 34% "~ .w_=}

              r~.v~~      Lisa




                       wny~ou~d Shy h~~~
                       ~~ceiv~d that email from
                       you, I'm confused now,
                       except it sounds like an
                       em~i! sent by accident


                                  I'm not sure what you are
                                  t~lkir~g about, hor~~stly



                       C~k do you remember
                       Christina who took same
                       photos o~ you

                                             yes.                   ~~

                                 r did ask her recently for the
                  _~
      wi,y                                                                 sen,


                                                                                  239
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 241 of 265 Page ID #:241




      Leslie Felishman p




                                                                        240
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 242 of 265 Page ID #:242




                                        lK   A• ~
       .r   ~`~T&~i"^

                Lisa



                        i did ask her rice ~t~y fir ~h~
                        ur~~~~te~ ~n~~

            +~~ ' `                `~
            ~k she receive this er~~il
            ~r~m yon ~y~~~~~d~~

            Frain: lisp dougl~ss
              _~.~- _.w~ ___.~, _____ ,~




            To; ~hri~tir~ J~r~s~n

             ~ ,~;~a~>

            ism suing y~~ for every~r~e
            you ever did this t~ ~r~d ~~ ~

                                                                 Leslie


                                                                          241
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 243 of 265 Page ID #:243




      Flieshman illegally posed as a record exec with intent to mutilate me and sent me




                                                                                          242
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 244 of 265 Page ID #:244




       ~~'AT&T^                     946 ~1Nf        ~ :.3:~°~, ■

              Lisa
                     ___        _                   _    _ ..


            ~i ~           ,~       •
                                    s ~ s




          Did you n~e~n to send her
          that err~~il ?

          All CF~ristin~ ~ic~ was tike
          some pigs cif you,she
          certainly didn't do ~nythir~g
          ~~se, shy h~~ ~~nt m~ tie
          pies to pays on to you

          That's whir ! ~r~r~ted t~
          knew if you were Uk that's
          ~~I

                     i hon~s~ly ~an'~ kr~av~r v~h~t

                                                                   utilation


                                                                               243
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 245 of 265 Page ID #:245




       •~', AT&T ^^.               .~                ~~ ~ 2°'~ 1

                Lisp



               / ,~      ~        ~~~;

                 ~ ~         •~     •      '`

          ""            '". i     1 ~    i. #




          did you mean to send her
          that ~n~~~i!

          AI! ~hri~tirt~ did was tike
          some pica of you,she
          cert~i~ly ~id~'t d~ anything
          ~I~e, ~h~.h~~ sent rye the
          pits to pass on to you

          Th~~'s why I ~~r~t~d to
          knt~w if you were ~k that's
          III

                       s honestly don't know ~h~t

                                                                   ~~t ~{

                                                                            244
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 246 of 265 Page ID #:246




      Not only was it unusual that Leslie Flieshman claimed I was "upset" and whomever

      operated on me, but never contacted me after stealing my facial bones, brain and the

      torturous gangrape.



      His "bands" on his page are harvesters of body parts and he used bad faith tactics to steal

      my facial bones and eggs for UC Regents who already stole my entire life.



      One look at Christina Janssen online is she is a psychiatrist and Nurse who works for JPL

      which was at the facility on the date of my injuries.



      Both conspired to act in conjunction with Lucian Ion and Gregor Bran with intent on

      mutilating me and stealing my currency from within my body on 11/27/2018.



      Because the brain and bones are worth billion of dollars and Weymouth is associated

      with City Fertility who stole my eggs.




                                                                                             245
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 247 of 265 Page ID #:247




       r~   AT&T               946 AM               ~ 3~°,~'~, '■

              LIS3




            +~.4 77'7 ~'I1~$
                          t put the
             ~ ~~ ~ut ~ ~~~nr

            email h~~ding on it before

            Did you mean to send her
            that email ?

            All Christina did was take
            some pica of you, she
            certainly didn't do anything
            ~ ~e, ~h~ has sent rye the
            pics to pass on to you

            That's why i v~anted to
            know if you were Ok that's
            all                                              ~~_~,~

                     i honestly don't know whit



                                                                        246
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 248 of 265 Page ID #:248




      So, he would not know I was upset about my injuries unless he was the one causing them.



      Further one review of his number shows a Japanese Laundry. One look at all the

      members of his band work for science factions and University of Southern Califonria nd

      UC Regents who I sued.



      After destroying my body, and filing Chapter 11 on me,the Banks turned me into

      collection agencies after flagging my chart as"Do Not Buy list."



      LISA also found that USC had published an article about Lisa discounting her claims of

      Department of Defense and military testing, mocking her in the Judge Green Article,

      when theydo hold the mitiary contracts for the state and routinely run programs that are

      unconstitutional and injurious to many victims. The article was abo~:t her Judge, who

      tried to get information with intent on having Lisa murdered, rather than let her have her

      own records to rebuild her face or know how many vaccines, viruses(HIV AND

      CORONA)were put in her or what was done to her and this knowledge allowed USC to

      gangrape her again and steal her brain tissue again and Phillip Morris admits to trying to

      kill her in documents available online.



      This case is about Malicious prosecution, Crimes against White Nationals whereas those

      involved committed genocide upon us and other criminal conduct of gangrape, while in

      custody and severely beating me after drugging me to sell my bones, currency and tissue.




                                                                                              247
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 249 of 265 Page ID #:249




      Meanwhile I was no security risk when injured, thus TSA and DEA standards would not

      apply as no one identified themselves as a DEA agent or asked to look in my canyons.

      Instead actors lay in wait to beat me and rape me and cut me open to steal my bones and

      brain, then detained me permanently by flagging my chart as Carol Ann Emquies did to

      hide criminal conduct.



      1 Douglass's detention arguably cannot be based "solely on a fil~ding of
      dangeeoustless" unless the 18 U.S.C.§ 1030(x)(7) charge in the criminal complaint
      qualifies as a clime of violence under 18 U.S.C.§ 3142(f)(1). See United States v.
      Twine,
      344 F.3d 987,987 (9th Cir. 2003).



      Given Lisa was not in any way violent or presenting as violent and was jumped

      beaten with hammers and gangraped, it is clear the Detention of her and 24 others

      is unconstitutional torture and presents.



      However,for 5 years of detention, Lisa and the other victims of Andrew Frankel and

      Lucian Ion were never charged with any crime nor told why they were raped and

      tortured or given back their own currency which was cut inhumanely and sold.



      Andrew Frankel is a Threat to the community, he acted with others to violently

      injure White Chrisitans Americans to enslave them permanently and got away with

      murder artd rape. Andrew Frankel acted with Mark Lauren, USC< Cedars, Kaiser,

      Elon musk and other Defendants to torture White Christian Nationals to commit

      genocide by stealing their reprotudctive organs and their rights. Lisa's ovum was



                                                                                          r~:
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 250 of 265 Page ID #:250




      stolen an sold and Elon musk calls this a payload.



      I went for a minor plastic surgery on the nose on 1/29/2015 at what I thought was

      Andrew Frankel's plastic surgery clinic but was really an Exxon Refinery which targeted

      white Christian Nationals for mutilation, rape and Nazi torture------ I tried to leave the

      facility on the Morning of 1/29/2015 and was punched in the face by Donald Hewitt and

      he and Celia Flores(who works for Exxon and took out the permit to harvest me and

      injure me and sterlize me)and Steven Mandel drugged me with explicit intent on raping

      me and stealing my bones and eggs and facial meat to sell it.



      After stealing my facial bones and meat and eggs on 1/29/2015, they covered me with

      silicone to permanently disfigure me. My spine was crushed and my brain cut out as in

      lobotomy. I was also raped again when I got home by Donald Hewitt.



      This is a story of many persons victimizing white national Chirstians without reason,

      unless the reason is money. From Lisa's parents to her lovers, and former bosses, she had

      been victimized, beaten and the LAPD would never investigate. When her former boss,

      Victoria Pynchon punched her after working fur her for 4 years, the LAPD refused to

      investigate. When the LAPD police beat her up during Grad school, they refused to

      investigate. Thus, the LAPD had a grudge against her.



      When Donald Hewitt was sexually assaulting his young child(who was 8)and LIsa

      reported it, no one would investigate.




                                                                                               249
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 251 of 265 Page ID #:251




      When LIsa was brutally raped as a child, no one would investigate trafficked by her own

      parents to Ohio for the rape. When Lisa was used illegally in brutal experiments as a

      child by her parents who deprived her of any rights and gave all rights to her sister and

      would cut off giant portions of her hair to sell them and forced her to have an abortion to

      sell the baby for vaccines and other tissue, Lisa was surprisingly well adjusted after

      growing up with such violence and hatred by her family. Dina Douglass works for the

      CIA through Disney and Light and Motioin and is a harvester who poses as a

      photographer. Sue Peters and John Douglass, Lisa's parents routinely faked deaths to

      injure White Christian Nationals and did at all times relevant withhold care by putting

      Lisa in experiments to study torture.




      When Lisa worked for Linda Medvene who was stealing from Saks Fifth Avenue, no one

      would investigate. Linda Medvene took Lisa to meet Roma Downy and Mark Burnett,

      who it is believed were.involved in the purchase of her as a slave for forced services.

      MGM Transformers is on her records of injury and Mark Burnett works for MGM.Lisa

      is the only one in this story who is not a criminal, who won awards for her writing but

      was places? on a do not buy list by her parents and former University UC Regents so she

      would be poor, which is unfair competition.



      The only thing Lisa had of value was her face and body and brain and good health and

      when she went in for minor plastic surgery, she didn't know Steven Mandel owned a

      hedge fund which routinely raped an tortured White Chrisitan Nationals in conspiracy




                                                                                                250
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 252 of 265 Page ID #:252




      with Steven Speilberg and Cedars, USC, Kaiser (her own health plan), Los Angeles City

      Colllege, Jams and many other entities. She didn't know Kenneth Lombino, a longtime

      AA friend wanted to cut her open for her bones and eggs to sell them for his Ferrari Club

      or Merrill Lynch. She didn't know many things and trusted a surgeon who actually

      worked for Exxon recruiting actresses for Lasky-Denville Historical Museum, where they

      would order the women murdered and cut out their bones, facial muscles eggs and

      perform spinal crushing injuries with lobotomies with giant corporations like NFL,then

      due to the lack of rights, gang rape the women. The reports discussed herein were thrown

      on the sides ofthe street to spoil them and contain Fraud that generates all the way to the

      State Department's Eric Summa.



      When Lisa went to the police about being gangraped and tortured, they refused to

      investigate. She told her story online and 14 other victims of Andrew Frankel, Steven

      Mandel, Celia Flores and others mentioned came forward, then she went overseas to get

      her nose rebuilt and paid with her rib and wit her life savings. Because she had been

      placed on a do not buy racial healing mutilation list, no doctor would help her here,

      including her own health plan, Kaiser who ran the White Christian National genocide

      program for Bill Gates.



      Then Defendants wanted to murder her and contacted Lucian Ion, her overseas doctor

      and offered him money to let them murder and maim her (including enormously famous

      Elon Musk and Kanye West who claimed to want to do a RADICAL Selfie upon her),

      whereas they crushed her spine, lobotomized her again and cut out most of her brain.




                                                                                              251
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 253 of 265 Page ID #:253




      Elon Musk's experimental permit instealls devies to take away the right to smile and to

      be left alone as the fabric and chips carry extreme electric shocks and allow for war

      torture.



      Lisa sued zn State Court not knowing all the parties, then said persons tried to murder me

      and paid her trusted surgeon overseas to kill her conspiring with a large group who

      profited illegally on her stolen bones, currency and eggs. Lucian Ion fixed LIsa's stolen

      nose overseas, so I could breathe and built a nose with my own rib on 1/16/2018 after

      years of suffering (I paid 148,000 for my nose to be rebuilt in travel and attempted other

      surgeries with Cedars Doctor Jason Hamilton), then other defendants offered him money

      to rape and do spinal crushing injuries, more facial crushing injuries and cut off my

      rebuilt nose, gave her a Lobotomy and more egg theft on 11/27/2018, then mocked Lisa

      In the press with large corporations like Raytheon and Boeing claiming to "cut off her

      nose because it was augmented" and to "killing her".



      Lucian Ion lured me back with a promise to remove a torture device placed by Elon Musk

      on 1/29/2015 that prevents breathing and smiling and he lured me back with explicit

      intent on Elon Musk placing another device and to traffic me for my brain and bones and

      eggs and for a commercial sex act.



      SUMNER REDSTONE is the major owner and voter for National Amusements which

      does business as National Amusements,Inc. is an American privately owned

      theater company and mass media lic~ldin~.com~~aliX based in [~ec~hanl.




                                                                                              252
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 254 of 265 Page ID #:254




      Mas~acllusEtts and incorporated in Ma~•ylatic~a It is the parent company of

      V:i~~co►r~CE3S. privately held company owned by Sumner M. Redstone and his family,

      National Amusements operates as the parent company of Viacom Inc., which

      includes Paramount Communications, MTV Networks, Nickelodeon, VH1,

      Blockbuster Video, Simon & Schuster, Showtime Networks, Inc., and other major

      entertainment properties.

      Mr. Redstone routinely used women at Lasky Clinic illegally for commercial sex acts

      and violent harvesting of women and men who are White Chrisitan Nationals, spinal

      crushing and facial mutilation. He did so to retrieve forced services and kept the

      owmen illegally as slaves through a complex scheme which included falsifying

      deaths and using the foster care sytem to keep the women illegally under Wardship

      to alter their rights under the Thirteenth Amendment, Fourth Amendment and First

      Amendment as the women that were mutilated were actresses and could no longer

      work.



      Hearst Communications also used the facility to torture women and men claiming

      rights to hate speech and violent injuries.



      I do not know all who were in the room witnessing the murder for hire but I have proof

      that they deliberately cut off my nose as mentioned in the Press and "killed me" by

      hurting my spine, brain and face and then raped me using SMART technology that allows

      for such rapes and infected me with viruses and vaccines and used Stryker technology to

      fill me up with rubber with explicit intent on killing my beauty.



                                                                                            253
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 255 of 265 Page ID #:255




      Donald Hewitt was my boyfriend on 1 /29/2015 and already knew I would be harvested

      and raped and tortured and at the time was raping his young daughter who was only 8

      years old.



      When 1 reported that he was hurting his child the County of Los Angeles did not

      investigate.



      Donald Hewitt, Andrew Frankel, Chia Soo(who sneaks Into steal bone and has faked

      many deaths to do so, did not act alone in wanting me to be injured. Though I was not a

      threat to national security and knew nothing about policy, I had a popular online profile.



      Mark Zuckerberg used the site for auctioning off women for their features and used the

      site to affect social feelings, depression and trauma and wanted to hurt Lisa and others for

      their eggs and set up a scheme to bully me online to get me to think something was

      wrong with me. I was extremely well known on social media for my beauty and wit and

      he targeted me and sold me and auctioned me off as a slave with others mentioned with

      explict intent on stealing my genetic tissue and got 45,000,000 for my injuries and tissue.

      Mark Zuckerberg targets white Christian. Nationals for this crime and calls it White

      Critical Studies and trauma training. He paid the women at the facility to cut out my flesh

      and blood'and bones and then he dot 45,000,000 for their keeping me at the facility.



      This is only one example of those that conspired to kill me. My Mother and Father




                                                                                             254
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 256 of 265 Page ID #:256




      routinely faked deaths using false names for the County of Los Angeles with explict

      intent on removing rights of White Christian Nationals and did such conduct for ISLAM

      and other anti_American factions through AA Peters Radio Club at USC. It is believed

      that at all times relevant many at Malibou Lake participated in "taking deaths" and in

      injuring Americans for UC Regents David Geffen and LACCD whose Herb Alpert lived

      at the Lake..



      Defendant Microsoft(who used the Lasky Clinic facility and whose employees saw me

      crying and saw me punched, raped and restrained me by crushing my spine and face)

      infect innocent Americans with vaccines and viruses after stealing their bones and eggs

      and face and brain but they then made them sick by infecting iru~ocent travelers HIV and

      Corona Virus. Bill Gates has many foundations that feed the world by stealing meat from

      innocent Americans seeking safe surgery claiming the stolen "meat" and currency was

     "abandoned". As a Publically traded corporation Bill Gates, routinely mislead the public

      knowingly and knowingly used a plastic surgery clinic for a Leve14 BSL lab to injure

      innocent victims he injured for his own gain His comments were false and untrue in the

      media and this was misleading to a general public when making purchases in common

      stock or investing in it and when making purchases and enslaved countless innocent

      Americans. His actions cost years of enslavement as the women and men were

      monitored, their charts flagged and their movement was limited after such theft and

      exposure to toxins intended to kill his victims. He then covered the women in silicone

      and drugged them and cut out brain tissue so they could not fight back.




                                                                                               255
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 257 of 265 Page ID #:257




      NFL Properties, knowingly used an international airport which poses as a plastic surgery

      clinic to perform spine crushing injuries, concussions and lobotomy on innocent

      Americans, who were raped "calling it entertainment." Such conduct was done at Lasky

      Clinic, on 1/29/2015 with Raytheon who mocked the murders and maiming in the Press.



      Kenneth Hickman ofZion Solutions wrote to the Nuclear Regulatory Commission asking

      to Behaviorly Modify Lisa in 2015(which meant to lobotomize her, rape her and cut out

      her facial bones then enslave her permanently after such torture) and at all times acted for

      Defendants UC Regents in doing so and others on this list and did try to murder Lisa by

      asking for such and order.



      Not only did UCLA Defendant falsify deaths to "commit murder and collect life

      insurance from Metropolitan Life" but did so by targeting White Chrisitan National

      women in order to steal their eggs and body parts "claiming collection practice."



      FURTHER,ATT is drilling out the midface of innocent White Christian Nationals to

      install a weapon of war and causing severe torture, illegal tracking and suffering of the

      victims oftheir Controlled Environmental Device which causes the women and men lack

      of oxygen. ATT through Bell Telephone's licensee is Malibou Lake Mountain Club

      where Lisa Grew up and her parents and David Geffen and Herb Alpert committed such

      crimes against White Chrisitan Nationals for ISLAM and to eradicate a race as will be

      proven. The follwonig is a document of proof. A lawyer for Malibou Lake named

      Willaim Burger, threatened Lisa and tried to tamper with her rights to insurance after a




                                                                                              256
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 258 of 265 Page ID #:258




      Lyft accident knowing she had been injured by the Malibou Lake license and did so as a

      hate crime against her with intent on withholding money so she would die. While Pacific

      Bell's name is no longer used in marketing, they own the rights to this torturous scheme

      to steal women and mens' midfaces, to get access to the brain and spinal column which

      are worth enormous amounts of money. IN BOTH documents pulled from the City

      Registrar's office, it shows they have right of way and allow tree trimming and fixture

      removal. The nomenclature of bones is fixtures and the San Onofre Nuclear Plant owned

      and operated with Edison is also involved in destruction of a person.



      Lisa did work for Victoria Pynchon, and Stephen Goldberg out of their home, Ann

      LaBorde was a close friend of Victoria and works for the City of Los Angeles as a social

      worker, Lisa did not know they used the address for a fight club or for other "crimes."

      Lisa was introduced to ~,es Weinstein and worked on a Qualcomm Nokia case that

      involved crimes against humanity. Les and his wife were very involved with the Nazi

      faction ofthe Fowler Museum which routinely named Nazi Batwing Ship (the torture

      device currently in Lisa) in their materials.




                                                                                            257
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 259 of 265 Page ID #:259




         CrG263 R,'W EXCLUSIVE U(VI3ERGROUND


         RECORD AT THE REQl.lE5T Ui=
                                                                                           00-036'~9~~                         ~
         PACIFIC BELL

         i+Vt~lEN RECORDED RETURN 70

         f~acihc Beli
         41 5 Chostor Avenue
         Room 2U2
         Pasaderr~, CA 97106
         ATTN RIGHT GAP WAY DEPT

                                                           _ ..      '
                                                           q. ~         CUMENTAKY TRANSFER TNC OUE   ,/                       ~,~J
         DOCUMENT CHECKED             ~~
                                                             "~"Y"'PF~t`IFIC t3ELl               BY                            w~
                                                                    CI tY TNS     — CITY CODE      AGENT
         APPROVED, MGR RNV

                                                                                                             Tract 2864
         Agoure Exchange
                                                                                                        AWN 4464-tl02-041
         ~~ ~a-asu
                                                        GRANT OF EASEMENT
                                                           "EXGLUSiVE"
                                                                                                             a Corporatron, ~M
         The undersignea "t~rantor(s)" iier~by grants) w PACaPiC BELL. 7ElEPHONE COMPANY,                         easement to
         successors, 7ss~gns, te~sees and agents, hereinafter referred to as "Grantse(s)", an exclusive
                                                                                                      such underground facilitres
         cOnsttuct, r6COn5truCt tend mamiam (placo, opera!e, mspsct, repair, replace and remove)
                                                                                                 therefrom} cans+st~ng of v~ntes,
         as Grantees) may from ame to time require (+ncluc!ing ingress thereto and egress
                                                                                                 termma(s, terminal egwpment
         cables, conduits, manholes, t3andholes, and above-ground markers, pedsst2ls,
                                                                                                           unCer and upon that
         cabinets, associated electncal conductors, necessary fixtures and 8ppurte^ances in, over,
         certain re;a! property in the County of Los Angeles. State of Cagfom~a, described as follows




     SMALL BUSINESS CONCERN (Firm Name, Mail Address, City/State/Zip, Phone)
      Orbits Lightwave, Inc.
      1 01 Waverly Drive
      Pasadena ,CA 91 105 - 2513
     (626)795 - 0667

      Y AAKOV SHEVY IS THE HEAD OF THE TORTURE EXPERIMENT FOR JPL
     PKINCIPAI,INVESTIGATOR/PROJECT MANAGER (Name, E-mail, Mail
      Address, City/StateiZip, Phone)
      yaakov Shevy
      yshevy @orbits)ightwave.com
      1 01 Waverly Drive
      Pasadena,CA 91 105 -2.513
     (626)795 - 0667




                                                                                                                                     258
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 260 of 265 Page ID #:260




                                                          ~.~~~BT~ *~~~                     OO 0~~''1~9~
                  The granting of this exclusive easement will allow f~$c~~c Bell to place a CEV
                ..(Cvntr~lleti Esiv~ronmrntal Vault) evith ilic rx~sting power pesiest~i within the easement
                  area and to connect to undo:gourd facilit~~s in strecz, an order to serve your cnrnri~nnity
                  Pucrfic ~3ell w~11 contact you at (815) 8&9-12i1 before canstruciraa btgiDs In
                  cans~c4erat~on o£ grantiag the easement, Y~cific 8cli shrill deliver the sixm of ~8,7~000
                  pard to Malabou Lake 12outitaar~ C.1ab, Ltd ,a C.al~k'onua corparauon

                  The: construction will involve the follnw~ng

                          itemoval ofthe e~isirng dirt,
                          C7~gg~ag and ~I~cerr~ent oft}~c CEV,
                          ~eplacerrrent of the d,rt find placement ofa s~nnii wail and landscap,l~g, and
                          Resioraetrni cif the prc>piriy to as ciase the ongra~i condtt~on as possible upon
                          eomplenou ofcunstruction

                  Pacific Beil ~v~ll pay far the i~zitial ptLcement of'the iandscapi~s~, but the property n~vrter
                  ~v~l! retain responsxt~~l~ty fc~r the continued ma~nteri:ui~e of the landscaping

                  In addition, Pact6c Bill shalt pay the Malitwu I...ake Maunlain Club, Ltd.$7tN3 W toward
                  the cost ofinstzel3in~ USL serv~ca ~n yonr company ctuhhorise

                  Tl~~s easement wrfl cover existing fac~hnrs to well a.5 the new CF~V




      Philip Mor"ris and their agents and licensees and affiliates as identified including

      enormous Fraud Undertaken by thir agents and affiliates Cedars Care Foundation, Kaiser,

      USC, UCLA and LACCD and MALIBOU LAKE MOUNTAIN CLUB LTD showing an

      intent to commit genocide upon White Christian Nationals through a curriculum claiming

      racial healing AND installation of Controlled Environmental Devices for Bell Telephone,

      which is a war weapon and destroys the person's ability to breathe, takes away privacy

      rights and shocks the persons repeatedly.



      EXXON ROUTINELY STOLE trademarks claiming they were abandoned which

      destroyed the rights to many innocent victims and cost them their careers, caused

      confusion and then mutilated the spine and brains of the women so they could not fight



                                                                                                                    259
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 261 of 265 Page ID #:261



      back.



      We have two suicides from such conduct. Lucille of Barry Eppley's office and Marianna

      of Lucian Ion's office who inhumanely cut off her nose after building it and she

      ultimately killed herself. Which is the same conduct done to me. Given the giant

      multinationals who are commiting the crime, the women have been stalked and sued and

      it is unfair monopoly as we were victims and not any security threat to the nation.



      Steven Mandel violently drugged the women to steal his own trademarks as well. Thus

      none ofthe stolen property was "abandoned" and giving women lobotomized and

      drugging them shows intent so to tamper with the brain so the women could not make a

      claim and given the outstanding lies by Andrew Frankel and Lucian ion, shows longterm

      interest in violating the law by rape and torture of innocent White Nationals in

      commission of genocide.



      Given Maria Hovsepian claimed there were too many vendors to tell Lisa who had

      custody and control of them it is obvious this is an enormous criminal enterprise.




                                                                                            260
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 262 of 265 Page ID #:262




                           i                                    •

            exxoN Mo~~~ ~:ax~c~war:ors
            fuel oil


              Perfect for these industries                                                             Words li~at describe this mark
              3..~ibric<tnt rind F~i<x, ; -r _,., . .                                                  P~~tr~ r;i?




            -ih;s :s =_i br:3nd ±age .r,. ri,e EXXONMO£iil ~'RF?siitiA? AFMc GCO 4adernark ny EXXQN 640IIti. CORF4RATION ire !ruing, TX; 75039229fl.


            A°sn{te a rx~aissw aiwut :~ pmCuvt nr se:s~c:r~ .~saixi~tea with this EXXONbiOBil. PRENtiI)A:1 i1!'ME 21K'• trXdematk. Or, a~ntact the ovrr~er EXXON MOBi~

            CORFOftATIUPi pf .he EXXt7~iMOE311.. f~k!"A':IUM: AFME 2i)0 tr~dernark by 'filmy a reques? to annmun+wte with t$ttl Loyal Ctl~~~sporttleflY fuY 3iGS;lSittG,

            :ise. cmd+or questw!~s re!afP:~+ Lra ,use ~XXONML~~iI. ~'f?E~b~lUt~i Afh?E~.7CU lrat9ern:.iik



            CTn FriUay. Ucrober 1G, 2015, a 1i.5. `eUerai L•adesr~aik regisLal~un was fdExi }or EXX~NMC1F31L PREMIUM nFME 200. 'fibs USI~'70 nas ,given the

            EXXtiNMDBiL PREMIi1M AF~~tt;E 20G tretlsrnark serial numbt~r ut Hfi Ii~i72S1. T~~e current fec?ura~ st:~ius i;f this lratlemark filing is ABANDCINEL' - t'h~_URE

            TO RESPON(J Ok LAtE f2ESPONSE. Tht; Wrretspondent listed for EXXON67C?8iL PREtvilUAi :1PRiE 2UC is Vrx. .citic. V;_f2f2~`: u`2277'; SPRiNGVJ0008

            V7LtAGE PARK7VRY. ENERGY 2, AA.33d. Sf'RIYG. 7~X 77389 fibs EXXC)IVM11081L C'ftEMIUM AFME'l60 i~2demark is fled .n fibs category o' Lu:;r~,ar~t

            :':d F ~c1 f'nNiu;;i~ .1"he dnsc~ip~inn pmvid~~:~ fir, i!±e i1:*PT()for EXXQNM061L t-'ttER11t.'141 e*.x:ME ;.'(!i? i„ Fua1 oil.




      Defendants Cedars and Phillip Morris, using alternate locations including 1616 Wooster

      and 849 S. Shenandoah did spoil evidence related to ovum theft and jawbone theft of

      innocent victims of Andrew Frankel. Further, UC Regents also spoiled evidence claiming

      people they sold as slaves are low value items before ordering us destroyed for over a

      billion dollars, thus, a system offraud, claiming we knew we were subjecting ourselves

      to rape ana torture(by drilling out our midfaces and removing major portions ofthe brain

      and spine to sell it) or that we were subjecting our selves to "pain management

      procedures" fie. bone and tissue seizures and we did not. Further, such fraud will prove

      my stolen egg was taken and then the proof was destroyed even though they knew I was

      filing a case. Cedars and UCLA both spoiled documents that implicate USC< Children's


                                                                                                                                                                      261
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 263 of 265 Page ID #:263




      and many physicians who engaged in defrauding White Christians for a slave initiative

      and to burn the women alive while claiming rights to study holocaust. This is torture and

      violates the constitutional right to be safe in our own homes and bodies. These addresses

      lead exactly to PHILIP MORRIS INTERNATIONAL INC.,

      ANDRE CALANTZOPOULOS, MARTIN G.

      KING and JACEK OLCZAK,showing criminal conduct related to stolen eggs, tissue and

      crimes against humanity and spoliation related to ongoing cases as two are ongoing in

      state court Thus, whatever is contained herein is ultimately faked deaths that Phillip

      Morris and their agents caused to destroy White Christians in commission of genocide.



      Not only did Andre Calantzopoulous, Martin G. King and Jacej Olczak know who Lisa

      Douglass was when she sued Andrew Frankel and USC in California State BC648115

      from 2017-2019, whereas the judge refused to allow her to get her own records, but they

      tried to murder her for my lawsuit, then spoiled records to obstruct justice---this is a rape

      and torture and slavery'for forced services case and Phillip Morris unlawfully claimed we

      were dead when we were not.



      They uses Exxon affiliates like my family to create fake death records to seize our bones

      and eggs and targeted White Christians American Nationals. Thus, at all times relevant

      all mentioned, whether wanted me injured or not, were and are agents of Phillip Morris

      and did such conduct under their authority. Each person currently kept enslaved by

      Phillip Morris has been denied much needed healthcare after Phillip Morris deliberately

      maimed and destroyed the face, spine and brains and reproductive organs of the women




                                                                                               Ufa
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 264 of 265 Page ID #:264




      involved and due to being dead (on paper) then such agents raped their victims in

     "SMART" training, claiming rights to sexually assault innocent victims.



      Defendants Neva Kaya, Marlo Page, Chandra Dyani, Linda Medvene, Ann LaBorde,

      Carol Ann Emquies, Ed Ringle, Sue Douglass, Dina Douglass, all had a longstanding

      grudge and or employed Lisa and then threatened her and bullied her before the incident.

      Kat Lewin actually wrote a letter that will show she intended to injure Lisa and was on

      the Vector Academic Records and was at all times a student at UC Irvine with Lisa.



      Sue Peters sent Kat Okomoto and Dina Douglass to spy on Lisa and helped arrange the

      murder of her own daughter by depriving her care when she told her she had been

      lobotomized and had her spine and face drilled out. Sue Peters knew William Berger and

      asked him to withhold money so Lisa could not get better and Sue Peters is on the

      documents ofthe original murder and the second intentional injury. LOS ANGELES

      CITY COLLEGE uses Malibou Lake as does UCLA's David Geffen to get access to

      unicorporated land which they are calling Innocent White Nationals. LACC's curriculum

      studies how in custody the police are the ones raping and injuring White Americans. The

      curriculum mocks disfigurement and imprisoning innocent Whits Nationals Americans.



      Phillip Morris International and their agents and licensees attempted to Murder Lisa for

      whistleblowing on 11/27/2018 and caused her to travel overseas from America TO

      GREAT Britain with intent to commit this violent act with enormous numbers of USC,

      Keck and UCLA and L,ACC persons in conspiracy against Lisa which included former




                                                                                            263
Case 2:20-cv-06448-DSF-JEM Document 1 Filed 07/20/20 Page 265 of 265 Page ID #:265




     employers, parents and former friends and did traffic her with explicit intent on stealing

     her brain tissue, drilling out and stealing her upper spine, disfiguring her and for a

     commercial sex act using Lucian Ion, Christina Jansen and Leslie Fleishman, USC's Elon

      Musk, DR. LANE THAUT(VIOLENT SPINAL INJURY, Brain Injury AND RAPE)


     NATAHN OLSEN, Gregor Bran according to proof did steal ovum on two occasions

     from Lisa to sell it and transplant it for ARABIAN corporations with an interest in

     committing Genocide on White Christian Nationals.



     This fraud also deals with World Bank and Mark Lauren for Federal Reserve's illegal and

      unfair collection practices wherein they sneak into a plastic surgery clinic to rape, torture

     and steal bones eggs, spine and brain from innocent White American Chrisitans.



      This case deals with Murder for hire, unfair testing of innocent Americans and organized

      torture by licensees, agents and others who profited violent torture, gangrape and

      mutilation of innocent White Christians employed through an Education facility and

      Facility of Commerce and did steal ovum from Lisa Douglass on two occasions calling

      them oocytes.



      In or about and between January 2015 and June 2019, both dates being approximate

      and inclusjve, within the Eastern District of New York and elsewhere including

      overseas, the defendant ANDREW FRANKEL and LUCIAN [ON,together with others,

      did knowingly and intentionally conspire to recruit, entice, harbor,transport,

      provide, obtain, maintain, patronize and solicit persons,to wit: Jane Does 1 through


                                                                                               264
